Exhibit 10.2

EXECUTION VERSION

SECOND AMENDMENT TO

SENIOR SECURED TERM LOAN CREDIT AGREEMENT

This SECOND AMENDMENT TO THE SENIOR SECURED TERM LOAN CREDIT AGREEMENT, dated as
of April 1, 2020 (this “Second Amendment”), is between U.S. WELL SERVICES, LLC,
a Delaware limited liability company (the “Borrower”), U.S. WELL SERVICES, INC.,
a Delaware corporation (the “Parent”), USWS FLEET 10, LLC, a Delaware limited
liability company (“USWS Fleet 10”), USWS FLEET 11, LLC, a Delaware limited
liability company (“USWS Fleet 11”, together with USWS Fleet 10, the “Subsidiary
Guarantors”), USWS HOLDINGS LLC, a Delaware limited liability company
(“Holdings”, together with the Parent, the Borrower and the Subsidiary
Guarantors, the “Loan Parties” and each a “Loan Party”), CLMG CORP., as
administrative agent (together with its successors and assigns, the
“Administrative Agent”), and CLMG CORP., as term loan collateral agent (together
with its successors and assigns, the “Term Loan Collateral Agent” and, together
with the Administrative Agent, the “Agents”). This Second Amendment is entered
into with reference to the Original Credit Agreement referred to below.
Capitalized terms used herein without definition shall have the meaning assigned
to such terms in Section 1.01 of the Credit Agreement, and the interpretive
provisions set forth in Section 1.04 of the Credit Agreement shall apply to this
Second Amendment, mutatis mutandis, as if fully set forth herein.

RECITALS:

WHEREAS, reference is made to the Senior Secured Term Loan Credit Agreement,
dated as of May 7, 2019, among the Parent, Holdings, the Borrower, the
Subsidiary Guarantors, the Lenders, CLMG CORP., as Administrative Agent and Term
Loan Collateral Agent (as amended, amended and restated, supplemented or
otherwise modified from time to time (including pursuant to that certain First
Technical Supplemental Amendment to the Senior Secured Term Loan Credit
Agreement, entered into by, among others, the Parent, Holdings, the Borrower,
and the Administrative Agent and Term Loan Collateral Agent, dated as of
June 14, 2019 (the “First Amendment”)) prior to the Second Amendment Effective
Date, the “Original Credit Agreement”);

WHEREAS, pursuant to this Second Amendment, the Borrower has requested, and the
Administrative Agent and the Lenders have agreed, subject to the terms and
conditions of this Second Amendment, to amend the Original Credit Agreement on
the Second Amendment Effective Date, as specified in Section 1 below;

WHEREAS, pursuant to Section 9.01 of the Credit Agreement, certain amendments,
waivers and consents set forth in this Second Amendment may be entered into only
with the consent of each Lender;

WHEREAS, Parent has issued and sold certain shares of Series B Preferred Stock
pursuant to a certain Purchase Agreement dated as of the date hereof, the
proceeds of which will be used to fund the Extension Fee;

WHEREAS, the Borrower hereby requests, the Administrative Agent and each Lender
has agreed, subject to the conditions precedent set forth herein, to enter into
this Second Amendment;

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

AGREEMENT:

Section 1.    Amendments To Credit Agreement. Pursuant to Section 9.01 of the
Credit Agreement, each of the Lenders, the Administrative Agent, and each of the
Loan Parties consents to the amendment of the Original Credit Agreement made as
of the Second Amendment Effective Date to delete



--------------------------------------------------------------------------------

the stricken text (indicated textually in the same manner as the following
example: stricken text) and to add the double-underlined text (indicated
textually in the same manner as the following example: double-underlined text)
as set forth in Exhibit A hereto (the Original Credit Agreement as so amended,
the “Credit Agreement”).

Section 2.    Definitions; Issuance of Shares; Representations and Warranties
with Respect to the Series B Preferred Stock (as defined below) and Class A
Common Stock (as defined below).

(a)    As used in this Second Amendment, the following terms shall have the
following meanings:

“Class A Common Stock” means the class A common stock of the Parent, par value
$0.0001 per share.

“Parent Common Shares” means 5,529,622 shares of the Class A Common Stock.

“Parent Preferred Shares” means 1,050 shares of the Series B Preferred Stock.

“Parent SEC Documents” means all forms, reports, registration statements,
definitive proxy statements, schedules and other materials with the SEC required
to be filed or furnished by it since December 31, 2018.

“Purchase Agreement” means the Purchase Agreement, dated as of the date hereof,
by and among the Parent and the purchasers party thereto, pursuant to which such
purchasers have purchased certain shares of Series B Preferred Stock.

“Securities Act” means the Securities Act of 1933, as amended.

“Series B Preferred Stock” means the Series B Redeemable Convertible Preferred
Stock of Parent, $0.0001 par value per share.

“Transfer Agent” means Continental Stock Transfer & Trust Company or any
successor transfer agent of Parent.

(b)    Parent hereby issues and sells to each Lender (i) the number of shares of
Class A Common Stock set forth opposite such Lender’s name on Schedule 1 and
(ii) the number of shares of Series B Preferred Stock set forth opposite such
Lender’s name on Schedule 1.

(c)    Parent represents and warrants to each Lender that (i) the
representations and warranties of Parent contained in the Purchase Agreement
that are qualified by materiality or Material Adverse Effect (as defined in the
Purchase Agreement) are true and correct as of the date hereof and (ii) all
other representations and warranties of Parent contained in the Purchase
Agreement are true and correct in all material respects as of the date hereof
(except that such representations and warranties made as of a specific date
shall be required to be true and correct in all material respects as of such
date only). For the avoidance of doubt, the representations and warranties of
Parent contained in the Purchase Agreement are incorporated herein by this
reference for all purposes.

(d)    Each Lender represents and warrants to each Loan Party that it is (A) an
experienced and knowledgeable investor, (B) able to bear the economic risks of
the acquisition and ownership of shares of the Class A Common Stock and the
Series B Preferred Stock, including the complete loss of such investment, and
(C) is capable of evaluating (and has evaluated) the merits and risks of
investing in shares of the Class A Common Stock and the Series B Preferred Stock
and its acquisition and ownership thereof. The shares of Class A Common Stock
and the Series B Preferred Stock received by the Lenders as part of the
Extension Fee is being obtained by each Lender for its own account for
investment



--------------------------------------------------------------------------------

purposes, and not with a view to any distribution thereof in violation of any
applicable securities laws. Each Lender understands and acknowledges that no
federal or state agency has passed upon the merits or risks of the acquisition
and ownership of the Class A Common Stock or the Series B Preferred Stock or
made any finding or determination concerning the fairness or advisability of
such acquisition and ownership. Each Lender understands and acknowledges that
the acquisition and ownership of the Class A Common Stock and the Series B
Preferred Stock involve risks, including those described in the Parent SEC
Documents and each Lender has such knowledge, skill and experience in business,
financial and investment matters that it is capable of evaluating the merits and
risks of the acquisition and ownership of the Class A Common Stock and the
Series B Preferred Stock. Each Lender has considered the suitability of the
Class A Common Stock and the Series B Preferred Stock as an investment in light
of its own circumstances and financial condition and is able to bear the risks
associated with an investment in the Class A Common Stock and the Series B
Preferred Stock, including the total loss of its investment. Each Lender is an
“accredited investor,” as such term is defined in Rule 501 of Regulation D
promulgated under the Securities Act. Each Lender acknowledges and understands
that (A) the acquisition of neither the Class A Common Stock nor the Series B
Preferred Stock has not been registered under the Securities Act in reliance on
an exemption therefrom, and (B) that the shares of the Class A Common Stock and
the Series B Preferred Stock will, upon their acquisition by the Lenders at
Closing, be characterized as “restricted securities” under state and federal
securities laws and may not be sold, transferred, offered for sale, pledged,
hypothecated, or otherwise disposed of, except pursuant to an effective
registration statement under the Securities Act or pursuant to an exemption from
the registration requirements of the Securities Act, and in compliance with
applicable state and federal securities laws.

(e)    No Lender, together with its Affiliates, beneficially owns (as
contemplated by Rule 13d-3 of the Exchange Act) as of the date of this
Agreement, 5% or more of the Parent’s issued and outstanding Class A Common
Stock or securities convertible into Class A Common Stock.

(f)    Each Lender acknowledges and agrees that neither Parent nor any other
Person offered to sell shares of the Class A Common Stock or the Series B
Preferred Stock to it by means of any form of general solicitation or
advertising. Each Lender further acknowledges and agrees that it was solicited
or became aware of the investment in the Class A Common Stock and the Series B
Preferred Stock through direct contact with Parent or its agents outside of any
public offering effort.

Section 3.    Effectiveness. This Second Amendment shall become effective on and
as of the first date (the “Second Amendment Effective Date”) on which the
Administrative Agent determines in its sole and absolute discretion that the
following conditions precedent have been satisfied:

(a)    the Administrative Agent shall have received on or before the Second
Amendment Effective Date, duly executed copies of this Second Amendment by each
party hereto (which may include a copy transmitted by PDF or other electronic
method);

(b)    payment for the ratable benefit of the Lenders, of an extension fee (the
“Extension Fee”) comprised of (a) a cash payment in the amount of twenty million
dollars ($20,000,000); plus (b) the Parent Preferred Shares; plus (c) the Parent
Common Shares, and the issuance of the Parent Preferred Shares, when issued and
delivered, is validly issued, fully paid and non-assessable, and has the rights,
preferences and priorities set forth in the Certificate of Designations of
Series B Redeemable Convertible Preferred Stock and such issuance of the Parent
Preferred Shares is not subject to any preemptive or similar rights, and which
Parent Preferred Shares and Parent Common Shares shall be issued by the Parent
to each Lender (in the amount of its ratable share) in book entry form and shall
bear a restrictive legend on the books and records of the Transfer Agent;



--------------------------------------------------------------------------------

(c)    the respective conditions set forth in Section 2.04(a) and
Section 2.04(b) of the Purchase Agreement to the obligations of each party
thereto to consummate the purchase and issuance and sale of the Series B
Preferred Stock thereunder shall have been satisfied or waived (by each Lender)
on or prior to the Second Amendment Effective Date;

(d)    immediately prior to and after giving effect to this Second Amendment,
all representations and warranties of each Loan Party contained in Article IV of
the Credit Agreement are true and correct in all material respects on and as of
the date of this Second Amendment and the Second Amendment Effective Date as if
made on and as of such date (or if stated to have been made at an earlier date,
were true and correct in all material respects as of such earlier date) (except
to the extent any such representation and warranty itself is qualified by
“materiality”, “Material Adverse Effect” or similar qualifier, in which case, it
shall be true and correct in all respects);

(e)    as of the date hereof, no Default or Event of Default has occurred and is
continuing;

(f)    the Administrative Agent and the Lenders shall have been paid or
reimbursed by the Borrower for all costs and expenses associated with the
preparation, negotiation and execution of this Second Amendment and the other
instruments and documents to be delivered hereunder and in connection with the
transactions contemplated hereby (including, the reasonable, documented and
out-of-pocket accrued and unpaid fees and expenses of counsel thereto to the
extent invoiced at least one Business Day prior to the Second Amendment
Effective Date);

(g)    the Borrower shall have made in full (and the Administrative Agent shall
have received) all payments (including all Scheduled Amortization Payments (as
defined in the Original Credit Agreement), interest, fees, costs and expenses)
due under the Loan Documents prior to the Second Amendment Effective Date
(without giving effect to any amendments to the Original Credit Agreement made
as of such Second Amendment Effective Date); and

(h)    the Administrative Agent shall have received an opinion of counsel for
the Loan Parties, in form and substance reasonably satisfactory to the
Administrative Agent (including, without limitation, with respect to the
enforceability of this Second Amendment ).

Section 4.    Effect On Loan Documents.

(a)    Reference to Credit Agreement. Upon and after the Second Amendment
Effective Date, each reference in the other Loan Documents to the “Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement shall mean and be a reference to the Credit Agreement as
modified by this Second Amendment.

(b)    Effect on Loan Documents. This Second Amendment shall constitute an
amendment of the Credit Agreement made under and in accordance with the terms of
Section 9.01 of the Credit Agreement. Except as specifically amended by this
Second Amendment, the Loan Documents shall remain in full force and effect and
the execution, delivery and performance of this Second Amendment shall not
constitute a waiver of any other provision of, or operate as a waiver of any
other right, power or remedy of any Agent or Lender under any of the Loan
Documents. Except as expressly provided herein, each Loan Document is and shall
remain unchanged and in full force and effect and nothing contained in this
Second Amendment shall abrogate, prejudice, diminish or otherwise affect any
powers, right, remedies or obligations of any Person arising before the date of
this Second Amendment. This Second Amendment shall not constitute a novation of
the obligations and liabilities of the parties under the Credit Agreement or the
other Loan Documents as in effect on or prior to the Second Amendment Effective
Date. Except as provided for herein and in the Credit Agreement nothing herein
shall be deemed to entitle the Borrower to a further consent to, or a further
waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances.



--------------------------------------------------------------------------------

(c)    Designation as Loan Document. This Second Amendment shall constitute a
Loan Document under the Credit Agreement.

Section 5.    Collateral Matters.

(a)    The Borrower and each Loan Party (each, a “Reaffirming Party”) hereby
acknowledges that it (i) has reviewed the terms and provisions of this Second
Amendment, (ii) consents to the amendments to the Credit Agreement effected
pursuant to this Second Amendment and consents to the terms, conditions and
other provisions of this Second Amendment, and (iii) consents to each of the
transactions contemplated hereby.

(b)    Each Reaffirming Party (i) acknowledges and agrees that all pledges,
grants of security interests and Liens and other obligations under the Security
Agreement, the Mortgages, each Account Control Agreement, the other Term Loan
Collateral Documents and the other Loan Documents to which such Loan Party is a
party are reaffirmed and remain in full force and effect on a continuous basis,
(ii) reaffirms each Lien granted by such Loan Party to the Administrative Agent
and/or Term Loan Collateral Agent for the benefit of the Secured Parties,
(iii) acknowledges and agrees that the grants of security interests and Liens by
contained in the Security Agreement, the Mortgages, each Account Control
Agreement and other Term Loan Collateral Documents are, and shall remain, in
full force and effect on and after the date hereof, and (iv) confirms that each
Loan Document to which it is a party or otherwise bound and all Collateral
encumbered thereby will continue to guarantee or secure, as the case may be, to
the fullest extent possible in accordance with the Loan Documents the payment
and performance of all Obligations    (including all such Obligations as amended
and reaffirmed pursuant to this Second Amendment) under each of the Loan
Documents to which it is a party. Nothing in this Second Amendment shall
constitute a new grant of security interest. Each Reaffirming Party hereby
confirms that no additional filings or recordings need to be made, and no other
actions need to be taken, by such Reaffirming Party as a consequence of this
Second Amendment in order to maintain the perfection and priority of the
security interests created by the Loan Documents to which it is a party.

(c)    Each Reaffirming Party acknowledges and agrees that each of the Loan
Documents to which it is a party or otherwise bound shall continue in full force
and effect and that all of its Obligations, payment obligations, guarantees,
pledges, grants of security interests and other obligations, as applicable,
under and subject to the terms of such Loan Documents shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of this Second Amendment or any of the transactions contemplated
hereby.

(d)    Until a Repayment Event has occurred, each Loan Party will promptly upon
the written request by any Agent, or any Lender through the Administrative
Agent, execute, acknowledge, deliver, record, re-record, file, re-file, register
and re-register any and all such further acts, deeds, conveyances, pledge
agreements, mortgages, landlord waivers, estoppel and consent agreements of
lessors, deeds of trust, trust deeds, assignments, financing statements and
continuations thereof, termination statements, notices of assignment, transfers,
certificates, assurances and other instruments and amendments, modifications or
supplements to any of the foregoing, in each case, as any Agent, or any Lender
through the Administrative Agent, may reasonably require from time to time in
order to (i) carry out more effectively the purposes of the Loan Documents,
(ii) to the fullest extent permitted by applicable law, subject any Loan Party’s
or any of its Subsidiaries’ properties, assets, rights or interests to the Liens
now or hereafter intended to be covered by any of the Term Loan Collateral
Documents, and (iii) perfect and maintain the validity, effectiveness and
priority of any of the Term Loan Collateral Documents and any of the Liens
intended to be created thereunder.



--------------------------------------------------------------------------------

(e)    All Obligations (as such Obligations may be modified by this Second
Amendment on the Second Amendment Effective Date) shall continue to be valid,
enforceable and in full force and effect and shall not be impaired, in any
respect, by the effectiveness of this Second Amendment.

Section 6.    Representation and Warranties. Each Loan Party hereby represents
and warrants to the Administrative Agent, Collateral Agent, and Lenders party
hereto that:

(a)    the execution, delivery and performance by each Loan Party of this Second
Amendment, and the consummation of the transactions contemplated hereby, are
within such Loan Party’s corporate, limited liability company or limited
partnership (as applicable) powers, have been duly authorized by all necessary
corporate, limited liability company or limited partnership (as applicable)
action, and do not (i) contravene such Loan Party’s bylaws, limited liability
company agreement, limited partnership agreement or other constituent documents,
(ii) violate in any material respect any law, rule, regulation (including,
without limitation, Regulation X of the Board of Governors of the Federal
Reserve System), order, writ, judgment, injunction, decree, determination or
award applicable to or binding on it, (iii) conflict with or result in the
breach of, or constitute a default or require any payment to be made under, a
Contractual Obligation of any Loan Party (except to the extent such conflict,
breach, default or payment could not reasonably be expected to have a Material
Adverse Effect) or (iv) except for the Liens created under the Term Loan
Collateral Documents or the ABL Collateral Documents, result in or require the
creation or imposition of any Lien upon or with respect to any of the Properties
of any Loan Party;

(b)    no Governmental Authorization, and no notice to, filing with, or consent
or approval of any other third party is required for the (i) due execution,
delivery, recordation, filing or performance by any Loan Party of this Second
Amendment to which it is or is to be a party, or for the consummation of the
transactions contemplated hereby; (ii) perfection or maintenance of the Liens
created under the Term Loan Collateral Documents (including the first priority
nature thereof in respect of all Term Loan Priority Collateral and the second
priority nature thereof in respect of all ABL Priority Collateral), or (iii) the
exercise by any Agent or any Lender of its rights under the Loan Documents or
the remedies in respect of the Collateral pursuant to the Term Loan Collateral
Documents;

(c)    immediately prior to following the Second Amendment Effective Date, all
representations and warranties of each Loan Party contained in Article IV of the
Credit Agreement are true and correct in all material respects (except to the
extent any such representation and warranty itself is qualified by
“materiality”, “Material Adverse Effect” or similar qualifier, in which case, it
shall be true and correct in all respects) on and as of the date of this Second
Amendment as if made on and as of the date of this Second Amendment (or if
stated to have been made at an earlier date, were true and correct in all
material respects as of such earlier date); and

(d)    as of the date hereof, no Default or Event of Default has occurred and is
continuing.

Section 7.    Extension Fee(a) . The Loan Parties, the Administrative Agent and
each Lender expressly agree and acknowledge that: (i) the Extension Fee is
reasonable and is the product of an arm’s length transaction between
sophisticated business persons, ably represented by counsel; (ii) the Loan
Parties have agreed to pay, and have made payment of such Extension Fee as
specific consideration to the Lenders, and that there has been a course of
conduct between the Loan Parties and the Lenders for such agreement to pay such
Extension Fee; and (iii) the Loan Parties’ agreement to pay the Extension Fee as
herein described is a material inducement to the Lenders to consummate the
transactions described herein, and enter into this Second Amendment. The Loan
Parties, the Administrative Agent and each Lender acknowledge and agree that at
the time of issuance to the Lenders (x) the Parent Preferred Shares have an
aggregate fair market value of $1,050,000, and (y) the Parent Common Shares have
an aggregate fair market



--------------------------------------------------------------------------------

value of $1,647,827.356, and the parties hereto agree that they shall report the
fair market value of such shares for tax purposes consistently therewith.

Section 8.    Entire Agreement, etc.

(a)    This Second Amendment, the Credit Agreement and the other Loan Documents
constitute the entire agreement among the parties with respect to the subject
matter hereof and thereof and supersede all other prior agreements and
understandings, both written and oral, among the parties or any of them with
respect to the subject matter hereof.

(b)    This Second Amendment may be executed by one or more of the parties to
this Second Amendment on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Second Amendment signed by all the
parties shall be maintained by the Administrative Agent. This Second Amendment
may be executed and delivered by electronic transmission with the same force and
effect as if the same was a fully executed and delivered original manual
counterpart.

(c)    Section and Subsection headings in this Second Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Second Amendment for any other purpose or be given any substantive effect.

(d)    Notwithstanding anything herein to the contrary, the ABL Secured Parties
are not parties to the Credit Agreement and shall have no rights, liabilities or
obligations in respect thereof.

(e)    In the event of any conflict between the provisions of this Second
Amendment and the provisions of the Original Credit Agreement (as defined in the
recitals hereto), the provisions of this Second Amendment and Exhibit A attached
hereto shall govern and control.

Section 9.    Governing Law. This Second Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York.

Section 10.    Waiver of Jury Trial. Each of the Loan Parties, the Agents and
the Lenders irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Second Amendment or the actions of any Agent
or any Lender in the negotiation, administration, performance or enforcement
thereof.

Section 11.    Release. As a material inducement to the Administrative Agent to
enter into this Second Amendment, the Borrower and the other Loan Parties, each
for itself and on behalf of its respective owners, successors, assigns and legal
representatives whether or not a party hereto (the Borrower, the other Loan
Parties, such owners, successors, assigns and legal representatives being
referred to herein collectively and individually, as “Obligors, et al”),
automatically, and without further action by any person, hereby (A) fully,
finally and completely, release and forever discharge each Secured Party, the
Term Loan Collateral Agent, and the Administrative Agent, and their respective
successors, assigns, affiliates, subsidiaries and parents (collectively, the
“Lender Entities”), each of the officers, shareholders, directors, employees,
attorneys and agents, past, present and future of the Lender Entities
(collectively, the “Lender-related Parties”), and each of the respective heirs,
predecessors, successors and assigns of each of the Lender Entities and the
Lender-related Parties (collectively and individually, and together with the
Lender Entities and the Lender Related Parties, “Lender, et al”) of and from any
and all claims, controversies, disputes, liabilities, obligations, demands,
damages, expenses (including, without limitation, reasonable attorneys’ fees),
debts, liens, actions and causes of action of any and every nature whatsoever
relating to the Loan Documents, and (B) waive and release any defence, right of
counterclaim, right of set-off or deduction to the payment of the obligations
which Obligors, et al now have or may claim to have against Lender, et al,



--------------------------------------------------------------------------------

in the case of each of (A) and (B), arising out of, connected with or relating
to any and all acts, omissions or events occurring prior to the execution of
this Second Amendment.

[Signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

 

US WELL SERVICES, LLC, as Borrower By: /s/ Kyle
O’Neill                                                      Name:   Kyle
O’Neill Title:   Chief Financial Officer U.S. WELL SERVICES, INC., as Parent By:
/s/ Kyle O’Neill                                                      Name:  
Kyle O’Neill Title:   Chief Financial Officer USWS HOLDINGS LLC, as Holdings By:
/s/ Kyle O’Neill                                                      Name:  
Kyle O’Neill Title:   Chief Financial Officer USWS FLEET 10, LLC, as Subsidiary
Guarantor By: /s/ Kyle O’Neill                                       
              Name:   Kyle O’Neill Title:   Chief Financial Officer USWS FLEET
11, LLC, as Subsidiary Guarantor By: /s/ Kyle
O’Neill                                                      Name:   Kyle
O’Neill Title:   Chief Financial Officer



--------------------------------------------------------------------------------

CLMG CORP., as Administrative Agent
By: /s/ James Erwin                                          Name:   James Erwin
Title:   President



--------------------------------------------------------------------------------

CLMG CORP., as Term Loan Collateral Agent
By: /s/ James Erwin                                          Name:   James Erwin
Title:   President



--------------------------------------------------------------------------------

LNV CORPORATION, as Lender By: /s/ Jacob
Cherner                                                    Name:   Jacob Cherner
Title:   Executive Vice President



--------------------------------------------------------------------------------

LPP MORTGAGE, INC., as Lender By: /s/ Jacob
Cherner                                                    Name:   Jacob Cherner
Title:   Executive Vice President



--------------------------------------------------------------------------------

SCHEDULE 1

PARENT COMMON SHARES AND PARENT PREFERRED SHARES

 

Lender

   Shares of Class A Common Stock      Shares of Series B Preferred Stock  

LNV CORPORATION

     3,760,143        714  

LPP MORTGAGE, INC.

     1,769,479        336     

 

 

    

 

 

 

Total

     5,529,622        1,050     

 

 

    

 

 

 



--------------------------------------------------------------------------------

EXHIBIT A

CREDIT AGREEMENT

(amendments to the Original Credit Agreement made pursuant to the Second
Amendment on the Second Amendment Effective Date only)

[Attached]



--------------------------------------------------------------------------------

EXECUTION VERSION

SENIOR SECURED TERM LOAN

CREDIT AGREEMENT

Dated as of May 7, 2019

Among

U.S. WELL SERVICES, INC.

as Parent

USWS HOLDINGS LLC

as Holdings

U.S. WELL SERVICES, LLC

as Borrower

and

THE SUBSIDIARY GUARANTORS NAMED HEREIN

as Guarantors

and

THE INITIAL LENDERS NAMED HEREIN

as Initial Lenders

and

CLMG CORP.

as Term Loan Collateral Agent

and

CLMG CORP.

as Administrative Agent



--------------------------------------------------------------------------------

T A B L E O F C O N T E N T S

 

Section        Page   Article I DEFINITIONS AND ACCOUNTING TERMS      2  
SECTION 1.01.   Certain Defined Terms      2   SECTION 1.02.   Computation of
Time Periods      41   SECTION 1.03.   Accounting Terms      41   SECTION 1.04.
  Other Definitional Provisions and Rules of Construction      42   Article II
AMOUNTS AND TERMS OF THE LOANS      43   SECTION 2.01.   The Loans      43  
SECTION 2.02.   Making the Loans      44   SECTION 2.03.   Repayment of Loans   
  46   SECTION 2.04.   Prepayments      46   SECTION 2.05.   Interest      49  
SECTION 2.06.   Fees      50   SECTION 2.07.   Increased Costs, Etc.      52  
SECTION 2.08.   Payments and Computations      53   SECTION 2.09.   Taxes     
54   SECTION 2.10.   Sharing of Payments, Etc      57   SECTION 2.11.   Use of
Proceeds      58   SECTION 2.12.   Evidence of Debt      58   SECTION 2.13.  
Duty to Mitigate      58   SECTION 2.14.   Accounts; Cash Waterfall.      59  
Article III CONDITIONS TO EFFECTIVENESS OF LENDING      65   SECTION 3.01.  
Conditions Precedent      65   SECTION 3.02.   Conditions Precedent to Each
Borrowing      71   Article IV REPRESENTATIONS AND WARRANTIES      71   SECTION
4.01.   Representations and Warranties      71   Article V COVENANTS      81  
SECTION 5.01.   Affirmative Covenants      81   SECTION 5.02.   Negative
Covenants      93   SECTION 5.03.   Reporting Requirements      105   Article VI
EVENTS OF DEFAULT      110   SECTION 6.01.   Events of Default      110  
SECTION 6.02.   Application of Funds      115   Article VII THE AGENTS      117
  SECTION 7.01.   Authorization and Action      117   SECTION 7.02.  
Administrative Agent’s Reliance, Etc      117   SECTION 7.03.   Agents and
Affiliates      118   SECTION 7.04.   Lender Credit Decision      118   SECTION
7.05.   Indemnification      118   SECTION 7.06.   Successor Administrative
Agent      119   SECTION 7.07.   Term Loan Collateral Agent      120   SECTION
7.08.   Secured Cash Management Agreements and Secured Hedge Agreements      120
  Article VIII [RESERVED]      121  

 

ii



--------------------------------------------------------------------------------

Article IX MISCELLANEOUS    121   SECTION 9.01.   AMENDMENTS, ETC      121  
SECTION 9.02.   Notices, Etc      123   SECTION 9.03.   No Waiver; Remedies     
124   SECTION 9.04.   Costs and Expenses      125   SECTION 9.05.   Right of
Set-off      126   SECTION 9.06.   Binding Effect      126   SECTION 9.07.  
Assignments and Participations      127   SECTION 9.08.   Execution in
Counterparts      131   SECTION 9.09.   Confidentiality      131   SECTION 9.10.
  Marshalling; Payments Set Aside      132   SECTION 9.11.   Patriot Act Notice
     132   SECTION 9.12.   Jurisdiction, Etc      132   SECTION 9.13.  
Governing Law      133   SECTION 9.14.   Waiver of Jury Trial      133   SECTION
9.15.   Limitation on Liability      133   SECTION 9.16.   Acceptable Purchaser
Schedule Updates      133   SECTION 9.17.   No Advisory or Fiduciary
Responsibility      134   SECTION 9.18.   Acknowledgment and Consent to Bail-In
of Affected Financial Institutions      134   SECTION 9.19.   Recognition of the
U.S. Special Resolution Regimes      135   SECTION 9.20.   Intercreditor
Agreement      136   SECTION 9.21.   No Partnership, Etc      137  

 

iii



--------------------------------------------------------------------------------

SCHEDULES      Schedule I   -    Commitments and Lending Offices Schedule II   -
   Acceptable Purchasers Schedule III   -    Approved Closing Growth Capital
Expenditures Schedule IV   -    Pending Litigation Schedule 3.01(a)(iv)   -   
Perfect by Filing Schedule 3.01(a)(v)   -    Closing Date Landlord Waivers
Schedule 3.01(b)   -    Existing Debt Schedule 4.01(b)   -    Loan Parties
Schedule 4.01(c)   -    Capital Structure Schedule 4.01(e)   -    Governmental
Approvals and Authorizations Schedule 4.01(o)   -    Environmental Disclosure
Schedule 4.01(r)   -    Leased Real Property Schedule 4.01(t)   -    Material
Contracts Schedule 4.01(v)   -    Existing Capitalized Leases; Existing
Equipment Financings Schedule 4.01(x)   -    Maintained Insurance Schedule
4.01(y)   -    Intellectual Property Schedule 4.01(aa)   -    Letter of Credit
Rights Schedule 4.01(bb)   -    Commercial Tort Claims Schedule 4.01(cc)   -   
Employment Contracts Schedule 4.01(dd)   -    Affiliate Transactions Schedule
4.01(ee)   -    Restrictive Agreements Schedule 5.01(d)   -    Required
Insurance Schedule 5.02(k)   -    Equipment Finance SPVs Schedule 6.01(q)   -   
Frac Fleet 16 Agreement Schedule 9.02   -    Notice Addresses EXHIBITS     
Exhibit A-1   -    Form of Term Loan A Note Exhibit A-2   -    Form of Term Loan
B Note Exhibit B   -    Form of Notice of Borrowing Exhibit C   -    Form of
Assignment and Acceptance Exhibit D   -    [Reserved] Exhibit E   -    Form of
Solvency Certificate Exhibit F   -    Form of Consent and Agreement for Material
Contracts Exhibit G   -    Form of Frac Fleet Maintenance Report Exhibit H   -
   Frac Fleet Preservation Program Exhibit I   -    Form of Restoration
Requisition Exhibit J   -    Form of Schedule Purchaser Update Notice Exhibit K
  -    Form of Growth Capex Withdrawal Certificate Exhibit L   -    Form of
Secured Party Designation Notice Exhibit M   -    Form of Insurance Payment
Instruction Letter

 

iv



--------------------------------------------------------------------------------

SENIOR SECURED TERM LOAN CREDIT AGREEMENT

SENIOR SECURED TERM LOAN CREDIT AGREEMENT, dated as of May 7, 2019, among U.S.
WELL SERVICES, INC., a Delaware corporation (“Parent”), USWS HOLDINGS LLC, a
Delaware limited liability company (“Holdings”), U.S. WELL SERVICES, LLC, a
Delaware limited liability company (the “Borrower”), the Subsidiary Guarantors
(as hereinafter defined), the Lenders (as hereinafter defined), CLMG CORP., a
Texas corporation (“CLMG”), as term loan collateral agent (together with any
successor term loan collateral agent appointed pursuant to Article VII, the
“Term Loan Collateral Agent”) for the Term Loan Secured Parties (as hereinafter
defined), and CLMG, as administrative agent (together with any successor
administrative agent appointed pursuant to Article VII, the “Administrative
Agent” and, together with the Term Loan Collateral Agent, the “Agents”) for the
Lenders.

PRELIMINARY STATEMENTS:

(1)     The Borrower currently (i) operates twelve (12) Frac Fleets, including
three (3) Electric Frac Fleets and nine (9) Diesel Frac Fleets, and (ii) has two
(2) Electric Frac Fleets scheduled for delivery as of the date hereof on or
before May 2019 and January 2020, respectively (collectively, the “Initial Frac
Fleets”).

(2)     Prior to execution of this Agreement, the Borrower launched a
competitive process to seek financing proposals from various financial
institutions to finance the Loan Parties’ operations and capital expenditure
requirements.

(3)    Following review of the proposals received, the Borrower has requested
that the Lenders make term loans pursuant to (i) a Term Loan A Facility in an
aggregate principal amount of $150,000,000 and (ii) a Term Loan B Facility in an
aggregate principal amount of $100,000,000.

(4)    The proceeds of the Facilities shall be used (i) to repay and/or
refinance all Existing Debt (other than Permitted Existing Debt) of the Loan
Parties, (ii) fund the Initial Growth Capex Reserve Account, (iii) pay accrued
expenses and accounts payable and (iv) pay transaction fees and expenses
incurred in connection with each of the Facilities and the ABL Facility.

(5)    The Borrower and the Loan Parties have agreed to secure all of the
Obligations of the Loan Parties under the Loan Documents by granting to the Term
Loan Collateral Agent, for the benefit of the Secured Parties, (i) first
priority Liens on the Term Loan Priority Collateral (as hereafter defined) and
(ii) second priority Liens on the ABL Priority Collateral (as hereafter
defined).

(6)    The Lenders have indicated their willingness to agree to make available
the Facilities, subject to the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 1 of 161



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01.    Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings:

“ABL Agent” has the meaning specified in the Intercreditor Agreement.

“ABL Collateral Documents” has the meaning specified in the Intercreditor
Agreement.

“ABL Credit Agreement” has the meaning specified in the Intercreditor Agreement.

“ABL Facility” has the meaning specified in the Intercreditor Agreement.

“ABL Loan Documents” has the meaning specified in the Intercreditor Agreement.

“ABL Loans” has the meaning specified in the Intercreditor Agreement.

“ABL Obligations” has the meaning specified in the Intercreditor Agreement.

“ABL Priority Collateral” means has the meaning specified in the Intercreditor
Agreement.

“ABL Secured Parties” has the meaning specified in the Intercreditor Agreement.

“Acceptable Landlord Waiver” shall mean a landlord, mortgagee or warehouseman
agreement or waiver with terms reasonably acceptable to the Collateral Agent.

“Acceptable Purchaser” means each Person set forth on Schedule II.

“Accepting Lenders” has the meaning specified in Section 2.04(c).

“Account Control Agreements” means the BAML DACA, the Beal DACAs, the Wells
Fargo DACA, and any other deposit account control agreement in form and
substance reasonably satisfactory to the Administrative Agent.

“Accounts” means the Collateral Accounts, the Excluded Accounts and the
Specified Distributable Cash Account.

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

“Administrative Agent’s Account” means the account of the Administrative Agent
specified by the Administrative Agent in writing to the Lenders from time to
time.

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 2 of 161



--------------------------------------------------------------------------------

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Affected Property” means any Collateral that has been damaged, destroyed or
rendered unfit for normal use as a result of a Casualty Event or an Event of
Eminent Domain.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote ten percent (10%) or more of the Voting Interests
of such Person or to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Interests, by
contract or otherwise.

“Agent Parties” has the meaning specified in Section 9.02(c).

“Agents” has the meaning specified in the recital of parties to this Agreement.

“Agreement” means this Senior Secured Term Loan Credit Agreement, as amended,
restated, supplemented or otherwise modified from time to time.

“Agreement Value” means, for each Hedge Agreement, on any date of determination,
the amount, if any, that would be payable by any Loan Party to its counterparty
to such Hedge Agreement in accordance with its terms as if an Early Termination
Event (as defined in the Intercreditor Agreement) has occurred on such date of
determination.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Loan Party or any of their respective
Subsidiaries from time to time concerning or relating to bribery or corruption.

“Anti-Terrorism Laws” means any of the following (a) the Anti-Terrorism Order,
(b) the Terrorism Sanctions Regulations (Title 31 Part 595 of the US Code of
Federal Regulations), (c) the Terrorism List Governments Sanctions Regulations
(Title 31 Part 596 of the US Code of Federal Regulations), (d) the Foreign
Terrorist Organizations Sanctions Regulations (Title 31 Part 597 of the US Code
of Federal Regulations), (e) the Patriot Act, (f) all other present and future
legal requirements of any Governmental Authority addressing, relating to, or
attempting to eliminate, terrorist acts and acts of war, and (g) any regulations
promulgated pursuant thereto or pursuant to any legal requirements of any
Governmental Authority governing terrorist acts and acts of war.

“Anti-Terrorism Order” means Section 1 of Executive Order 13224 of September 24,
2001, Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism (Title 12, Part 595 of the US Code of
Federal Regulations).

“Applicable Margin” means 8.25% per annum.

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 3 of 161



--------------------------------------------------------------------------------

“Appraisal Report” means that certain appraisal report of the Appraiser entitled
Oil and Gas Industry Equipment Appraisal Report – April 2019 (effective as of
April 17, 2019).

“Appraiser” means Great American Group Advisory & Valuation Services, L.L.C.

“Approved AGCE Contract” means a binding contract among the Borrower and/or one
of the Subsidiary Guarantors and an Approved AGCE Counterparty, which (a) prior
to the Borrower’s or such Subsidiary Guarantor’s acquisition of the applicable
Electric Frac Fleet, is reasonably expected to generate AGCE EBITDA in an amount
not less than (i) $18,000,000 in the aggregate over the duration of such
contract and (ii) $1,000,000 in each calendar month during the tenor thereof and
(b) contains customary termination provisions that protect the Borrower and/or
such Subsidiary Guarantor, as applicable, in case of cancellation. For purposes
of this definition, “AGCE EBITDA” means the amount equal to expected revenues
(based on contracted rates set forth in the applicable Approved AGCE Contract)
less expected direct costs (based upon average historical costs demonstrated by
Electric Frac Fleets operated by the Borrower and its Subsidiaries).

“Approved AGCE Counterparty” means a Person who (or whose credit support
provider under the applicable Approved AGCE Contract, including a parent
guarantor) can reasonably be expected to fulfill its obligations under the
applicable Approved AGCE Contract.

“Approved Closing Growth Capital Expenditures” means the Growth Capital
Expenditures described on Schedule III, subject to the individual cap on Growth
Capital Expenditures relating to each Frac Fleet listed thereunder.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Approved Growth Capital Expenditures” means (i) Approved Closing Growth Capital
Expenditures and (ii) any other Growth Capital Expenditures approved by the
Lenders in their sole discretion.

“Asset Sale” means the assignment, conveyance, license, lease, sale, sale and
leaseback, transfer, or other disposition of any Property (including any sale of
Equity Interests issued by the Borrower or any Subsidiary Guarantor and any sale
of Intellectual Property) by any Person, provided that in no event shall the
sale or issuance of Equity Interests of the Parent or Holdings constitute Asset
Sales for purposes of this definition.

“Asset Sale Proceeds” means, with respect to any Asset Sale, the Net Cash
Proceeds payable to the Borrower or any Guarantor in connection with such Asset
Sale.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.07 or by the definition of “Eligible Assignee”), and
accepted by the Administrative Agent, in accordance with Section 9.07 and in
substantially the form of Exhibit C hereto or any other form approved by the
Administrative Agent.

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 4 of 161



--------------------------------------------------------------------------------

“Authority” has the meaning specified in Section 5.01(c)(iii).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“BAML DACA” means the deposit account control agreement, dated the date hereof,
between the Borrower, the Collateral Agent, the ABL Agent and Bank of America.

“Bank of America” means Bank of America, N.A. or its successor.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

“Bankruptcy Law” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, general assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Beal DACAs” means (i) the deposit account control agreement, dated the date
hereof, between the Borrower, the Collateral Agent, the ABL Agent and Beal Bank
USA, and (ii) the deposit account control agreement, dated the date hereof,
between the Borrower, the Collateral Agent and Beal Bank USA.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Borrower” has the meaning specified in the recital of parties to this
Agreement.

“Borrowing” means a Term Loan A Borrowing or a Term Loan B Borrowing, as the
context may require.

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 5 of 161



--------------------------------------------------------------------------------

“Budget” has the meaning specified in Section 5.03(d).

“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in clause (a) or (b) of Section 5.02(q).

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City or Las Vegas, Nevada, and, if the
applicable Business Day relates to any Loans, on which dealings are carried on
in the London interbank market.

“Calendar Quarter” means a calendar quarter of any calendar year.

“Called Amount” has the meaning specified in Section 2.06(c).

“Call Premium” means any amount payable pursuant to Section 2.06(c).

“Call Premium Period” means the period commencing on the Effective Date and
continuing until the fourth anniversary of the Effective Date.

“Capital Expenditures” means, for any Person for any period, the sum of, without
duplication, all expenditures made, directly or indirectly, by such Person or
any of its Subsidiaries during such period for equipment, fixed assets, real
property or improvements, or for replacements or substitutions therefor or
additions thereto, that have been or should be, in accordance with GAAP,
reflected as additions to property, plant or equipment on a Consolidated balance
sheet of such Person.

“Capital Expenditures for Investment” means, in respect of any of the Loan
Parties, the portions of such Loan Party’s Capital Expenditures that are not
Approved Growth Capital Expenditures or Maintenance Capital Expenditures.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash” means money, currency or a credit balance in any demand account or
deposit account.

“Cash Dominion Trigger Period” has the meaning specified in the ABL Credit
Agreement.

“Cash Equivalents” means any of the following: (a) direct obligations of the
United States of America (including obligations issued or held in book-entry
form on the books of the Department of the Treasury of the United States of
America) or obligations the timely payment of the principal of and interest on
which are fully guaranteed by the United States of America; and (b) certificates
of deposit fully insured by the Federal Deposit Insurance Corporation in
national, state or foreign commercial banks whose outstanding long-term debt is
rated at least “A” or the equivalent by S&P or Moody’s.

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 6 of 161



--------------------------------------------------------------------------------

“Cash Flow Payment Date” means the fifteenth (15th) Business Day following each
Sweep Calculation Date, commencing with the Sweep Calculation Date occurring on
August 31, 2019 and each Sweep Calculation Date thereafter until the occurrence
of any Repayment Event.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person in its capacity as a party to a Cash
Management Agreement that, (a) at the time it enters into a Cash Management
Agreement, is a Lender or an Affiliate of a Lender, or (b) at the time it (or
its Affiliate) becomes a Lender, is a party to a Cash Management Agreement, in
each case, in its capacity as a party to such Cash Management Agreement (even if
such Person ceases to be a Lender or such Person’s Affiliate ceased to be a
Lender); provided, however, that for any of the foregoing to be included as a
“Secured Cash Management Agreement” on any date of determination by the
Administrative Agent, the applicable Cash Management Bank (other than the
Administrative Agent or an Affiliate of the Administrative Agent) must have
delivered a Secured Party Designation Notice to the Administrative Agent prior
to such date of determination.

“Casualty Event” means a casualty event that causes all or a portion of the
tangible Collateral to be damaged, destroyed or rendered unfit for normal use
for any reason whatsoever, other than (a) ordinary use and wear and tear or
(b) any Event of Eminent Domain.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended from time to time.

“Change of Control” means, at any time, whether by, pursuant to, or as part of,
a single transaction or event or series of transactions or events, (a) any
“person” or “group” (within the meaning of Rule 13(d) of the Exchange Act and
the rules of the Securities and Exchange Commission thereunder as in effect on
the Effective Date) other than any member or combination of members of the
Sponsor Group (i) shall have acquired ownership, directly or indirectly,
beneficially or of record, of more than 50% on a fully diluted basis of the
aggregate voting power represented by the issued and outstanding Equity
Interests of the Parent, or (ii) shall have acquired direct or indirect control
of Holdings or the Borrower, (b) occupation of a majority of the seats (other
than vacant seats) on the board of directors of the Parent by Persons who were
not (x) directors of the Parent on the date of this Agreement or nominated or
appointed by the board of directors of the Parent, (y) appointed by directors so
nominated or appointed or (z) directors nominated or appointed by Crestview
pursuant to that certain Subscription Agreement, dated July 13, 2018, entered
into among the Parent, Crestview and certain other parties thereto (as in effect
on the Effective Date), (c) Parent shall cease to own, free and clear of all
Liens or other encumbrances, at least 70% on a fully diluted basis of the
aggregate voting power represented by the issued and outstanding Equity
Interests of Holdings, (d) Holdings shall cease to own, free and clear of all
Liens (other than Liens permitted under Section 5.02(a)(i) and
Section 5.02(a)(ii) or other encumbrances, at least 100% on a fully diluted
basis of the aggregate voting power represented by the issued and outstanding
Equity Interests in the Borrower, (e) a

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 7 of 161



--------------------------------------------------------------------------------

Disqualified Owner shall become a direct or indirect owner of a 50% or greater
ownership interest in or otherwise control any Loan Party or (f) a “change of
control” or any other comparable term under, and as defined in, any of the ABL
Loan Documents shall have occurred, provided, that no Change of Control shall be
deemed to have occurred in the circumstance set forth in clause (a) above if the
proposed transferee of such beneficial interests is an Acceptable Purchaser, so
long as such Acceptable Purchaser has provided a parent guarantee of the
Obligations in form and substance, and from an entity the creditworthiness of
which is, in each case acceptable to the Administrative Agent. For the purposes
of this definition, “control” shall be defined to mean the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of the Borrower, whether through the ability to exercise voting
power, contract or otherwise.

“CLMG” has the meaning specified in the recital of parties to this Agreement.

“Collateral” means all Equity Interests issued by the Borrower and its
Subsidiaries and all other Property of the Loan Parties (other than the Equity
Interests in the Parent and Holdings), whether now owned or hereafter acquired,
other than Excluded Property.

“Collateral Accounts” means the following special, segregated and irrevocable
accounts (in each case pledged to the Secured Parties) in the form of deposit
accounts in the name of the Borrower but, solely in the case of the Initial
Growth Capex Reserve Account, the Reinvestment Account, the Loss Proceeds
Account and the Prepayment Account, under the dominion and control of the Term
Loan Collateral Agent, as set forth herein and otherwise in accordance with the
applicable Account Control Agreement in respect of such Collateral Account:

(a)    Account No. 4001455469 entitled “USWS Initial Growth Capex Reserve
Account” opened at Beal Bank USA in the name of the Borrower pursuant to which
funds shall be deposited and applied in accordance with Section 2.14 (the
“Initial Growth Capex Reserve Account”);

(b)    Account No. 4001422654 entitled “USWS Reinvestment Account” opened at
Beal Bank USA in the name of the Borrower pursuant to which funds shall be
deposited and applied in accordance with Section 2.14 (the “Reinvestment
Account”);

(c)     Account No. 4001489846 entitled “USWS Loss Proceeds Account” opened at
Beal Bank USA in the name of the Borrower pursuant to which funds shall be
deposited and applied in accordance with Section 2.14 (the “Loss Proceeds
Account”);

(d)    Account No. 4001412578 entitled “USWS Prepayment Account” opened at Beal
Bank USA in the name of the Borrower pursuant to which funds shall be deposited
and applied in accordance with Section 2.14 (the “Prepayment Account”);

(e)    Account No. 488073974950 entitled “USWS Collections Account” opened at
Bank of America in the name of the Borrower pursuant to which funds shall be
deposited and applied in accordance with Section 2.14 (the “Collections
Account”);

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 8 of 161



--------------------------------------------------------------------------------

(f)     prior to the occurrence of the Discharge of ABL Obligations, Account
No. 488073974947 entitled “USWS Revenue Account” opened at Bank of America in
the name of the Borrower pursuant to which funds shall be deposited and applied
in accordance with Section 2.14 and, on and after the occurrence of the
Discharge of ABL Obligations, an account entitled “USWS Revenue Account” opened
at Beal Bank USA in the name of the Borrower pursuant to which funds shall be
deposited and applied in accordance with Section 2.14 (the “Revenue Account”);

(g)    Account No. 4971778865 entitled “Restricted Collections Account” opened
at Wells Fargo Bank, N.A. in the name of the Borrower pursuant to which funds
shall be deposited and applied in accordance with Section 2.14 (the “Wells Fargo
Collections Account”);

(h)     Account No. 4971778873 entitled “Operating Account” opened at Wells
Fargo Bank, N.A. in the name of the Borrower pursuant to which funds shall be
deposited and applied in accordance with Section 2.14 (the “Wells Fargo Revenue
Account”).

“Collateral Inspection Actions” has the meaning specified in
Section 5.01(f)(ii).

“Collateral Inspection Party” means any engineer, mechanic, technical personnel,
consultant, inspector or other third party representative independently engaged
by the Administrative Agent or the Lenders to perform the Collateral Inspection
Actions.

“Collateral Report” has the meaning specified in Section 5.01(f)(ii).

“Collections” means all cash collections and other cash proceeds received on
account of a right to payment for services rendered from or on behalf of the
applicable account debtor.

“Collections Account” has the meaning specified in the definition of “Collateral
Accounts”.

“Commercial Agreements” means, collectively, the contracts with Customers that
relate to oil field services and related activities and to ancillary,
supplementary and complementary lines of business and that provide any source of
Revenue.

“Commitment” means, the Term Loan A Commitment and the Term Loan B Commitment,
as applicable.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C § 1 et seq.),
as amended from time to time, and any successor statute.

“Communications” has the meaning specified in Section 9.02(b).

“Competitor” means any Person (other than the Loan Parties, their Subsidiaries
or their respective Affiliate) engaged primarily and actively in a business
similar to the business of the Borrower.

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 9 of 161



--------------------------------------------------------------------------------

“Confidential Information” means information that any Loan Party or its
respective Subsidiaries furnishes to any Agent or any Lender designated as
confidential, but does not include any such information that is or becomes
generally available to the public other than as a result of a breach by such
Agent or any Lender of its obligations hereunder or that is or becomes available
to such Agent or such Lender from a source other than a Loan Party or any of its
Subsidiaries that is not, to the best of such Agent’s or such Lender’s
knowledge, acting in violation of a confidentiality agreement with a Loan Party
or its Subsidiaries.

“Consent and Agreement” means with respect to any Material Contract, a consent
and agreement in favor of the Term Loan Collateral Agent (for the benefit of the
Secured Parties) in substantially the form attached hereto as Exhibit F or
otherwise in form and substance reasonably satisfactory to the Term Loan
Collateral Agent and the Administrative Agent.

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Contractual Obligations” means, as applied to any Person, any provision of any
Equity Interests issued by such Person or of any indenture, mortgage, deed of
trust, contract, undertaking, agreement or other instrument to which such Person
is a party or by which it or any of its Properties is bound.

“Crestview” means Crestview Partners III GP, L.P., Crestview III USWS, L.P. and
Crestview III USWS TE, LLC.

“Custodial Administration Agreement” means any custodial administration
agreement in form and substance satisfactory to the Administrative Agent and
entered into among the Servicer, the Term Loan Collateral Agent, the ABL Agent
and the Loan Parties party thereto.

“Customer” means the account debtor with respect to any Receivable and/or the
prospective purchaser of goods, services or both with respect to any contract or
contract right, and/or any party who enters into or proposes to enter into any
contract or other arrangement with any Loan Party, pursuant to which such Loan
Party is to deliver any Property or perform any services.

“Debt” of any Person means, without duplication, (a) Debt for Borrowed Money of
such Person, (b) all obligations of such Person for the deferred purchase price
of Property or services (other than trade payables not overdue (unless being
contested in good faith by appropriate proceedings for which reserves and other
appropriate provisions, if any, required by GAAP shall have been made) by more
than one-hundred and twenty (120) days incurred in the ordinary course of such
Person’s business), (c) all obligations of such Person evidenced by notes,
bonds, debentures or other similar instruments, (d) all obligations of such
Person created or arising under any conditional sale or other title retention
agreement with respect to Property acquired by such Person (even though the
rights and remedies of the seller or lender under such agreement in the event of
default are limited to repossession or sale of such Property), (e) all
obligations of such Person as lessee under Capitalized Leases, (f) all
Disqualified Equity Interests in such Person, valued, as of the date of
determination, at the greater of (i) the maximum aggregate amount that would be

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 10 of 161



--------------------------------------------------------------------------------

payable upon maturity, redemption, repayment or repurchase thereof (or the value
of Disqualified Equity Interests or Debt into which such Disqualified Equity
Interests are convertible or exchangeable) and (ii) the maximum liquidation
preference of such Disqualified Equity Interests, (g) all obligations of such
Person in respect of Hedge Agreements, valued at the Agreement Value thereof,
(h) all Guaranteed Debt of such Person, (i) all obligations under any earn-out
(which for all purposes of this Agreement shall be valued at the maximum
potential amount payable with respect to each such earn-out) and (j) all
indebtedness and other payment obligations referred to in clauses (a) through
(i) above of another Person secured by (or for which the holder of such Debt has
an existing right, contingent or otherwise, to be secured by) any Lien on
Property (including, without limitation, accounts and contract rights) owned by
such Person, even though such Person has not assumed or become liable for the
payment of such indebtedness or other payment obligations, not to exceed the
value of the Property on which such Lien exists.

“Debt for Borrowed Money” of any Person means, at any date of determination, the
sum of (a) all items that, in accordance with GAAP, would be classified as
indebtedness on a Consolidated balance sheet of such Person at such date,
(b) all obligations of such Person under acceptance, letter of credit or similar
facilities at such date and (c) all Synthetic Debt of such Person at such date.

“Debt Proceeds” means, with respect to the incurrence or issuance of any Debt by
the Borrower or any Guarantor (other than Permitted Debt), the Net Cash Proceeds
payable to the Borrower, any Guarantor or any of their respective Subsidiaries
in connection with such incurrence or issuance.

“Declined Mandatory Prepayment Proceeds” has the meaning specified in
Section 2.04(c).

“Declining Lender” has the meaning specified in Section 2.04(c).

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the passage of time or the requirement that notice be given
or both.

“Default Interest” has the meaning specified in Section 2.05(b).

“Deferral Period” means the period commencing on April 1, 2020 and expiring on
March 31, 2022.

“Designated Leased Property” shall mean any real property leased or subleased by
any Loan Party.

“Diesel Frac Fleet” means a Frac Fleet whose primary drive train is powered by
diesel generators.

“Discharge of ABL Obligations” has the meaning specified in the Intercreditor
Agreement.

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 11 of 161



--------------------------------------------------------------------------------

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:

(a) matures or is mandatorily redeemable (other than solely for Equity Interests
in such Person that do not constitute Disqualified Equity Interests and cash in
lieu of fractional shares of such Equity Interests), whether pursuant to a
sinking fund obligation or otherwise;

(b) is convertible or exchangeable, either mandatorily or at the option of the
holder thereof, for Debt or Equity Interests (other than solely for Qualified
Equity Interests in such Person or cash in lieu of fractional shares of such
Equity Interests); or

(c) is redeemable (other than solely for Qualified Equity Interests in such
Person and cash in lieu of fractional shares of such Equity Interests) or is
required to be repurchased by the Parent or any Subsidiary, in either case, in
whole or in part, at the option of the holder thereof;

in each case, on or prior to the date 180 days after the Maturity Date; provided
that (i) an Equity Interest in any Person that would not constitute a
Disqualified Equity Interest but for terms thereof giving holders thereof the
right to require such Person to redeem or purchase such Equity Interest upon the
occurrence of an “asset sale” or a “change of control” (or similar event,
however denominated) shall not constitute a Disqualified Equity Interest if any
such requirement becomes operative only after a Repayment Event and (ii) an
Equity Interest in any Person that is issued to any employee or to any plan for
the benefit of employees or by any such plan to such employees shall not
constitute a Disqualified Equity Interest solely because it may be required to
be repurchased by such Person or any of its subsidiaries in order to satisfy
applicable statutory or regulatory obligations or as a result of such employee’s
termination, death or disability.

“Disqualified Institution” means, on any date, any Person that is a direct
Competitor of the Borrower, which Person has been designated by the Borrower as
a “Disqualified Institution” by written notice to the Administrative Agent and
the Lenders not less than ten (10) Business Days prior to such date; provided
that “Disqualified Institutions” shall exclude any (x) commercial bank organized
under the laws of the United States or any State thereof that has a combined
capital and surplus and undivided profits of $500,000,000 or more, and
(y) pooled investment vehicle or entity (including any Affiliates) that is or
would reasonably be recognized or categorized as an investment, private equity,
debt, hedge, distressed debt fund by reputable institutions that are prominent
participants in the financial markets.

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 12 of 161



--------------------------------------------------------------------------------

“Disqualified Owner” means any Person that, as of the date it first becomes a
direct or indirect owner of membership interests in the Borrower: (i) is, or is
an Affiliate of a Sanctioned Person or a Person that is, described by or
designated in the Anti-Terrorism Order; (ii) is, or is an Affiliate of a Person
that is, in violation of the Sanctions or Anti-Terrorism Laws; or (iii) has, or
is an Affiliate of a Person that has, been convicted of money laundering (under
18 U.S.C. Sections 1956 or 1957), which conviction has not been overturned;
provided, that a Person shall not be a Disqualified Owner if: (x) prior to the
date that the Person first becomes a direct or indirect owner of membership
interests in the Borrower the Borrower provides the Secured Parties with all
documentation and other written information required under applicable “know your
customer” and anti-money laundering rules, regulations and requirements
(including the PATRIOT Act) in respect of such Person; and (y) as of the date
the Person first becomes a direct or indirect owner of the membership interests
in the Borrower, such Person has certified to the Administrative Agent that none
of the criteria set forth in the foregoing clauses (i) through (iii) in this
definition are applicable to such Person. For the avoidance of doubt, each
Person that is a parent company of the Borrower on the Effective Date, and each
wholly owned direct or indirect subsidiary thereof, shall not be a Disqualified
Owner.

“Distributable Cash” means, as of any date of determination, any amounts
deposited in the Specified Distributable Cash Account.

“Division” means the division of a limited liability company into two (2) or
more limited liability companies pursuant to a “plan of division” or similar
method within the meaning of the Delaware Limited Liability Company Act or
similar statute in any other state.

“Dollars” and the sign “$” mean the lawful currency of the United States of
America.

“DQ List” has the meaning specified in Section 9.07(m).

“Early Termination Event” has the meaning specified in the Intercreditor
Agreement.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” has the meaning specified in Section 3.01.

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 13 of 161



--------------------------------------------------------------------------------

“Electric Frac Fleet” means a Frac Fleet whose primary drive train is powered by
a natural-gas combustion turbine.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, (d) any Person that is not a Disqualified Institution, and
(e) any other Person (other than an individual) approved by the Administrative
Agent (such approval not to be unreasonably withheld or delayed); provided,
further, that no Loan Party or any of its Affiliates shall qualify as an
Eligible Assignee under this definition.

“Eminent Domain Proceeds” means, with respect to any Event of Eminent Domain,
the Net Cash Proceeds payable to the Borrower or any Guarantor in connection
with such Event of Eminent Domain.

“Environmental Action” means any action, suit, demand, demand letter, claim,
written notice of non-compliance or violation, written notice of liability or
potential liability, investigation, proceeding, consent order or consent
agreement relating in any way to any Environmental Law, any Environmental Permit
or Hazardous Material, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

“Environmental Complaint” has the meaning specified in Section 5.01(c)(iii).

“Environmental Consultant” means Terracon Consultants, Inc.

“Environmental Law” means any common law or Federal, state or local statute,
law, ordinance, rule, regulation, code, order, writ, judgment, injunction or
decree relating to pollution or protection of the environment or, as such
relates to exposure to Hazardous Materials, health, or natural resources,
including, without limitation, those relating to the use, handling,
transportation, treatment, storage, disposal, Release, threatened Release or
discharge of Hazardous Materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equipment Finance SPV” means each special purpose entity that is formed by the
Borrower and wholly-owned by a Subsidiary Guarantor to enter into a Non-Lender
Financed Capitalized Lease or Non-Lender Financed Equipment Financing.

“Equipment Financings” means each financing obtained in the ordinary course of
business which is secured solely by furnishings, fixtures and equipment acquired
using the proceeds of such financing.

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 14 of 161



--------------------------------------------------------------------------------

interests in) such Person, securities convertible into or exchangeable for
shares of capital stock of (or other ownership or profit interests in) such
Person or warrants, rights or options for the purchase or other acquisition from
such Person of such shares (or such other interests), and other ownership or
profit interests in such Person (including, without limitation, partnership,
member or trust interests therein), whether voting or nonvoting, and whether or
not such shares, warrants, options, rights or other interests are authorized or
otherwise existing on any date of determination.

“Equity Issuance” means any sale or issuance of any Equity Interests by any Loan
Party (other than any Equity Interests (including warrants) issued by any of the
Guarantors to any other Loan Party).

“Equity Issuance Proceeds” means the proceeds from any sale of Qualified Equity
Interests of Parent or Holdings received by any Loan Party and from any cash
capital contribution to any Loan Party from any other Person (other than a Loan
Party or Subsidiary thereof).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Loan Party, or under common control with
any Loan Party, within the meaning of Section 414 (b) or (c) of the Internal
Revenue Code.

“ERISA Event” means (a)(i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30 day
notice requirement with respect to such event has been waived by the PBGC or
(a)(ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) the application for a minimum funding waiver with respect
to a Plan; (c) the provision by the administrator of any Plan of a notice of
intent to terminate such Plan, pursuant to Section 4041(a)(2) of ERISA
(including any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA); (d) the cessation of operations at a facility of any
Loan Party or any ERISA Affiliate in the circumstances described in
Section 4062(e) of ERISA; (e) the withdrawal by any Loan Party or any ERISA
Affiliate from a Multiple Employer Plan during a plan year for which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (f) the
conditions for imposition of a lien under Section 303(k) of ERISA shall have
been met with respect to any Plan; (g) the adoption of an amendment to a Plan
requiring the provision of security to such Plan pursuant to Section 206(g)(5)
of ERISA; or (h) the institution by the PBGC of proceedings to terminate a Plan
pursuant to Section 4042 of ERISA, or the occurrence of any event or condition
described in Section 4042 of ERISA that constitutes grounds for the termination
of, or the appointment of a trustee to administer, such Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 15 of 161



--------------------------------------------------------------------------------

“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

“Eurodollar Rate” means, for any Interest Period in respect of a Loan, an
interest rate per annum equal to the rate per annum obtained by dividing (a) the
rate per annum (rounded upwards, if necessary, to the nearest one hundredth of
one percent (1/100 of 1%)) equal to the London interbank offered rate
administered by ICE Benchmark Administration (or any other person which takes
over the administration of that rate) for deposits in U.S. Dollars displayed on
the ICE LIBOR USD page (“ICE LIBOR”) as published by Bloomberg (or other
commercially available source providing quotations of ICE LIBOR), as designated
by the Administrative Agent from time to time, at approximately 11:00 A.M.
(London time) on the Interest Rate Determination Date for such Interest Period,
as the London interbank offered rate for deposits in Dollars with a maturity
corresponding to the applicable Eurodollar Rate Period, by (b) a percentage
equal to 100% minus the Eurodollar Rate Reserve Percentage for such Interest
Period, as applicable; provided that the Eurodollar Rate shall in no event be
less than two percent (2.00%) per annum at any time. If at any time the
Administrative Agent reasonably determines that (i) adequate and reasonable
means do not exist for ascertaining the Eurodollar Rate and such circumstances
are unlikely to be temporary or (ii) such circumstances have not arisen but the
supervisor for the administrator of the Eurodollar Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the Eurodollar Rate shall no
longer be used for determining interest rates for loans, then the Eurodollar
Rate shall mean the rate per annum equal to the highest of (a) the “Prime Rate”
as reported by the Wall Street Journal in effect on such day less one percent
(1.00%) and (b) the Federal Funds Rate in effect on such day plus one half of
one percent (0.50%) (subject at all times to the requirement that such rate per
annum shall not be less than two percent (2.00%)).

“Eurodollar Rate Period” means, for any Interest Period in respect of a Loan, a
period of three months.

“Eurodollar Rate Reserve Percentage” means, for any Interest Period in respect
of a Loan, the reserve percentage applicable two Business Days before the first
day of such Interest Period under regulations issued from time to time by the
Board of Governors of the Federal Reserve System (or any successor) for
determining the maximum reserve requirement (including, without limitation, any
emergency, supplemental or other marginal reserve requirement) for a member bank
of the Federal Reserve System in New York City with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities (or with respect to
any other category of liabilities that includes deposits by reference to which
the interest rate on Loans is determined) having a term equal to such Interest
Period.

“Event of Eminent Domain” means any action, series of actions, omissions or
series of omissions by any Governmental Authority (a) by which such Governmental
Authority appropriates, confiscates, condemns, expropriates, nationalizes,
seizes or otherwise takes all or a material portion of the Property of any Loan
Party (including any Equity Interests issued or owned by any Loan Party (other
than Equity Interests issued by Parent or by Holdings to the extent not owned by
Parent)), or (b) by which such Governmental Authority assumes custody or control
of

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 16 of 161



--------------------------------------------------------------------------------

the Property (other than immaterial portions of such Property) or business
operations of any Loan Party or any Equity Interests issued or owned by any Loan
Party (other than Equity Interests issued by Parent or by Holdings to the extent
not owned by Parent).

“Events of Default” has the meaning specified in Section 6.01.

“Excess Cash Flow” means one hundred percent (100%) of the aggregate amount
remaining on deposit in or credited to the Revenue Account after giving effect
to the withdrawals, holdbacks and transfers prescribed pursuant to priorities
first through ninth of the “Cash Waterfall” set forth in Section 2.14(c).

“Excess Cash Flow Payment Amount” means, as of each Sweep Calculation Date, an
amount equal to 100% of Excess Cash Flow

“Excluded Account” means (a) the Payroll Account and (b) the Workers
Compensation Account.

“Excluded Property” has the meaning specified in the Term Loan Security
Agreement.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty (or any
guarantee of such Guarantor in

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 17 of 161



--------------------------------------------------------------------------------

respect of any Swap Obligation under any Hedge Agreements) of such Guarantor of,
or the grant by such Guarantor of a security interest to secure, such Swap
Obligation (or any guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation, or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap Obligation
or at any other time as is required for purposes of the Commodity Exchange Act
or regulations. If a Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.

“Excused Payment” means all amounts designated as Excused Payments under
Section 5.02(e), Section 5.02(p) and Section 5.02(r).

“Existing Capitalized Leases” means those certain Capitalized Leases set forth
on Schedule 4.01(v) on the Effective Date.

“Existing Debt” means the Debt of the Loan Parties outstanding immediately
before the occurrence of the Effective Date and listed on Schedule 3.01(b).

“Existing Equipment Financings” means those certain Equipment Financings set
forth on Schedule 4.01(v) on the Effective Date.

“Extension Fee” has the meaning given to such term in the Second Amendment
Agreement.

“Exit Fee” means any exit fee payable pursuant to Section 2.06(d).

“Facility” means, each of the Term Loan A Facility and the Term Loan B Facility,
as the context may require, and “Facilities” means, collectively the Term Loan A
Facility and the Term Loan B Facility.

“Federal Funds Rate” means for any day, the rate per annum (expressed, as a
decimal, rounded upwards, if necessary, to the next higher one hundredth of one
percent (1/100 of 1%)) equal to the weighted average of the rates on overnight
federal funds transactions by depositary institutions, as determined in such
manner as the Federal Reserve Bank of New York (the “NYFRB”) shall set forth on
its public website from time to time, and published on the next succeeding
Business Day by the NYFRB as the federal funds effective rate; provided that
(a) if such day is not a Business Day, the Federal Funds Rate for such day shall
be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published for any day that is a Business Day, the Federal Funds Rate for such
day shall be the average of the quotations for such day for such transactions
received

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 18 of 161



--------------------------------------------------------------------------------

by the Administrative Agent from three Federal funds brokers of recognized
standing selected by it.

“Fee Letter” means the fee letter, dated as of the date hereof, between the
Administrative Agent and the Borrower.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means a fiscal year of the Borrower and its Subsidiaries ending on
December 31 of each calendar year.

“Force Majeure Event” shall mean acts, occurrences, events and conditions beyond
the reasonable control of the party claiming relief on the basis of the
occurrence of the Force Majeure Event which delays or renders impossible the
performance of the Loan Parties of their obligations under this Agreement and
which could not have been prevented or avoided by the Loan Parties through the
exercise of due diligence, including acts of God, earthquakes, fires, floods,
insurrection, terrorism, acts of war (whether declared or otherwise).

“Frac Fleet” means each group consisting of fracking rigs, trucks, pumps,
primary drive train for pumps (whether powered by diesel generators or
natural-gas combustion turbines), a data van and other vehicles and equipment
owned by one or more of the Loan Parties that, taken as a whole, (i) when
deployed, is capable of providing a Customer with a typical level of hydraulic
fracturing services in accordance with the applicable Commercial Agreement in
any one location based upon historical operations of the Borrower and the
Subsidiary Guarantors and (ii) represents, based on historical operations, on
average, between 40,000 and 50,000 hydraulic horsepower.

“Frac Fleet 16” has the meaning specified in Schedule III.

“Frac Fleet Maintenance Report” means a monthly report substantially in the form
of Exhibit G.

“Frac Fleet Preservation Program” means the maintenance program that addresses
the repair, maintenance and storage of each idle Frac Fleet as more particularly
described in Exhibit H.

“Fund” means any Person (other than an individual) that is or will be engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course.

“Funds Flow Memorandum” shall mean the memorandum setting forth the flow of
funds at closing and the funding of the Term A Loans and Term B Loans, as
approved by the Administrative Agent, and a related letter of direction.

“G&A Cap” means, for each Calendar Quarter following the Calendar Quarter ending
on March 31, 2020, an amount of cash general and administrative costs

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 19 of 161



--------------------------------------------------------------------------------

in an aggregate amount equal to (a) $24,000,000 at any time when the Initial
Lenders and their respective Affiliates (and/or any commonly-owned Affiliates
thereof) are “Lenders” hereunder, and (b) $30,000,000 at any time that the
Initial Lenders and their respective Affiliates (and/or any commonly-owned
Affiliates thereof) cease to be “Lenders” hereunder

, in each case of clause (a) and (b), per Calendar Quarter (calculated on a
trailing 12 month basis) minus an amount equal to the aggregate cash general and
administrative costs incurred by the Loan Parties during the three Calendar
Quarters immediately preceding such Calendar Quarter, as increased by three
percent (3%) per calendar year commencing in 2020; provided, that the G&A Cap
shall exclude ( i) non-cash costs, ( ii) transaction costs attributable to the
Facilities and incurred on or before the Effective Date, transaction costs
incurred in connection with the Second Amendment Agreement and the related
transactions consummated in connection therewith, and costs and expenses for the
services of any Collateral Inspection Party (iii) restructuring fees associated
with headcount reductions, ( iv) Public Company Operating Costs and ( v) other
costs and expenses, in each case, as approved by the Lenders in their reasonable
discretion; provided, further, that the G&A Cap shall exclude up to $1,000,000
in the aggregate in any fiscal year of extraordinary costs and unusual or
non-recurring expenses.

“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession) including, without limitation, the FASB Accounting
Standards Codification, that are applicable to the circumstances as of the date
of determination, consistently applied.

“Governmental Authority” means any nation or government, any state, province,
city, municipal entity or other political subdivision thereof, and any
governmental, executive, legislative, judicial, administrative or regulatory
agency, department, authority, instrumentality, commission, board, bureau or
similar body, whether federal, state, provincial, territorial, local or foreign.

“Governmental Authorization” means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any filing, qualification or registration with, any Governmental Authority.

“Growth Capex Withdrawal Certificate” means each withdrawal certificate
delivered to the Agents substantially in the form of Exhibit K hereto.

“Growth Capital Expenditures” means, in respect of the Borrower and/or any
Subsidiary Guarantor, Capital Expenditures that are (a)(i) used to finance the
acquisition of a new generation

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 20 of 161



--------------------------------------------------------------------------------

Electric Frac Fleet for which the Borrower or a Subsidiary Guarantor has entered
into an Approved AGCE Contract and (a)(ii) made on any date on which (x) no
existing, operational Electric Frac Fleet has been idle for more than three
(3) calendar months and (y) not more than five (5) Diesel Frac Fleets have been
idle for more than three (3) calendar months or (b) approved by the Required
Lenders in their sole and absolute discretion.

“Guaranteed Debt” means, with respect to any Person, any obligation or
arrangement of such Person to guarantee or otherwise assure payment of any Debt
(“primary obligations”) of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, (a) the
direct or indirect guarantee, endorsement (other than for collection or deposit
in the ordinary course of business), co-making, discounting with recourse or
sale with recourse by such Person of the obligation of a primary obligor,
(b) the obligation to make take-or-pay or similar payments, if required,
regardless of nonperformance by any other party or parties to an agreement or
(c) any obligation of such Person, whether or not contingent, (i) to purchase
any such primary obligation or any property constituting direct or indirect
security therefor, (ii) to advance or supply funds (A) for the purchase or
payment of any such primary obligation or (B) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor or (iii) otherwise to assure or hold harmless
the holder of such primary obligation against loss in respect thereof. The
amount of any Guaranteed Debt shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Guaranteed Debt is made (or, if less, the maximum amount of such primary
obligation for which such Person may be liable pursuant to the terms of the
instrument evidencing such Guaranteed Debt) or, if not stated or determinable,
the maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder), as determined by such Person in good
faith.

“Guarantors” means Parent, Holdings, the Borrower and each Subsidiary Guarantor.

“Guaranty” has the meaning specified in the Term Loan Security Agreement.

“Hazardous Discharge” has the meaning specified in Section 5.01(c)(iii).

“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials and
polychlorinated biphenyls and (b) any other chemicals, materials or substances
designated, classified or regulated as hazardous or toxic or as a pollutant or
contaminant or which are regulated or can give rise to liability under any
Environmental Law.

“Hedge Agreements” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 21 of 161



--------------------------------------------------------------------------------

(including any options to enter into any of the foregoing), whether or not any
such transaction is governed by or subject to any master agreement, and (b) any
and all transactions of any kind, and the related confirmations, which are
subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

“Hedge Bank” means any Person in its capacity as a party to a Hedge Agreement
that, (a) at the time it enters into an interest rate Hedge Agreement not
prohibited under Article V, is a Lender or an Affiliate of a Lender, or (b) at
the time it (or its Affiliate) becomes a Lender, is a party to a Hedge Agreement
not prohibited under Article V, in each case, in its capacity as a party to such
Hedge Agreement (even if such Person ceases to be a Lender or such Person’s
Affiliate ceased to be a Lender); provided, in the case of a Secured Hedge
Agreement with a Person who is no longer a Lender (or Affiliate of a Lender),
such Person shall be considered a Hedge Bank only through the stated termination
date (without extension or renewal) of such Secured Hedge Agreement and provided
further that for any of the foregoing to be included as a “Secured Hedge
Agreement” on any date of determination by the Administrative Agent, the
applicable Hedge Bank (other than the Administrative Agent or an Affiliate of
the Administrative Agent) must have delivered a Secured Party Designation Notice
to the Administrative Agent prior to such date of determination.

“Holdings” has the meaning specified in the recital of parties to this
Agreement.

“ICE LIBOR” has the meaning specified in the definition of “Eurodollar Rate”.

“Incremental Facility” has the meaning specified in Section 2.01(c).

“Indemnified Costs” has the meaning specified in Section 7.05(a).

“Indemnified Party” has the meaning specified in Section 9.04(b).

“Initial Frac Fleets” has the meaning specified in the recital of parties to
this Agreement.

“Initial Growth Capex Reserve Account” has the meaning specified in the
definition of “Collateral Accounts”.

“Initial Lenders” means the banks, financial institutions and other
institutional lenders listed on the signature pages hereof as the Initial
Lenders.

“Initial Operating Budget” has the meaning specified in Section 3.01(a)(xiii).

“Initial Pledged Debt” has the meaning specified in the Term Loan Security
Agreement.

“Initial Pledged Equity” has the meaning specified in the Term Loan Security
Agreement.

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 22 of 161



--------------------------------------------------------------------------------

“Initial Repair Completion Period” has the meaning specified in Section 5.01(i).

“Inspection Fees Cap” has the meaning specified in Section 5.01(f)(iii).

“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.

“Insurance Consultant” means Alliant Insurance Services, Inc.

“Insurance Proceeds” means, with respect to any Casualty Event, the Net Cash
Proceeds payable to the Borrower or any Guarantor from time to time with respect
to such Casualty Event.

“Intellectual Property” means property constituting under any applicable law a
patent, patent application, registered copyright, copyright application for
copyright registration, trademark, trademark application, service mark, trade
name or trade secret. Patents and patent applications include any provisional
and non-provisional applications, issued patents including those based on
continuation, continuation-in-part, divisional and substitute applications,
patents resulting from a reissue or reexamination proceeding, and any foreign
equivalents and improvements thereof, and any claims for past and future
infringements of the patents.

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of May 7, 2019, by and among the Administrative Agent, the ABL Agent, the Loan
Parties and the other Persons party thereto from time to time, as amended,
restated, supplemented or otherwise modified from time to time.

“Interest Payment Date” means, with respect to any Loan, the last day of each
March, June, September and December; provided, that, in addition to the
foregoing, in each case, each of (x) the date upon which the Loan has been paid
in full (y) the Maturity Date, and (z) the Repayment Event, shall be deemed to
be an “Interest Payment Date” with respect to any interest that has then accrued
under this Agreement.

“Interest Period” means, for each Loan, the period commencing on the date of
such Loan and ending on the Interest Payment Date occurring at the end of second
full Calendar Quarter following the date on which such Loan is made, and,
thereafter, each Eurodollar Rate Period commencing on the day following the last
day of the immediately preceding Interest Period, and ending on the last day of
the period determined pursuant to the provisions below.

(a)    Interest Periods commencing on the same date shall be of the same
duration;

(b)    whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day;

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 23 of 161



--------------------------------------------------------------------------------

(c)    no Interest Period for a Loan may end later than the Maturity Date; and

(d)    whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

“Investment” in any Person means any loan or advance to such Person, any
purchase or other acquisition of any Equity Interests or Debt or the assets
comprising a division or business unit or a substantial part or all of the
business of such Person, any capital contribution to such Person or any other
direct or indirect investment in such Person, including, without limitation, any
acquisition by way of a merger or consolidation (or similar transaction) and any
arrangement pursuant to which the investor incurs Debt of the types referred to
in clause (h) or (i) of the definition of “Debt” in respect of such Person.

“Lenders” means the Initial Lenders and each Person that shall become a Lender
hereunder pursuant to Section 9.07 for so long as such Person shall be a party
to this Agreement.

“Lending Office” means, with respect to any Lender, the office of such Lender
specified as its “Lending Office” opposite its name on Schedule I hereto or in
the Assignment and Acceptance pursuant to which it became a Lender, or such
other office of such Lender as such Lender may from time to time specify to the
Borrower and the Administrative Agent.

“Lien” means, with respect to any Property, (a) any mortgage, deed of trust,
deed to secure debt, lien (statutory or otherwise), pledge, hypothecation,
encumbrance, collateral assignment, charge or security interest in, on or of
such Property, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing),
relating to such Property, and (c) in the case of Equity Interests or debt
securities, any purchase option, call or similar right or preferential
arrangement of a third party with respect to such Equity Interests or debt
securities. For the avoidance of doubt, “Lien” shall not include any netting or
set-off arrangements under any Contractual Obligation (other than Contractual
Obligations constituting Debt for Borrowed Money) otherwise permitted under the
terms of the Loan Documents.

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 24 of 161



--------------------------------------------------------------------------------

“Liquidity Reserve Cap” means, as of any Sweep Calculation Date, an amount equal
to $15,000,000.

“Liquidity Reserves” means an aggregate amount not to exceed the Liquidity
Reserve Cap then on deposit in or credited to the Revenue Account on any Sweep
Calculation Date as such amount (and the usage thereof) is detailed in the Net
Cash Flow Certificate delivered in accordance with Section 5.03(k) for each Cash
Flow Payment Date. The amount of Liquidity Reserves on the Effective Date shall
be $15,000,000.

“Loan” means a Term A Loan or a Term B Loan.

“Loan Documents” means (a) this Agreement, (b) the Notes, (c) the Guaranty,
(d) the Intercreditor Agreement, (e) the Term Loan Collateral Documents, (f) the
Custodial Administration Agreement (if any), (g) the Fee Letter , (h) the Second
Amendment Agreement, and (i) any other document that is executed in connection
with the transactions contemplated herewith or therewith and is deemed in
writing by the Borrower and the Administrative Agent to constitute a Loan
Document, in each case, for clauses (a) through ( i), as amended, restated,
supplemented or otherwise modified from time to time.

“Loan Parties” means the Borrower and the Guarantors.

“Loss Proceeds Account” has the meaning specified in the definition of
“Collateral Accounts”.

“Maintenance Capital Expenditures” means, in respect of the Borrower and/or any
Subsidiary Guarantor, Capital Expenditures that are made (a) for the
maintenance, repair, enhancement, or refurbishment of any of the equipment
related to the Frac Fleets in accordance with applicable law and Prudent
Industry Practice and (b) in the ordinary course of business and consistent with
past practice of the Borrower.

“Mandatory Repair Notification” has the meaning specified in Section 5.01(i).

“Margin Stock” has the meaning specified in Regulation U.

“Material Adverse Change” means, individually or in the aggregate,

 

  (a)

any Material Adverse Effect;

 

  (b)

any pending or threatened Event of Eminent Domain relating to any of the
Collateral which, individually or in the aggregate, could reasonably be expected
to impair Collateral with a value in excess of $5,000,000;

 

  (c)

the existence of any unrepaired damage to any of the Collateral in an aggregate
amount in excess of $2,500,000;

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 25 of 161



--------------------------------------------------------------------------------

  (d)

other than as set forth on Schedule IV, the existence of any litigation, which
when taken in the context of the Loan Parties individually or in the aggregate,
could reasonably be expected to result in liability in excess of $10,000,000; or

 

  (e)

any insolvency proceedings relating to any Loan Party or any of the Collateral,
including any insolvency proceeding that is or may be pending or threatened.

“Material Adverse Effect” means a material adverse effect on (a) the financial
condition, business, results or operations of the Loan Parties, taken as a
whole, (b) the rights, remedies or benefits of any Agent or the Lenders, taken
as a whole, under any Loan Document, (c) the ability of the Loan Parties to
perform their respective Obligations under the Loan Documents or (d) the
validity, binding effect, enforceability or priority of the Liens and security
interests granted to the Term Secured Parties under the Loan Documents.

“Material Contract” means each of (a) the agreements listed on Schedule 4.1(t)
and (b) any other Contractual Obligation entered into on or after the Effective
Date (other than any Loan Document, any customer contract or any Contractual
Obligation under other Permitted Debt) of any Loan Party for which breach,
nonperformance or cancellation could reasonably be expected to have a Material
Adverse Effect.

“Maturity Date” means the earlier of (a) December 5, 2025 and (b) the date the
Loans become due and payable pursuant to Section 6.01.

“Minimum Frac Fleet Requirement” means, on any date of determination, that all
Frac Fleets owned by the Loan Parties are (x) capable of being deployed or
(y) being actively repaired and are capable of being deployed within 30 days of
such date of determination, with each such Frac Fleet (a) being capable of
providing a Customer with a typical level of hydraulic fracturing services in
accordance with the applicable Commercial Agreement in any one location based
upon historical operations of the Borrower and its Subsidiaries and
(b) representing, on average, between 40,000 and 50,000 hydraulic horsepower.

“Moody’s” means Moody’s Investors Service, Inc., and any successor thereto.

“Mortgages” means any deed of trust, trust deed, mortgage, leasehold mortgage or
leasehold deed of trust delivered from time to time after the date hereof
pursuant to Section 5.01(j), in each case as amended.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 26 of 161



--------------------------------------------------------------------------------

Affiliate and at least one Person other than the Loan Parties and the ERISA
Affiliates or (b) was so maintained and in respect of which any Loan Party or
any ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA in
the event such plan has been or were to be terminated.

“Net Cash Flow Certificate” has the meaning specified in Section 5.03(k).

“Net Cash Proceeds” means:

(a)    with respect to any Asset Sale, the excess, if any, of (i) the sum of
Cash and Cash Equivalents received by any Loan Party in connection with such
Asset Sale minus (ii) the sum of (A) the out of pocket costs, fees, commissions,
premiums and expenses (including legal and accounting costs, fees and expenses
and title and recording fees, costs and expenses) reasonably incurred directly
or indirectly by any Loan Party in connection with such Asset Sale to the extent
such amounts were not deducted in determining the amount referred to in clause
(i) and (B) federal, state and local taxes paid or reasonably estimated to be
payable by any Loan Party in connection therewith to the extent such amounts
were not deducted in determining the amount referred to in clause (i); and

(b)    with respect to the incurrence or issuance of any Debt for Borrowed Money
by any Loan Party, the excess if any, of (i) the sum of the Cash and Cash
Equivalents received by any Loan Party in connection with such incurrence or
issuance minus (ii) the underwriting discounts and commissions or other similar
payments, and other out of pocket costs, fees, commissions, premiums and
expenses (including legal and accounting costs, fees and expenses and title and
recording fees, costs and expenses) reasonably incurred directly or indirectly
any Loan Party in connection with such incurrence or issuance to the extent such
amounts were not deducted in determining the amount referred to in clause (i);
and

(c)    with respect to any Equity Issuance, the excess of (i) the sum of the
Cash and Cash Equivalents received by any Loan Party in connection with such
sale or issuance minus (ii) the underwriting discounts and commissions or
similar payments, and other out of pocket costs, fees, commissions, premiums and
expenses (including legal and accounting costs, fees and expenses), reasonably
incurred by any Loan Party in connection with such sale or issuance to the
extent such amounts were not deducted in determining the amount referred to in
clause (i);

(d)    with respect to any Event of Eminent Domain or Casualty Event, the
excess, if any, of (i) the sum of Cash and Cash Equivalents received by any Loan
Party in connection with such Event of Eminent Domain or Casualty Event minus
(ii) the sum of (A) the out of pocket costs and expenses reasonably incurred by
any Loan Party in connection with the collection, enforcement, negotiation,
consummation, settlement, proceedings, administration or other activity related
to the receipt or collection of the relevant proceeds to the extent such amounts
were not deducted in determining the amount referred to in clause (i) and (B)
federal, state and local taxes reasonably estimated to be payable as a result of
thereof to the extent such amounts were not deducted in determining the amount
referred to in clause (i); and

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 27 of 161



--------------------------------------------------------------------------------

(e)    with respect to any termination of any Commercial Agreement, the excess,
if any, of (i) the sum of Cash and Cash Equivalents received by any Loan Party
in connection with such termination minus (ii) the sum of (A) the out of pocket
costs and expenses reasonably incurred by any Loan Party in connection with the
collection, enforcement, negotiation, consummation, settlement, proceedings,
administration or other activity related to the receipt or collection of the
relevant proceeds to the extent such amounts were not deducted in determining
the amount referred to in clause (i) and (B) federal, state and local taxes
reasonably estimated to be payable as a result of thereof to the extent such
amounts were not deducted in determining the amount referred to in clause (i),

provided that, any Net Cash Proceeds received in the form of Cash Equivalents by
any Loan Party shall be converted to Cash prior to prepayment of the Loans in
accordance with Section 2.04.

“Non-Lender Financed Capitalized Leases” means Capitalized Leases of any
Equipment Finance SPV as to which neither Borrower nor any of the Guarantors
(a) provides credit support of any kind (including any undertaking, agreement or
instrument that would constitute Debt) or (b) is directly or indirectly liable
as a guarantor or otherwise.

“Non-Lender Financed Equipment Financings” means Equipment Financings of any
Equipment Finance SPV as to which neither Borrower nor any of the Guarantors
(a) provides credit support of any kind (including any undertaking, agreement or
instrument that would constitute Debt) or (b) is directly or indirectly liable
as a guarantor or otherwise.

“Non-Speculative Interest Rate Hedge Agreements” means, with respect to any
Person, any interest rate Hedge Agreement the purpose of which is to hedge or
mitigate the commercial risks of such Person and which covers a notional amount
not to exceed at any time the outstanding principal amount of the Loans and is
for a term that ends on or prior to the Maturity Date.

“Note” means each Term Loan A Note and Term Loan B Note.

“Notice of Borrowing” means a Notice of Borrowing, in substantially the form of
Exhibit B hereto, given by the Borrower in accordance with Section 2.02.

“NPL” means the National Priorities List under CERCLA.

“O&M Costs” means, for any period, the sum, computed without duplication, of the
following (in each case incurred by any Loan Party and not reimbursed by any
other Person, except if the proceeds of such reimbursement are deposited into
the Revenue Account): (a) direct expenses of administering and operating the
Frac Fleets or the related yards where such Frac Fleets are stored and of
maintaining the Frac Fleets and the related yards where such Frac Fleets are
stored in good repair and operating condition (including routine operating and
maintenance expenses, Maintenance Capital Expenditures, expenses under spare
parts agreements, fuel costs, payments under leases and other costs of
utilities, supplies, spare parts and other services), (b) insurance costs or
surety bonds (including premiums and deductibles or costs associated with
complying with any applicable insurance or bonding obligations under this
Agreement), (c) costs, expenses

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 28 of 161



--------------------------------------------------------------------------------

and fees attendant to obtaining and maintaining in effect any Governmental
Authorization, (d) legal, accounting and other professional fees and expenses
attendant to any of the foregoing items, (e) sale, franchise, margin, licensing,
value-added, excise, real estate, use, property and other non-income state,
local and federal taxes, (f) any Capital Expenditures for Investments, subject
to the cap on such expenses set forth in Section 5.02(m)(iii), (g) payments on
account of any Permitted Debt described in Sections 5.02(b)(v)(A),
5.02(b)(v)(B), and 5.02(b)(vi), (h) any ordinary course settlement payments in
connection with Hedge Agreements entered into in accordance with the terms of
the Loan Documents and (i) all other expenses, fees and costs incurred by any
Loan Party, directly in connection with the ownership, operation, maintenance or
administration of any Frac Fleet; provided that all of the foregoing costs and
expenses shall be determined on a cash basis and shall not include depreciation,
amortization and other non-cash items; provided, further, that “O&M Costs” shall
not include: (A) payments of any kind during such period to the holders of
Equity Interests of the Borrower or any Affiliate thereof (other than (x) to the
Borrower or any Guarantor (other than Holdings or the Parent)), (y) to any
Affiliate as payment of or reimbursement for costs that would be permitted to be
paid by the Borrower or any Subsidiary Guarantor as O&M Costs if incurred or
paid directly by the Borrower or (z) payments that are made in compliance with
Section 5.01(i)), (B) payments of Capital Expenditures other than Maintenance
Capital Expenditures and Capital Expenditures for Investments (subject to the
cap on such expenses set forth in Section 5.02(m)(iii)), (C) amounts payable
under the ABL Loan Documents, (D) Termination Payments of any kind, (E) payments
to repair or restore Property during such period with Net Cash Proceeds
attributable to any Casualty Event or Event of Eminent Domain, or (F) except as
provided in clause (h), any payments or expenses related to any Debt for
Borrowed Money or other Permitted Debt (including Debt under the ABL Credit
Agreement).

“Obligation” means all obligations of every nature of each Loan Party from time
to time owed to any Agent (including former Agents) or any Lender from time to
time outstanding hereunder and under the other Loan Documents or otherwise under
any Loan, Secured Cash Management Agreement or Secured Hedge Agreement,
including, without limitation, all principal and all interest, fees, premium,
the Call Premium, the Exit Fee, the Yield Maintenance Fee, the Extension Fee,
expenses, and other charges accrued or accruing (or which would, absent
commencement of any bankruptcy, insolvency or other similar proceeding involving
creditors’ rights generally and any proceeding ancillary thereto, accrue) on or
after the commencement of any bankruptcy, insolvency or other similar proceeding
involving creditors’ rights generally and any proceeding ancillary thereto at
the rate provided for herein or the relevant Loan Document, whether or not such
interest (including post-petition interest), fees, premium, Call Premium, Exit
Fee, Yield Maintenance Fee, Extension Fee, expenses or other charges are allowed
or allowable in any such bankruptcy, insolvency or other similar proceeding
involving creditors’ rights generally and any proceeding ancillary thereto.

“Ordinary Course Settlement Payments” means all regularly scheduled payments due
under any Hedge Agreement from time to time, calculated in accordance with the
terms of such Hedge Agreement, but excluding, for the avoidance of doubt any
“settlement amounts” or “termination payments” due and payable under such Hedge
Agreement.

“Other Taxes” has the meaning specified in Section 2.09(b).

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 29 of 161



--------------------------------------------------------------------------------

“Parent” has the meaning specified in the recital of parties to this Agreement.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

“Payroll Account” a zero balance deposit account exclusively used for tax
withholding, payroll, payroll taxes, employee benefits (including workers’
compensation, unemployed insurance or other forms of governmental insurance or
benefits).

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Perfect by Filing” means, with respect to any certificates of title, the
(a) filing of required lien notation documentation with, and delivery of such
certificate of title to, the relevant department of transportation,
(b) acceptance thereof by such department of transportation and (c) payment of
any fees in connection with the foregoing.

“Permitted Debt” means Debt permitted under Section 5.02(b).

“Permitted Encumbrances” has the meaning specified in the Mortgages.

“Permitted Existing Debt” means the Debt of the Loan Parties outstanding
immediately before the occurrence of the Effective Date and listed on Schedule
3.01(b) under the heading Permitted Existing Debt.

“Permitted Liens” means (a) Liens for taxes, assessments and governmental
charges or levies to the extent not required to be paid under Section 5.01(b);
(b) Liens imposed by or arising by operation of law, such as materialmen’s,
mechanics’, carriers’, workmen’s, warehousemen’s and repairmen’s Liens and other
similar Liens (i) for amounts that are not overdue or (ii) for amounts that are
overdue that (A) do not materially adversely affect the use of the Property to
which they relate or (B) are bonded or are being contested in good faith by
appropriate proceedings for which reserves and other appropriate provisions, if
any, required by GAAP shall have been made; (c) pledges or deposits in the
ordinary course of business to secure obligations under workers’ compensation,
unemployment insurance, social security legislation or other similar legislation
or to secure public or statutory obligations or to secure a bond or letter of
credit or similar instrument that is utilized to secure such obligations;
(d) Liens on deposits (or pledges of deposit accounts or securities accounts
containing such deposits) to secure the performance of bids, Material Contracts
and other Contractual Obligations permitted under this Agreement, trade
contracts and leases (other than Debt that is not Debt of the type described in
clause (e) of the definition thereof), statutory obligations, surety bonds
(other than bonds related to judgments or litigation), performance bonds and
other obligations of a like nature incurred in the ordinary course of business,
or to secure a bond or letter of credit or similar instrument that is utilized
to secure such obligations, in an aggregate amount not to exceed $5,000,000;
provided, this clause (d) shall not include any Lien described herein if any
Event of Default has occurred and is continuing on the date such Lien is
incurred; (e) Liens securing judgments (or the payment of money not

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 30 of 161



--------------------------------------------------------------------------------

constituting an Event of Default under Section 6.01(g)) or securing appeal or
other surety bonds related to such judgments or to secure a bond or letter of
credit or similar instrument that is utilized to secure such judgments;
(f) Permitted Encumbrances; and (g) easements, rights-of-way, restrictions,
encroachments and other minor defects or irregularities in title and any zoning
or other similar restrictions to or vested in any governmental office or agency
to control or regulate the use of any Real Property, that individually or in the
aggregate do not materially adversely affect the value of said Real Property or
materially impair the ability of the Loan Parties to operate the Real Property
to which they relate in the ordinary course of business.

“Permitted Tax Distributions” means dividends or other distributions paid from
time to time (which may be estimated and paid no more frequently than quarterly)
by Borrower to the holders of its Equity Interests (and, in turn, by such
holders to the respective holders of their Equity Interests) not to exceed in
the aggregate in any fiscal year an amount equal to the federal and state income
taxes of the holders of Borrower’s Equity Interests which are attributable to
the taxable income of Borrower and its Subsidiaries calculated based on good
faith reasonable estimates.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Plan of Reorganization” has the meaning specified in Section 9.07(l).

“Platform” has the meaning specified in Section 9.02(b).

“Pledged Debt” has the meaning specified in the Term Loan Security Agreement.

“Prepayment Account” has the meaning specified in the definition of “Collateral
Accounts”.

“Prepayment Amount” has the meaning specified in Section 2.06(b).

“Pro Rata Share” of any amount means, with respect to any Lender at any time and
with respect to Facilities, the product of such amount times a fraction the
numerator of which is the amount of Loans owed to such Lender under the
Facilities at such time and the denominator of which is the aggregate amount of
the Loans then outstanding and owed to all Lenders under the Facilities at such
time.

“Property” means any right or interest in or to any asset or property of any
kind whatsoever (including Equity Interests), whether real, personal or mixed
and whether intangible or tangible.

“Prudent Industry Practice” means those practices, methods, equipment,
specifications and standards of safety and performance, as are commonly used by
oilfield services companies engaged primarily in hydraulic fracturing for oil
and gas exploration and production in the United States as good, safe and
prudent engineering practices would dictate in connection with the design,

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 31 of 161



--------------------------------------------------------------------------------

construction, operation, maintenance, repair, enhancement, refurbishment and use
of a Frac Fleet and other equipment, facilities and improvements related
thereto, with commensurate standards of safety, performance, dependability
(including the implementation of procedures that shall not adversely affect the
long term reliability of the Frac Fleet, in favor of short term performance),
efficiency and economy, in each such case as the same may evolve from time to
time, consistent with applicable law and considering the state in which a Person
is located and the type and size of such Frac Fleet. “Prudent Industry Practice”
as defined herein does not necessarily mean one particular practice, method,
equipment specification or standard in all cases, but is instead intended to
encompass a broad range of acceptable practices, methods, equipment
specifications and standards.

“Public Company Operating Costs” means audit, internal audit, and Sarbanes-Oxley
related expenses, legal costs related to being a public company (including those
related to securities law, filing review and other related expenses), legal
costs related to intellectual property of any Loan Party as long as billed on an
hourly basis, in an amount not to exceed $2,000,000 in any fiscal year, expenses
related to tax consulting, transaction costs related to permitted equity
offerings, in an amount not to exceed $750,000 in any fiscal year (such amount,
the “Reimbursable Transaction Costs”), and fees and expenses related to public
reporting obligations.

“Qualified Equity Interest” of any Person means any Equity Interest in such
Person other than any Disqualified Equity Interest.

“Quarterly Inspection Cap” has the meaning specified in Section 5.01(f)(ii).

“Quarterly Payment Date” means the last Business day of each Calendar Quarter,
commencing with the second full Calendar Quarter following the Effective Date,
until the occurrence of any Repayment Event, provided that, the first Quarterly
Payment Date hereunder shall be January 15, 2020 (for amounts due during the
period between the Effective Date and the end of the second full Calendar
Quarter following the Effective Date).

“Real Properties” means each item of Property listed on Schedules 4.01(q) and
4.01(r) hereto and any other real property subsequently acquired by any Loan
Party covered by Section 5.01(j).

“Receivable” means, as to each Loan Party, all of such Loan Party’s accounts,
contract rights, instruments (including those evidencing indebtedness owed to
such Loan Party by its Affiliates), documents, chattel paper (including
electronic chattel paper), general intangibles relating to accounts, drafts and
acceptances, credit card receivables and all other forms of obligations owing to
such Loan Party arising out of or in connection with the sale or lease of any
property or the rendition of services, all supporting obligations, guarantees
and other security therefor, whether secured or unsecured, now existing or
hereafter created.

“Register” has the meaning specified in Section 9.07(d).

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 32 of 161



--------------------------------------------------------------------------------

“Registered” means issued, registered, renewed or subject to a pending
application with a Governmental Authority such as the United States Patent and
Trademark Office, the United States Copyright Office or other similar
Governmental Authority anywhere in the world.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Reimbursable Transaction Costs” has the meaning specified in the defined term
“Public Company Operating Costs”.

“Reimbursed Transaction Costs” has the meaning specified in Section 5.01(o).

“Release” has the meaning specified in CERCLA.

“Relevant Repairs” has the meaning specified in Section 5.01(i).

“Remaining Excused Amount” means, on any date of determination, $500,000 minus
the aggregate amount of all Excused Payments made by any Loan Party since the
Effective Date.

“Remedial Action” means any response, remedial removal, or corrective action
activity to clean up, detoxify, decontaminate, contain or otherwise remediate
any Hazardous Material or to comply with any Environmental Laws and
Environmental Permits, including any inspection, investigation, study,
monitoring, assessment, audit, sampling and testing, laboratory or other
analysis, or evaluation relating to any Release or threatened Release of
Hazardous Materials as required by Environmental Laws, Environmental Permits or
any Governmental Authority.

“Repaired Feasibly” means with respect to any equipment and machinery Collateral
(other than equipment or machinery Collateral that is obsolete, not economic to
repair and/or that individually or in the aggregate is not reasonably necessary
for the continued operation of any Loan Party) which is subject to a Mandatory
Repair Notice, that such equipment and machinery Collateral can be repaired or
restored for useful operation in the Loan Parties’ business in a manner that is
reasonably believed by the Collateral Inspection Party to be technically and
economically feasible.

“Repayment Event” means the satisfaction of the following conditions: (a) the
repayment in full in Cash of all of the outstanding principal amount of the
Loans and all other Obligations (except for indemnities and other obligations
which by the express terms of the relevant Loan Documents survive the repayment
of the Loans and the termination of the Commitments) due and payable under the
Loan Documents and (b) the termination of all Commitments.

“Required Aggregate Horsepower Amount” means, on any date of determination, an
amount equal to (x) 575,000 hydraulic horsepower plus (y) 40,000 hydraulic
horsepower for each additional Frac Fleet built or acquired by the Loan Parties
following the Effective Date.

“Required Lenders” means, at any time, Lenders owed or holding more than 50% of
the aggregate principal amount of the Loans outstanding at such time.

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 33 of 161



--------------------------------------------------------------------------------

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Responsible Officer” means, as to any Person, any duly authorized and appointed
officer of such Person, as demonstrated by a certificate of incumbency or other
appropriate appointment or resolution, having actual knowledge of the matter in
question.

“Restoration Requisition” has the meaning specified in Section 2.14(e)(v).

“Restricted Payment” has the meaning specified in Section 5.02(g).

“Revenue” means, collectively, all contributions, distributions, dividends and
other Cash and Cash Equivalents actually received by the Loan Parties (including
the proceeds of all ABL Loans made pursuant to the ABL Loan Documents, proceeds
of dispositions under Section 5.02(e) and proceeds transferred from the
Collections Account) other than: (a) Collections (until (i) prior to the
Discharge of ABL Obligations, such Collections are transferred to the Revenue
Account or (ii) the date upon which the Discharge of ABL Obligations has
occurred and at all times thereafter), (b) any Equity Issuance Proceeds (other
than to the extent the Borrower elects to apply any portion thereof to the
Revenue Account); (c) proceeds of any Debt permitted under Section 5.02(b)(vii);
(d) proceeds of the Loans; (e) proceeds of Asset Sales with respect to property
described in Section 5.02(e)(ii); and (f) transfers of Cash and Cash Equivalents
among the Loan Parties either (i) to the extent not constituting Revenue when
originally received by such Person (other than Collections, which shall be
applied to the Revenue Account and be deemed revenues as required in this
Agreement) or (ii) from the Collateral Accounts as permitted by Section 2.14,
(in each case, whether in the form of, or resulting from, Investments, Asset
Sales, Restricted Payments or otherwise).

“Revenue Account” has the meaning specified in the definition of “Collateral
Accounts”.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union, any European
Union member state, Her Majesty’s Treasury of the United Kingdom or other
relevant sanctions authority, (b) any Person operating, organized or resident in
a Sanctioned Country, (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b), or (d) any Person
otherwise the subject of any Sanctions.

“S&P” means Standard & Poor’s Ratings Services, a division of the McGraw-Hill
Companies, Inc., and any successor thereto.

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 34 of 161



--------------------------------------------------------------------------------

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.

“Scheduled Amortization Payment” means each repayment of Loans made pursuant to
Section 2.04(b)(i).

“Scheduled Amortization Payment Date” means, with respect to any Loan,
(a) March 31, 2020 and (b) thereafter, the last day of each March, June,
September and December, commencing on June 30, 2022.

“SEC” has the meaning specified in Section 5.03(n).

“Second Amendment Agreement” means that certain Second Amendment to the Senior
Secured Term Loan Credit Agreement, dated as of [•], 2020, entered into between
the Loan Parties, the Lenders, the Term Loan Collateral Agent and the
Administrative Agent.

“Second Offer” has the meaning specified in Section 2.04(c).

“Secured Bank Product Obligations” means all debt, obligations and other
liabilities owing under Secured Cash Management Agreements and Secured Hedge
Agreements; provided that Secured Bank Product Obligations of a Loan Party shall
not include the Excluded Swap Obligations of such Loan Party.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between the Borrower or any Subsidiary and any Cash
Management Bank which has delivered a Secured Party Designation Notice.

“Secured Hedge Agreement” means any interest rate Hedge Agreement permitted
under Section 5.02(l) that is entered into by and between the Borrower or any
Subsidiary and any Hedge Bank which has delivered a Secured Party Designation
Notice.

“Secured Parties” means, collectively, the Administrative Agent, the Term Loan
Collateral Agent, the Lenders, the Hedge Banks, the Cash Management Banks, each
co-agent or sub-agent appointed by the Administrative Agent from time to time
pursuant to Article VII, and the other Persons the Obligations owing to which
are secured by the Collateral under the terms of the Term Loan Collateral
Documents.

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 35 of 161



--------------------------------------------------------------------------------

“Secured Party Designation Notice” means a notice from any Lender or an
Affiliate of a Lender, substantially in the form of Exhibit L, (a) describing “a
Secured Cash Management Agreement” or a “Secured Hedge Agreement” and setting
forth the maximum amount to be secured by the Collateral and the methodology to
be used in calculating such amount and (b) agreeing to be bound by Section 7.08.

“Servicer” means VINtek, Inc., a Pennsylvania corporation or any successor
thereto and each party approved by the Borrower and the Administrative Agent.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and no Person other than the Loan Parties and the
ERISA Affiliates or (b) was so maintained and in respect of which any Loan Party
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature (taking into account reasonably
anticipated prepayments and refinancings) and (c) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute unreasonably
small capital. The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

“Specified Distributable Cash Account” means the following deposit account in
the name of the Borrower: (i) prior to the Discharge of ABL Obligations, Account
No. 488073974976 entitled “USWS Specified Distributable Cash Account” opened at
Bank of America in the name of the Borrower and (ii) on and after the Discharge
of ABL Obligations, a deposit account entitled “USWS Specified Distributable
Cash Account” opened at Beal Bank USA in the name of the Borrower, in each case,
pursuant to which only (i) any Equity Issuance Proceeds, (ii) [Reserved], and
(iii) amounts permitted to be transferred to the Borrower in accordance with
Section 2.14(f)(ii) are deposited (and amounts constituting interest thereon).

“Sponsor Group” means Crestview, Regiment Capital Special Situations Fund V,
L.P., and David J. Matlin, together with their respective Affiliates.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency),

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 36 of 161



--------------------------------------------------------------------------------

(b) the interest in the capital or profits of such partnership, joint venture or
limited liability company or (c) the beneficial interest in such trust or estate
is at the time directly or indirectly owned or controlled by such Person, by
such Person and one or more of its other Subsidiaries or by one or more of such
Person’s other Subsidiaries.

“Subsidiary Guarantor” means each of (i) USWS Fleet 10, LLC, a Delaware limited
liability company and (ii) USWS Fleet 11, LLC, a Delaware limited liability
company and any (iii) Subsidiary of the Borrower that is required to guaranty
the Obligations pursuant to Section 5.02(k).

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act if, and to
the extent that, all or a portion of any such obligation to pay or perform
constitutes an Obligation hereunder or a Guaranteed Obligation under (and as
defined in) the Term Loan Security Agreement.

“Sweep Calculation Date” means the last day of each February, May, August, and
November, commencing with the Sweep Calculation Date occurring on August 31,
2019 and each Sweep Calculation Date thereafter until the occurrence of any
Repayment Event.

“Sweep Period” means each three-month period as follows:

(i)    for any Sweep Calculation Date occurring on the last day of February, the
period commencing on the first calendar day of December and ending on the last
calendar day of February;

(ii)    for any Sweep Calculation Date occurring on the last day of May, the
period commencing on the first calendar day of March and ending on the last
calendar day of May;

(iii)    for any Sweep Calculation Date occurring on the last day of August, the
period commencing on the first calendar day of June and ending on the last
calendar day of August; and

(iv)    for any Sweep Calculation Date occurring on the last day of November,
the period commencing on the first calendar day of September and ending on the
last calendar day of November.

“Synthetic Debt” means, with respect to any Person, without duplication of any
clause within the definition of “Debt”, the principal amount of all
(a) obligations of such Person under any lease that is treated as an operating
lease for financial accounting purposes and a financing lease for tax purposes
(i.e., a “synthetic lease”), (b) obligations of such Person in respect of
transactions entered into by such Person, the proceeds from which would be
reflected on the financial statements of such Person in accordance with GAAP as
cash flows from financings at the time such transaction was entered into (other
than as a result of the issuance of Equity Interests) and (c) obligations of
such Person in respect of other transactions entered into by such Person that
are not otherwise addressed in the definition of “Debt” or in clause (a) or (b)
above that are

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 37 of 161



--------------------------------------------------------------------------------

intended to function primarily as a borrowing of funds (including, without
limitation, any minority interest transactions that function primarily as a
borrowing).

“Taxes” has the meaning specified in Section 2.09(a).

“Term A Loans” means any loan made by any Term Loan A Lender pursuant to this
Agreement.

“Term B Loans” means any loan made by any Term Loan B Lender pursuant to this
Agreement.

“Termination Payment” means any amount payable to or by any Loan Party in
connection with a termination (whether as a result of the occurrence of an event
of default or other termination event) of any Hedge Agreement; provided that for
the avoidance of doubt, “Termination Payments” shall not include any Ordinary
Course Settlement Payments due under any such Hedge Agreement.

“Term Loan A Borrowing” means a borrowing consisting of simultaneous Term A
Loans made by the Term Loan A Lenders on the Effective Date.

“Term Loan A Commitment” means, (a) with respect to any Term Loan A Lender at
any time, the amount set forth opposite its name on Schedule I hereto under the
caption “Term Loan A Commitment” or, (b) with respect to any Term Loan A Lender
that has entered into one or more Assignment and Acceptances, the amount set
forth for such Term Loan A Lender in the Register maintained by the
Administrative Agent pursuant to Section 9.07(d) as such Term Loan A Lender’s
“Term Loan A Commitment”, in each case, as such amount may be reduced at or
prior to such time pursuant to Section 6.01

“Term Loan A Facility” means, at any time, the aggregate amount of the Term Loan
A Lenders’ Term Loan A Commitments at such time.

“Term Loan A Lender” means, at any time, a Lender that has a Term Loan A
Commitment or is owed any outstanding Term A Loans at such time.

“Term Loan A Note” means a promissory note of the Borrower payable to the order
of any Term Loan A Lender, in substantially the form of Exhibit A-1 hereto,
evidencing the indebtedness of the Borrower to such Term Loan A Lender, as
amended, restated, supplemented or otherwise modified from time to time.

“Term Loan B Borrowing” means a borrowing consisting of simultaneous Term B
Loans made by the Term Loan B Lenders on the Effective Date.

“Term Loan B Commitment” means, (a) with respect to any Term Loan B Lender at
any time, the amount set forth opposite its name on Schedule I hereto under the
caption “Term Loan

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 38 of 161



--------------------------------------------------------------------------------

A Commitment” or, (b) with respect to any Term Loan B Lender that has entered
into one or more Assignment and Acceptances, the amount set forth for such Term
Loan B Lender in the Register maintained by the Administrative Agent pursuant to
Section 9.07(d) as such Term Loan B Lender’s “Term Loan B Commitment”, in each
case, as such amount may be reduced at or prior to such time pursuant to
Section 6.01

“Term Loan B Facility” means, at any time, the aggregate amount of the Term Loan
B Lenders’ Term Loan B Commitments at such time.

“Term Loan B Lender” means, at any time, a Lender that has a Term Loan B
Commitment or is owed any outstanding Term B Loans at such time.

“Term Loan B Note” means a promissory note of the Borrower payable to the order
of any Term Loan B Lender, in substantially the form of Exhibit A-2 hereto,
evidencing the indebtedness of the Borrower to such Term Loan B Lender, as
amended, restated, supplemented or otherwise modified from time to time.

“Term Loan Collateral Agent” has the meaning specified in the recital of parties
to this Agreement.

“Term Loan Collateral Documents” means the Term Loan Security Agreement, the
Mortgages, each Account Control Agreement, each Consent and Agreement, each of
the collateral documents, instruments and agreements delivered pursuant to
Section 5.01(j), and each other agreement (including intellectual property
security agreements) that creates or purports to create a Lien in favor of the
Term Loan Collateral Agent for the benefit of the Term Loan Secured Parties, in
each case, as amended, restated, supplemented or otherwise modified from time to
time.

“Term Loan Obligations” has the meaning specified in the Intercreditor
Agreement.

“Term Loan Priority Collateral” has the meaning specified in the Intercreditor
Agreement (it being understood and agreed that any time the ABL Credit Agreement
is not in effect, the term “Term Loan Priority Collateral” shall mean all
Collateral).

“Term Loan Secured Parties” has the meaning specified in the Intercreditor
Agreement.

“Term Loan Security Agreement” means that certain Term Loan Collateral and
Guaranty Agreement, dated as of May 7, 2019, by the Loan Parties in favor of the
Term Loan Collateral Agent for the benefit of the Term Loan Secured Parties, as
amended, restated, supplemented or otherwise modified from time to time.

“Title Assets” means, collectively, each asset comprising Collateral owned by
any Loan Party that requires a certificate of title for purposes of registration
in the relevant jurisdiction and which assets are set forth on Schedule
3.01(a)(iv).

“Trade Date” has the meaning specified in Section 9.07(j).

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 39 of 161



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code as from time to time in effect in the
relevant jurisdiction.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Unused Capex Reserve Proceeds” has the meaning specified in Section 2.14(f).

“Unused Reinvestment Proceeds” has the meaning specified in Section 2.14(h).

“Vehicles” means all cars, trucks, trailers, construction and earth moving
equipment and other vehicles that require a certificate of title/ownership of
purpose of registration in the relevant jurisdiction, and in any event including
the Vehicles listed on Schedule 3.01(a)(iv), and all tires and other
appurtenances to any of the foregoing.

“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.

“Wells Fargo Collections Account” has the meaning specified in the definition of
“Collateral Accounts”.

“Wells Fargo DACA” means the deposit account control agreement, dated the date
hereof, between the Borrower, the Collateral Agent, the ABL Agent and Wells
Fargo Bank, N.A..

“Wells Fargo Revenue Account” has the meaning specified in the definition of
“Collateral Accounts”.

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

“Workers Compensation Account” a deposit account exclusively used for workers’
compensation benefits.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 40 of 161



--------------------------------------------------------------------------------

and conversion powers are described in the EU Bail-In Legislation Schedule, and
(b) with respect to the United Kingdom, any powers of the applicable Resolution
Authority under the Bail-In Legislation to cancel, reduce, modify or change the
form of a liability of any UK Financial Institution or any contract or
instrument under which that liability arises, to convert all or part of that
liability into shares, securities or obligations of that person or any other
person, to provide that any such contract or instrument is to have effect as if
a right had been exercised under it or to suspend any obligation in respect of
that liability or any of the powers under that Bail-In Legislation that are
related to or ancillary to any of those powers.

“Yield Maintenance” means any amount payable pursuant to Section 2.06(b).

“Yield Maintenance Fee” means any yield maintenance fee payable pursuant to
Section 2.06(b).

“Yield Maintenance Period” means the period commencing on the Effective Date and
continuing until the second anniversary of the Effective Date.

SECTION 1.02.    Computation of Time Periods. In this Agreement and the other
Loan Documents in the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding.”

SECTION 1.03.    Accounting Terms.

(a)    Generally. All accounting terms not specifically defined herein shall be
construed in accordance with GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein. Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Debt of the Parent and its Subsidiaries shall be deemed to be
carried at 100% of the outstanding principal amount thereof, and the effects of
FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be disregarded.

(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Notwithstanding any provision contained herein or any other Loan Document, any
lease (or similar arrangement) that would have been characterized, classified or
reclassified as an

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 41 of 161



--------------------------------------------------------------------------------

operating lease in accordance with GAAP prior to the date of the Parent’s
adoption of ASC 842 (or any other ASC having a similar result or effect) (and
related interpretations) (whether or not such lease was in effect on such date)
shall not constitute an obligation under a Capital Lease, and any such lease
shall be, for all purposes of this Agreement and the other Loan Documents,
treated as though it were reflected on the Parent’s consolidated financial
statements in the same manner as an operating lease would have been reflected
prior to the Parent’s adoption of ASC 842.

(c)    Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Parent and its Subsidiaries or to the
determination of any amount for the Loan Parties and their Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Loan Parties is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

SECTION 1.04.    Other Definitional Provisions and Rules of Construction.

(a)    Any of the terms defined herein may, unless the context otherwise
requires, be used in the singular or the plural, depending on the reference.

(b)    References to “Sections” and “subsections” shall be to Sections and
subsections, respectively, of this Agreement unless otherwise specifically
provided. Section headings in this Agreement are included herein for convenience
of reference only and shall not constitute a part of this Agreement for any
other purpose or be given any substantive effect. Any references in this
Agreement to “Articles” and/or “Sections” which make reference to any particular
piece of legislation or statute, including without limitation, the Bankruptcy
Code, ERISA and Internal Revenue Code shall, to the extent that the context
implies a reference to any other similar or equivalent legislation as is in
effect from time to time in any other applicable jurisdiction, mean the
equivalent section in the applicable piece of legislation. Furthermore, where
any such reference is meant to apply to such other similar or equivalent
legislation where such other similar or equivalent legislation has parallel or
like concepts, then such references shall import such parallel or like concepts
from such other similar or equivalent legislation, as applicable.

(c)    The use in any of the Loan Documents of the word “include” or “including”
shall not be construed to be limiting whether or not non-limiting language (such
as “without limitation” or “but not limited to” or words of similar import) is
used with reference thereto.

(d)    Unless otherwise expressly provided herein or in the other Loan
Documents, references in the Loan Documents to any agreement or contract shall
be deemed to be a reference to such agreement or contract as amended, amended
and restated, supplemented, replaced or otherwise modified from time to time in
accordance with its terms and in compliance with the Loan Documents.

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 42 of 161



--------------------------------------------------------------------------------

ARTICLE II

AMOUNTS AND TERMS OF THE LOANS

SECTION 2.01.    The Loans.

(a)    The Term A Loans. Each Term Loan A Lender severally agrees, on the terms
and conditions hereinafter set forth, to make a single advance to the Borrower
on the Effective Date in an amount in Dollars not to exceed such Term Loan A
Lender’s Term Loan A Commitment at such time. The Borrowing shall consist of
Term A Loans made simultaneously by the Term Loan A Lenders ratably according to
their Term Loan A Commitments. Term A Loan amounts repaid or prepaid may not be
reborrowed.

(b)    Term B Loans. Each Term Loan B Lender severally agrees, on the terms and
conditions hereinafter set forth, to make a single advance to the Borrower on
the Effective Date in an amount in Dollars not to exceed such Term Loan B
Lender’s Term Loan B Commitment at such time. The Borrowing shall consist of
Term B Loans made simultaneously by the Term Loan B Lenders ratably according to
their Term Loan B Commitments. Term B Loan amounts repaid or prepaid may not be
reborrowed.

(c)    Incremental Loans. The Borrower may request that one or more incremental
term loan facilities (each, an “Incremental Facility”) be added to the
Facilities in the sole and absolute discretion of the Lenders; provided, that:

(i)    the Lenders, in their sole and absolute discretion, shall have agreed to
participate in such Incremental Facility;

(ii)    no Default has occurred and is continuing, or would result from any
Borrowing under such Incremental Facility or from the application of the
proceeds therefrom;

(iii)    the representations and warranties contained in each Loan Document are
true and correct in all material respects on and as of the date of such request
and on and as of the date of any borrowing under such Incremental Facility,
before and after giving effect to such borrowing and to the application of the
proceeds therefrom, as though made on and as of such dates, except to the extent
such representations and warranties expressly relate to an earlier date (in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date); provided, that if a representation
and warranty is qualified as to materiality, with respect to such representation
and warranty, the materiality qualifier set forth in this clause (c)(iii) shall
be disregarded;

(iv)    subject to any changes acceptable to the Lenders in their sole and
absolute discretion that are required to make the loans under the Incremental
Facility fungible for U.S. tax purposes, the terms and conditions of the
Incremental Facility shall be identical to those of the existing Facilities;

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 43 of 161



--------------------------------------------------------------------------------

(v)    any such Incremental Facility shall rank pari passu in right of payment
and of security with the Facilities, and no Incremental Facility shall be
secured by assets other than Collateral or guaranteed by Persons other than the
Guarantors;

(vi)    any Incremental Facility shall be pari passu in right of payment and
security and will share ratably in any voluntary or mandatory prepayments (other
than Scheduled Amortization Payments) of the Facilities unless the Borrower and
the lenders in respect of such Incremental Facility elect lesser payments,
provided that, in connection with any such prepayment, any loans made under the
Incremental Facility shall be paid after the Term A Loans and the Term B Loans.
Each of the parties hereto hereby agrees that, notwithstanding anything to the
contrary set forth in Section 9.01, this Agreement and the other Loan Documents
may be amended pursuant to an amendment executed by the Loan Parties, the
Administrative Agent and the Lenders providing an Incremental Facility, without
the consent of any other Lender, to the extent reasonably required to effect
such amendments to this Agreement (including necessary amendments to reflect the
existence of a new Incremental Facility) and the other Loan Documents as may be
necessary or appropriate, in the sole and absolute opinion of the Administrative
Agent and the Borrower, to effect the provisions of Section 2.01(b), and the
Lenders hereby expressly and irrevocably, for the benefit of all parties hereto,
authorize the Administrative Agent to enter into such amendment. In connection
with any such amendment, the Borrower shall deliver an opinion of counsel
reasonably acceptable to the Administrative Agent (i) as to the enforceability
of this Agreement (as amended), and such of the other Loan Documents (if any) as
may be amended thereby and (ii) as to any other customary matters reasonably
requested by the Administrative Agent.

(vii)    The Administrative Agent and each Lender shall have consented (not to
be unreasonably withheld or delayed) to the lenders providing such Incremental
Facility to the extent such consent, if any, would be required under
Section 9.07 for an assignment of Loans or Commitments, as applicable, to such
lender.

(viii)    Any loan amounts borrowed under any Incremental Facility that is
repaid or prepaid may not be reborrowed.

SECTION 2.02.    Making the Loans.

(a)    The Term Loan A Borrowing consisting of Term A Loans advanced by the Term
Loan A Lenders on the Effective Date shall be made following the issuance of a
Notice of Borrowing, given not later than 11:00 A.M. (New York City time) on the
third Business Day prior to the date of the proposed Term Loan A Borrowing, by
the Borrower to the Administrative Agent, which shall give to the Term Loan A
Lenders prompt notice thereof by electronic communication. Each such Notice of
Borrowing shall be by telephone, confirmed immediately in writing, or by
electronic communication, in substantially the form of Exhibit B hereto,
specifying therein the

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 44 of 161



--------------------------------------------------------------------------------

requested (i) date of such Term Loan A Borrowing (which shall be the Effective
Date), and (ii) aggregate amount of such Term Loan A Borrowing. Each Term Loan A
Lender shall, before 11:00 A.M. (New York City time) on the date of such Term
Loan A Borrowing, make available for the account of its Lending Office to the
Administrative Agent at the Administrative Agent’s Account, in same day funds,
its Pro Rata Share of the amount of such Term Loan A Borrowing in accordance
with its Term Loan A Commitment under the Term Loan A Facility. After the
Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Borrower hereby directs the
Administrative Agent to apply such funds as set forth in the Funds Flow
Memorandum.

(b)    The Term Loan B Borrowing consisting of Term B Loans advanced by the Term
Loan B Lenders on the Effective Date shall be made following the issuance of a
Notice of Borrowing, given not later than 11:00 A.M. (New York City time) on the
third Business Day prior to the date of the proposed Term Loan B Borrowing, by
the Borrower to the Administrative Agent, which shall give to the Term Loan B
Lenders prompt notice thereof by electronic communication. Each such Notice of
Borrowing shall be by telephone, confirmed immediately in writing, or by
electronic communication, in substantially the form of Exhibit B hereto,
specifying therein the requested (i) date of such Term Loan B Borrowing (which
shall be the Effective Date), and (ii) aggregate amount of such Term Loan B
Borrowing. Each Term Loan B Lender shall, before 11:00 A.M. (New York City time)
on the date of such Term Loan B Borrowing, make available for the account of its
Lending Office to the Administrative Agent at the Administrative Agent’s
Account, in same day funds, its Pro Rata Share of the amount of such Term Loan B
Borrowing in accordance with its Term Loan B Commitment under the Term Loan B
Facility. After the Administrative Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the Borrower
hereby directs the Administrative Agent to apply such funds as set forth in the
Funds Flow Memorandum.

(c)    Any Notice of Borrowing delivered after the Effective Date shall be
irrevocable and binding on the Borrower. The Borrower shall indemnify each
Lender against any loss, cost or expense incurred by such Lender as a result of
any failure to fulfill on or before the date specified in such Notice of
Borrowing for such Borrowing the applicable conditions set forth in Article III,
including, without limitation, any loss (excluding loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund the Loan to be made by
such Lender as part of such Borrowing when such Loan, as a result of such
failure, is not made on such date.

(d)    Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
Sections 2.02(a) or 2.02(b), as applicable, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such ratable portion available to the Administrative Agent, such Lender and
the Borrower severally agree to repay or pay to the Administrative Agent
forthwith on demand such corresponding amount and to

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 45 of 161



--------------------------------------------------------------------------------

pay interest thereon, for each day from the date such amount is made available
to the Borrower until the date such amount is repaid or paid to the
Administrative Agent, at (i) in the case of the Borrower, the interest rate
applicable at such time under Section 2.05 to Loans comprising such Borrowing
and (ii) in the case of such Lender, the Eurodollar Rate. If such Lender shall
pay to the Administrative Agent such corresponding amount, such amount so paid
shall constitute such Lender’s Loan as part of such Borrowing for all purposes.

(e)    The failure of any Lender to make the Loan to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

SECTION 2.03.    Repayment of Loans.

(a)    Term A Loans. The Borrower shall repay to the Administrative Agent for
the ratable account of the Term Loan A Lenders on the Maturity Date the
aggregate principal amount of the Term A Loans then outstanding, together with
any accrued but unpaid interest thereon.

(b)    Term B Loans. The Borrower shall repay to the Administrative Agent for
the ratable account of the Term Loan B Lenders on the Maturity Date the
aggregate principal amount of the Term B Loans then outstanding, together with
any accrued but unpaid interest thereon.

SECTION 2.04.    Prepayments.

(a)    Optional. The Borrower may, upon at least three (3) Business Days’ notice
to the Administrative Agent stating the proposed date and aggregate principal
amount of the prepayment, and if such notice is given the Borrower shall, prepay
the outstanding aggregate principal amount of the Loans in whole or ratably in
part, together with accrued interest to the date of such prepayment on the
aggregate principal amount prepaid and the applicable Yield Maintenance Fee,
Call Premium and Exit Fee (if any); provided, that each partial prepayment shall
be in an aggregate principal amount of $1,000,000 or an integral multiple of
$500,000 in excess thereof. Each such prepayment of the Loans shall be applied,
after payment of (A) accrued and unpaid interest to the date of such prepayment
on the principal amount prepaid, (B) any amounts owing pursuant to
Section 9.04(c), (C) any applicable Yield Maintenance Fee, (D) any applicable
Call Premium, and (E) any applicable Exit Fee, in the order directed by the
Borrower; provided that if an Event of Default has occurred and is continuing,
each such prepayment of the Loans shall be applied in inverse order of maturity.

(b)    Mandatory.

(i)    Scheduled Amortization. On each Scheduled Amortization Payment Date, the
Borrower shall prepay (A) an aggregate principal amount of the Term A Loans in
an amount equal to one half of one percent (0.50%) of the sum of the initial
principal amount

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 46 of 161



--------------------------------------------------------------------------------

of the Term A Loans advanced on the Effective Date and (B) an aggregate
principal amount of the Term B Loans in an amount equal to one half of one
percent (0.50%) of the sum of the initial principal amount of the Term B Loans
advanced on the Effective Date.

(ii)    Unused Capex Reserve; Unused Reinvestment Account. On each date amounts
are required to be released from the Initial Growth Capex Reserve Account for
mandatory prepayment of the Loans in accordance with Section 2.14(f) or the
Reinvestment Account for mandatory prepayment of the Loans in accordance with
Section 2.14(i), the Borrower shall prepay an aggregate principal amount of the
Loans in an amount equal to the proceeds required to be withdrawn from the
Initial Growth Capex Reserve Account or the Reinvestment Account. Each such
prepayment of the Loans shall be applied (i) to the scheduled principal payments
of the Loans in inverse order of maturity in respect of each Facility and
(ii) first, to the prepayment of Term A Loans in full in Cash, including the
principal amount due on the Maturity Date and second, to the prepayment of Term
B Loans in full in Cash, including the principal amount due on the Maturity
Date.

(iii)    Excess Cash Flow. On each Cash Flow Payment Date (or such earlier date
elected by the Borrower following any Sweep Calculation Date), subject to the
terms of Section 2.04(c), the Borrower shall prepay an aggregate principal
amount of the Loans in an amount equal to the Excess Cash Flow Payment Amount
calculated for the Sweep Calculation Date occurring immediately prior to such
Cash Flow Payment Date. Each such prepayment of the Loans shall be applied
(i) to the scheduled principal payments of the Loans in inverse order of
maturity in respect of each Facility and (ii) first, to the prepayment of Term A
Loans in full in Cash, including the principal amount due on the Maturity Date
and second, to the prepayment of Term B Loans in full in Cash, including the
principal amount due on the Maturity Date.

(iv)    Loss Proceeds. Upon the occurrence of a Casualty Event or an Event of
Eminent Domain, the Borrower shall prepay an aggregate principal amount of the
Loans in an aggregate amount equal to the Net Cash Proceeds thereof; provided,
the Net Cash Proceeds of the a Casualty Event or an Event of Eminent Domain
shall not be required to be immediately prepaid in the event such proceeds are
applied in accordance with Section 2.14(e). Each such prepayment of the Loans
shall be applied (i) to the scheduled principal payments of the Loans in inverse
order of maturity in respect of each Facility and (ii) first, to the prepayment
of Term A Loans in full in Cash, including the principal amount due on the
Maturity Date and second, to the prepayment of Term B Loans in full in Cash,
including the principal amount due on the Maturity Date.

(v)    Termination Payments. Upon the termination, or the cancellation, of any
Commercial Agreement, the Borrower shall prepay an aggregate principal to the
Loans in an aggregate amount equal to the Net Cash Proceeds thereof. Each such
prepayment of the Loans shall be applied (i) to the scheduled principal payments
of the Loans in inverse order of maturity in respect of each Facility and
(ii) first, to the prepayment of Term A Loans in full in Cash, including the
principal amount due on the Maturity Date and second, to the prepayment of Term
B Loans in full in Cash, including the principal amount due on the Maturity
Date.

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 47 of 161



--------------------------------------------------------------------------------

(vi)    Asset Sales. Except in respect of Asset Sales of ABL Priority Collateral
that are required to be applied to a mandatory prepayment of ABL Obligations
under the ABL Credit Agreement, all Net Cash Proceeds up to $2,500,000 from
Asset Sales shall be deposited pursuant to Section 2.14(b)(iv) (including, as
applicable, pursuant to clause (y) thereof). At such time as Net Cash Proceeds
deposited pursuant to Section 2.14(b)(iv) exceeds $2,500,000 in any given Fiscal
Year and subject to the right of the Borrower to deposit such Asset Sale
Proceeds into the Reinvestment Account in accordance with Section 2.14(b)(iv),
the Borrower shall prepay an aggregate principal amount of the Loans in an
aggregate amount equal to such excess Net Cash Proceeds. Each such prepayment of
the Loans shall be applied (i) to the scheduled principal payments of the Loans
in inverse order of maturity in respect of each Facility and (ii) first, to the
prepayment of Term A Loans in full in Cash, including the principal amount due
on the Maturity Date and second, to the prepayment of Term B Loans in full in
Cash, including the principal amount due on the Maturity Date.

(vii)    Debt Proceeds. Upon the issuance of any Debt (other than Debt permitted
to be incurred pursuant to Section 5.02(b)), the Borrower shall prepay an
aggregate principal amount of the Loans in an aggregate amount equal to the Net
Cash Proceeds thereof. Each such prepayment of the Loans shall be applied (i) to
the scheduled principal payments of the Loans in inverse order of maturity in
respect of each Facility and (ii) first, to the prepayment of Term A Loans in
full in Cash, including the principal amount due on the Maturity Date and
second, to the prepayment of Term B Loans in full in Cash, including the
principal amount due on the Maturity Date.

(viii)    All prepayments under this clause (b) shall be made together with
(A) accrued and unpaid interest to the date of such prepayment on the principal
amount prepaid, (B) any amounts owing pursuant to Section 9.04(c), (C) any
applicable Yield Maintenance Fee owed pursuant to Section 2.06(b), (D) any
applicable Call Premium owed pursuant to Section 2.06(c) and (E) any applicable
Exit Fee owed pursuant to Section 2.06(d).

(c)    Lender’s Option to Decline Prepayment. Except as provided in the
penultimate sentence of this Section 2.04(c), any Lender, at its option, may
elect to accept or decline all or any portion of any prepayment of the Loans
pursuant to Section 2.04(b). Subject to the immediately preceding sentence, upon
each prepayment date set forth in Section 2.04(b) for any prepayment of Loans,
the Borrower shall notify the Administrative Agent in writing of the amount that
is available to prepay the Loans. Promptly after the date of receipt of such
notice, the Administrative Agent shall provide written notice to the Lenders of
the amount available to prepay the Loans. Any Lender accepting such prepayment
(an “Accepting Lender”) and any Lender declining such prepayment (a “Declining
Lender”) shall give written notice thereof to the Administrative Agent by 11:00
a.m. New York City time no later than two (2) Business Days after the date of
such notice from the Administrative Agent (the “Initial Prepayment Acceptance

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 48 of 161



--------------------------------------------------------------------------------

Date”); any Lender that does not give such notice during such period shall be
deemed to be an Accepting Lender. On the Initial Prepayment Acceptance Date, the
Administrative Agent shall then provide written notice (the “Second Offer”) to
the Accepting Lenders of the additional amount available (due to such Declining
Lenders’ declining such prepayment) to prepay the Loans owing to such Accepting
Lenders. Any Lender declining prepayment pursuant to such Second Offer shall
give written notice thereof to the Administrative Agent by 11:00 a.m. New York
City time no later than two (2) Business Days after the date of such notice of a
Second Offer; any Lender that does not give such notice during such period shall
be deemed to have accepted such prepayment offer. Amounts allocated to Accepting
Lenders in accordance with the Initial Prepayment Acceptance Date and the Second
Offer shall be applied in accordance with Section 2.04(b). Notwithstanding the
above, if Lenders owed or holding more than 50% of the aggregate principal
amount of the Loans outstanding at such time accept or are deemed to have
accepted all or any portion of any prepayment offer pursuant to this
Section 2.04(c), then all Lenders shall be deemed to have accepted such
prepayment offer to the same. In the event any such proceeds are declined (such
proceeds, “Declined Mandatory Prepayment Proceeds”), such Declined Mandatory
Prepayment Proceeds shall be deposited as follows: (i) if such Declined
Mandatory Prepayment Proceeds were in respect of a mandatory prepayment under
Section 2.04(b)(ii) or Section 2.04(b)(iii), into the Specified Distributable
Cash Account and (ii) if such Declined Mandatory Prepayment Proceeds were in
respect of a mandatory prepayment under Section 2.04(b)(iv), Section 2.04(b)(v),
Section 2.04(b)(vi) and Section 2.04(b)(vii), into the Reinvestment Account for
application in accordance with Section 2.04(b)(viii).

SECTION 2.05.    Interest.

(a)    Interest.

(i)    Interest shall accrue on the unpaid principal amount of each Term A Loan
and each Term B Loan owing to each Term Loan A Lender and Term Loan B Lender (as
applicable) from the date of each such Term A Loan and Term B Loan until such
principal amount shall be paid in full, at a rate per annum equal at all times
during each Interest Period for each such Term A Loan and Term B Loan to the sum
of (A) the Eurodollar Rate for such Interest Period for such Term A Loan and
Term B Loan (as applicable) plus (B) the Applicable Margin; provided that,
solely during the Deferral Period, the interest rate on the unpaid principal
amount of each Term A Loan and each Term B Loan owing to each Term Loan A Lender
and Term Loan B Lender (as applicable) shall be 0.0% per annum and no interest
shall accrue on the unpaid principal amount of each Term Loan A and each Term
Loan B (interest shall accrue and the interest rate shall resume at the rate
stated in Section 2.05(a)(i) commencing on April 1, 2022 and at all times
thereafter under this Agreement).

(ii)    Interest shall be payable in arrears on each Interest Payment Date.

(b)    Default Interest. Upon the occurrence and during the continuance of an
Event of Default, the Administrative Agent may, and upon the request of the
Required Lenders shall, require that the Borrower pay interest at a rate per
annum equal at all times to two percent (2.00%) per annum above the rate per
annum required to be paid pursuant to Section 2.05(a)(i) (“Default Interest”)
on:

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 49 of 161



--------------------------------------------------------------------------------

(i)    the aggregate outstanding principal amount of each Loan, and

(ii)    to the fullest extent permitted by applicable law, the amount of any
interest, fee or other amount payable under this Agreement or any other Loan
Document to any Agent or any Lender that is not paid when due, from the date
such amount shall be due until such amount shall be paid in full,

in each case, payable in Cash either (x) on each Interest Payment Date following
the occurrence and during the continuance of an Event of Default or (y) on
demand; provided, however, that following the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Loans due and payable pursuant to the
provisions of Section 6.01, Default Interest shall accrue and be payable
hereunder whether or not previously required by the Administrative Agent.
Payment or acceptance of the increased rates of interest provided for in this
Section 2.05(b) is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of the Administrative Agent or any Lender.

SECTION 2.06.    Fees.

(a)    Structuring Fee. The Borrower shall pay to the Administrative Agent such
fees as the Administrative Agent and the Borrower shall agree, as further set
forth in the Fee Letter with the Administrative Agent.

(b)    Yield Maintenance Fee.

(i)    Subject to clause (ii) below, in the event that (A) the Borrower makes
any prepayment of Loans pursuant to Section 2.04(a), Section 2.04(b)(vi) or
Section 2.04(b)(vii) or (B) the unpaid principal balance of any Loan is
accelerated (whether by election or automatically) upon the occurrence of an
Event of Default pursuant to Section 6.01 (including any acceleration upon the
occurrence of an actual or deemed entry of an order for relief with respect to
any Loan Party under the Bankruptcy Code or any other Bankruptcy Law, including,
without limitation, upon the occurrence of an Event of Default pursuant to
Section 6.01(f)), in each case during the Yield Maintenance Period (the
principal amount of such prepayment or amount so accelerated being the
“Prepayment Amount”), the Borrower shall pay to the Administrative Agent, for
the ratable benefit of the Lenders, a Yield Maintenance Fee in an amount equal
to the sum of the interest that would have been payable on the Prepayment Amount
(in the absence of such prepayment or acceleration) at a rate per annum equal to
the Applicable Margin (x) on all scheduled Interest Payment Dates falling after
the date of prepayment or acceleration until the end of the Yield Maintenance
Period and (y) if the last day of the Yield Maintenance Period is not an
Interest Payment Date, on the last day of the Yield Maintenance Period.

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 50 of 161



--------------------------------------------------------------------------------

(ii)    Notwithstanding anything set forth in this Agreement, no Yield
Maintenance Fee will be due during any time period that is not the Yield
Maintenance Period; provided, however, that, in the event of an acceleration of
the Facilities (whether by election or automatically) upon the occurrence of an
Event of Default pursuant to Section 6.01 (including any acceleration upon the
occurrence of an actual or deemed entry of an order for relief with respect to
any Loan Party under the Bankruptcy Code or any other Bankruptcy Law, including,
without limitation, upon the occurrence of an Event of Default pursuant to
Section 6.01(f)), the Yield Maintenance Fee shall apply and shall be determined
pursuant to clause (b)(i) above as if a prepayment occurred on the date of such
acceleration.

(c)    Call Premium.

(i)    In addition to the amount of any applicable Yield Maintenance Fee during
the Yield Maintenance Period, subject to clause (ii) below, in the event that
(A) the Borrower makes any prepayment of Loans pursuant to Section 2.04(a) or
Section 2.04(b)(vi) or Section 2.04(b)(vii) or (B) the unpaid principal balance
of any Loan is accelerated (whether by election or automatically) upon the
occurrence of an Event of Default pursuant to Section 6.01 (including any
acceleration upon the occurrence of an actual or deemed entry of an order for
relief with respect to any Loan Party under the Bankruptcy Code or any other
Bankruptcy Law, including, without limitation, upon the occurrence of an Event
of Default pursuant to Section 6.01(f)), in each case during the Call Premium
Period (the principal amount of such prepayment or amount so accelerated being
the “Called Amount”), the Borrower shall pay to the Administrative Agent, for
the ratable benefit of the Lenders, a Call Premium in an amount equal to the
product of the Called Amount and the applicable percentage set forth below under
the caption “Call Premium Percentage”:

 

Date of Prepayment

   Call
Premium
Percentage  

From Effective Date to second anniversary thereof

     1.00 % 

From second anniversary of Effective Date to third anniversary thereof

     2.00 % 

From third anniversary of Effective Date to fourth anniversary thereof

     1.00 % 

(ii)    Notwithstanding anything set forth in this Agreement, no Call Premium
will be due during any time period that is not the Call Premium Period;
provided, however, that, in the event of an acceleration of the Facilities
(whether by election or automatically) upon the occurrence of an Event of
Default pursuant to Section 6.01 (including any acceleration upon the occurrence
of an actual or deemed entry of an order

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 51 of 161



--------------------------------------------------------------------------------

for relief with respect to any Loan Party under the Bankruptcy Code or any other
Bankruptcy Law, including, without limitation, upon the occurrence of an Event
of Default pursuant to Section 6.01(f)), the Call Premium shall apply and shall
be determined pursuant to clause (c)(i) above as if a prepayment occurred on the
date of such acceleration.

(d)    Exit Fee. Upon the occurrence of any Repayment Event, the Borrower shall
pay to the Administrative Agent, for the ratable benefit of the Lenders, an Exit
Fee in an amount equal to two percent (2.00%) of the sum of (i) the principal
amount of Loans repaid or refinanced on such date and (ii) the aggregate
principal amount of Loans repaid pursuant to Section 2.04(a) during the one
hundred twenty (120) day period ending on the date of such Repayment Event.

(e)    Agents’ Fees. The Borrower shall pay to each Agent for its own account
such fees as may from time to time be agreed between the Borrower and such
Agent.

SECTION 2.07.    Increased Costs, Etc. (a) If, due to either (i) the
introduction of or any change in or in the interpretation of any law or
regulation or (ii) the compliance with any guideline or request from any central
bank or other governmental authority (whether or not having the force of law),
there shall be any increase in the cost to any Lender of agreeing to make or of
making, funding or maintaining Loans (excluding, for purposes of this
Section 2.07, any such increased costs resulting from (x) Taxes or Other Taxes
(as to which Section 2.09 shall govern) and (y) changes in the basis or rate of
taxation of overall net income or overall gross income by the United States or
by the foreign jurisdiction or state under the laws of which such Lender is
organized or has its Lending Office or any political subdivision thereof), then
the Borrower shall from time to time, upon demand by such Lender (with a copy of
such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender within 10 calendar days after receipt of an invoice
from such Lender additional amounts sufficient to compensate such Lender for
such increased cost. A certificate as to the amount of such increased cost,
submitted to the Borrower by such Lender, shall be conclusive and binding for
all purposes, absent manifest error.

(a)    If any Lender determines that compliance with any law or regulation or
any guideline or request from any central bank or other governmental authority
(whether or not having the force of law) affects or would affect the amount of
capital required or expected to be maintained by such Lender or any corporation
controlling such Lender and that the amount of such capital is increased by or
based upon the existence of such Lender’s commitment to make Loans and other
commitments of such type (or similar Guaranteed Debts), then, upon demand by
such Lender or such corporation (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to the Administrative Agent for
the account of such Lender within 10 calendar days after receipt of an invoice
from such Lender from such Lender, additional amounts sufficient to compensate
such Lender in the light of such circumstances, to the extent that such Lender
reasonably determines such increase in capital to be allocable to the existence
of such Lender’s commitment to make Loans. A certificate as to such amounts
submitted to the Borrower by such Lender shall be conclusive and binding for all
purposes, absent manifest error.

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 52 of 161



--------------------------------------------------------------------------------

SECTION 2.08.    Payments and Computations.

(a)    The Borrower shall make each payment hereunder and under the other Loan
Documents, irrespective of any right of counterclaim or set-off (except as
otherwise provided in Section 2.10), not later than 11:00 A.M. (New York City
time) on the day when due in Cash in U.S. dollars to the Administrative Agent at
the Administrative Agent’s Account in same day funds, with payments being
received by the Administrative Agent after such time being deemed to have been
received on the next succeeding Business Day. The Administrative Agent will
promptly thereafter cause like funds to be distributed (i) if such payment by
the Borrower is in respect of principal, interest, commitment fees, letter of
credit fees or any other Obligation then payable hereunder and under the other
Loan Documents to more than one Lender, to such Lenders for the account of their
respective Lending Offices ratably in accordance with the amounts of such
respective Obligations then payable to such Lenders and (ii) if such payment by
the Borrower is in respect of any Obligation then payable hereunder to one
Lender, to such Lender for the account of its Lending Office, in each case to be
applied in accordance with the terms of this Agreement. Upon its acceptance of
an Assignment and Acceptance and recording of the information contained therein
in the Register pursuant to Section 9.07(d), from and after the effective date
of such Assignment and Acceptance, the Administrative Agent shall make all
payments hereunder and under the other Loan Documents in respect of the interest
assigned thereby to the assignee thereunder, and the parties to such Assignment
and Acceptance shall make all appropriate adjustments in such payments for
periods prior to such effective date directly between themselves.

(b)    Each Loan Party hereby authorizes each Lender and each of its Affiliates,
if and to the extent any payment owed to such Lender is not made when due
hereunder or under the other Loan Documents, to charge from time to time, to the
fullest extent permitted by law, against any or all of such Loan Party’s
accounts with such Lender or such Affiliate any amount so due.

(c)    All computations of interest based on the Eurodollar Rate and of
commitment fees, letter of credit fees and other fees and commissions shall be
made by the Administrative Agent on the basis of a year of 360 days, in each
case for the actual number of days (including the first day but excluding the
last day) occurring in the period for which such interest, fees or commissions
are payable. Each determination by the Administrative Agent of an interest rate,
fee or commission hereunder shall be conclusive and binding for all purposes,
absent manifest error.

(d)    Whenever any payment hereunder or under the other Loan Documents shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of payment of interest or commitment or
letter of credit fee or commission, as the case may be; provided, however, that,
if such extension would cause payment of interest on or principal of Loans to be
made in the next following calendar month, such payment shall be made on the
preceding Business Day.

(e)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to any Lender hereunder
that the Borrower will not make such payment in full, the Administrative Agent
may assume that the Borrower has

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 53 of 161



--------------------------------------------------------------------------------

made such payment in full to the Administrative Agent on such date and the
Administrative Agent may, in reliance upon such assumption, cause to be
distributed to each such Lender on such due date an amount equal to the amount
then due such Lender. If and to the extent the Borrower shall not have so made
such payment in full to the Administrative Agent, each such Lender shall repay
to the Administrative Agent forthwith on demand such amount distributed to such
Lender together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Administrative Agent, at the Eurodollar Rate.

(f)    If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the Loans to which, or
the manner in which, such funds are to be applied, the Administrative Agent may,
if no instructions with respect thereto are received from the Lenders upon
request, but shall not be obligated to, elect to distribute such funds to each
of the Lenders in accordance with such Lenders’ Pro Rata Share of the aggregate
principal amount of all Loans outstanding at such time, in repayment or
prepayment of such of the outstanding Loans or other Obligations then owing to
such Lender, for application to such principal repayment installments thereof,
as the Administrative Agent shall direct.

SECTION 2.09.    Taxes. (a) Any and all payments by any Loan Party to or for the
account of any Lender or any Agent hereunder or under any other Loan Document
shall be made, in accordance with Section 2.08 or the applicable provisions of
such other Loan Document, if any, free and clear of and without deduction for
any and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding, in the case
of each Lender and each Agent, (x) taxes that are imposed on its overall net
income by the United States and taxes that are imposed on its overall net income
(and franchise taxes imposed in lieu thereof) by the state or foreign
jurisdiction under the laws of which such Lender or such Agent, as the case may
be, is organized (or any political subdivision thereof), has its Lending Office,
has a permanent establishment or is engaged in business (other than the business
that the Lender is engaged in solely by reason of the transactions contemplated
by this Agreement), (y) any branch profits taxes imposed by the United States of
America and (z) withholding taxes imposed under law in effect on the date hereof
or at the time the Lender designates a new Lending Office, other than any new
Lending Office designated at the written request of a Loan Party (in the case of
a Lender that is not an Initial Lender, this clause (z) shall include taxes
imposed under law in effect on the date such Lender becomes a Lender, except to
the extent that the Lender’s predecessor would have been entitled to receive
additional amounts under this Section 2.09(a)) and, in the case of each Lender,
taxes that are imposed on its overall net income (and franchise taxes imposed in
lieu thereof) by the state or foreign jurisdiction of such Lender’s Lending
Office or any political subdivision thereof (all such non-excluded taxes,
levies, imposts, deductions, charges, withholdings and liabilities in respect of
payments hereunder or under any other Loan Document being hereinafter referred
to as “Taxes”). If any Loan Party shall be required by law to deduct any Taxes
from or in respect of any sum payable hereunder or under any other Loan Document
to any Lender or any Agent, (i) the sum payable by such Loan Party shall be
increased as may be necessary so that after such Loan Party and the
Administrative Agent have made all required deductions (including deductions
applicable to additional sums payable under this Section 2.09)

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 54 of 161



--------------------------------------------------------------------------------

such Lender or such Agent, as the case may be, receives an amount equal to the
sum it would have received had no such deductions been made, (ii) such Loan
Party shall make all such deductions and (iii) such Loan Party shall pay the
full amount deducted to the relevant taxation authority or other authority in
accordance with applicable law.

(a)    In addition, each Loan Party shall pay any present or future stamp,
documentary, excise, property (including intangible property, but with regard to
all property taxes, only to the extent relating to property of a Loan Party)
mortgage recording or similar taxes, charges or levies that arise from any
payment made by such Loan Party hereunder or under any other Loan Documents or
from the execution, delivery or registration of, performance under, or otherwise
with respect to, this Agreement or the other Loan Documents (hereinafter
referred to as “Other Taxes”).

(b)    The Loan Parties shall indemnify each Lender and each Agent for and hold
them harmless against the full amount of Taxes and Other Taxes, and for the full
amount of taxes of any kind imposed or asserted by any jurisdiction on amounts
payable under this Section 2.09, imposed on or paid by such Lender or such Agent
(as the case may be) and any liability (including penalties, additions to tax,
interest and expenses) arising therefrom or with respect thereto. This
indemnification shall be made within thirty (30) days from the date such Lender
or such Agent (as the case may be) makes written demand therefor.

(c)    Within 30 days after the date of any payment of Taxes, the appropriate
Loan Party shall furnish to the Administrative Agent, at its address referred to
in Section 9.02, the original or a certified copy of a receipt evidencing such
payment, to the extent such a receipt is issued therefor, or other written proof
of payment thereof that is reasonably satisfactory to the Administrative Agent.
In the case of any payment hereunder or under the other Loan Documents by or on
behalf of a Loan Party through an account or branch outside the United States or
by or on behalf of a Loan Party by a payor that is not a United States person,
if such Loan Party determines that no Taxes are payable in respect thereof, such
Loan Party shall furnish, or shall cause such payor to furnish, to the
Administrative Agent, at such address, an opinion of counsel acceptable to the
Administrative Agent stating that such payment is exempt from Taxes. For
purposes of subsections (d) and (e) of this Section 2.09, the terms “United
States” and “United States person” shall have the meanings specified in
Section 7701 of the Internal Revenue Code.

(d)    Each Lender organized under the laws of a jurisdiction outside the United
States shall, on or prior to the date of its execution and delivery of this
Agreement in the case of each Initial Lender and on the date of the Assignment
and Acceptance pursuant to which it becomes a Lender in the case of each other
Lender, and from time to time thereafter as reasonably requested in writing by
the Borrower (but only so long thereafter as such Lender remains lawfully able
to do so), provide each of the Administrative Agent and the Borrower with two
original Internal Revenue Service Forms W-8BEN or W-8EC1 or (in the case of a
Lender that has certified in writing to the Administrative Agent that it is not
(i) a “bank” as defined in Section 881(c)(3)(A) of the Internal Revenue Code),
(ii) a 10-percent shareholder (within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code) of any Loan Party or (iii) a controlled foreign
corporation related to any Loan Party (within the meaning of Section 864(d)(4)
of the Internal

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 55 of 161



--------------------------------------------------------------------------------

Revenue Code), Internal Revenue Service Form W-8BEN, as appropriate, or any
successor or other form prescribed by the Internal Revenue Service, certifying
that such Lender is exempt from or entitled to a reduced rate of United States
withholding tax on payments pursuant to this Agreement or any other Loan
Document or, in the case of a Lender that has certified that it is not a “bank”
as described above, certifying that such Lender is a foreign corporation,
partnership, estate or trust. As provided in Section 2.09(a), if the forms
provided by a Lender at the time such Lender first becomes a party to this
Agreement indicate a United States interest withholding tax rate in excess of
zero, withholding tax at such rate shall be considered excluded from Taxes
unless and until such Lender provides the appropriate forms certifying that a
lesser rate applies, whereupon withholding tax at such lesser rate only shall be
considered excluded from Taxes for periods governed by such forms; provided,
however, that if, at the effective date of the Assignment and Acceptance
pursuant to which a Lender becomes a party to this Agreement, the Lender
assignor was entitled to payments under subsection (a) of this Section 2.09 in
respect of United States withholding tax with respect to interest paid at such
date, then, to such extent, the term Taxes shall include (in addition to
withholding taxes that may be imposed in the future or other amounts otherwise
includable in Taxes) United States withholding tax, if any, applicable with
respect to the Lender assignee on such date. If any form or document referred to
in this subsection (e) requires the disclosure of information, other than
information necessary to compute the tax payable and information required on the
date hereof by Internal Revenue Service Form W-8BEN or W-8EC1 or the related
certificate described above, that the applicable Lender reasonably considers to
be confidential, such Lender shall give notice thereof to the Borrower and shall
not be obligated to include in such form or document such confidential
information.

(e)    For any period with respect to which a Lender has failed to provide the
Borrower with the appropriate form, certificate or other document described in
subsection (e) above (other than if such failure is due to a change in law, or
in the interpretation or application thereof, occurring after the date on which
a form, certificate or other document originally was required to be provided or
if such form, certificate or other document otherwise is not required under
subsection (e) above), such Lender shall not be entitled to indemnification
under subsection (a) or (c) of this Section 2.09 with respect to Taxes imposed
by the United States by reason of such failure; provided, however, that should a
Lender become subject to Taxes because of its failure to deliver a form,
certificate or other document required hereunder, the Loan Parties shall take
such steps as such Lender shall reasonably request, at the Lender’s sole expense
and as long as the Loan Parties determine that such steps will not, in the
reasonable judgment of the Loan Parties, be disadvantageous to the Loan Parties,
to assist such Lender to recover such Taxes.

(f)    Any Lender claiming any additional amounts payable pursuant to this
Section 2.09 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Lending Office if the making of such a change would avoid the need for, or
reduce the amount of, any such additional amounts that may thereafter accrue and
would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender. In addition, if a Lender determines, in such
Lender’s sole discretion, that it has received a refund or credit in respect of
any Taxes or Other Taxes as to which it has been indemnified pursuant to
Section 2.09(c), or with respect to which additional amounts

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 56 of 161



--------------------------------------------------------------------------------

have been paid pursuant to Section 2.09(a), such Lender shall pay to the
Borrower an amount equal to such refund (but such amount in no event to exceed
the amount of any indemnity payments made, or additional amounts paid, by the
Borrower under this Section 2.09 with respect to the Taxes or Other Taxes giving
rise to such refund) net of all out-of-pocket expenses of such Lender, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of such Lender, shall agree to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to such Lender in the event such Lender subsequently
determines that such refund or credit is unavailable under applicable law or is
otherwise required to repay such refund to such Governmental Authority. This
paragraph shall not be construed to require a Lender to rearrange its tax
affairs or to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrower or any other Person.

SECTION 2.10.    Sharing of Payments, Etc. If any Lender shall obtain at any
time any payment (whether voluntary, involuntary, through the exercise of any
right of set-off, or otherwise, other than as a result of an assignment pursuant
to Section 9.07), (a) on account of Obligations due and payable to such Lender
hereunder and under the other Loan Documents in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations due and
payable to such Lender to (ii) the aggregate amount of the Obligations due and
payable to all Lenders hereunder and under the other Loan Documents at such
time) of payments on account of the Obligations due and payable to all Lenders
hereunder and under the other Loan Documents at such time obtained by all the
Lenders at such time or (b) on account of Obligations owing (but not due and
payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing to such Lender at such time to (ii) the
aggregate amount of the Obligations owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time) of payments
on account of the Obligations owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time, such Lender shall forthwith purchase from the other
Lenders such interests or participating interests in the Obligations as shall be
necessary to cause such purchasing Lender to share the excess payment ratably
with each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from such purchasing Lender, such purchase from
each other Lender shall be rescinded and such other Lender shall repay to the
purchasing Lender the purchase price to the extent of such Lender’s ratable
share (according to the proportion of (i) the purchase price paid to such Lender
to (ii) the aggregate purchase price paid to all Lenders) of such recovery
together with an amount equal to such Lender’s ratable share (according to the
proportion of (i) the amount of such other Lender’s required repayment to
(ii) the total amount so recovered from the purchasing Lender) of any interest
or other amount paid or payable by the purchasing Lender in respect of the total
amount so recovered. The Loan Parties agree that any Lender so purchasing an
interest or participating interest from another Lender pursuant to this
Section 2.10 may, to the fullest extent permitted by law, exercise all its
rights of payment (including the right of set-off) with respect to such interest
or participating interest, as the case may be, as fully as if such Lender were
the direct creditor of the Loan Parties in the amount of such interest or
participating interest, as the case may be.

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 57 of 161



--------------------------------------------------------------------------------

SECTION 2.11.    Use of Proceeds. The proceeds of the Loans shall be available
(and the Borrower agrees that it shall use such proceeds and Commitments), on
the Effective Date, to (i) repay and/or refinance all Existing Debt (other than
Permitted Existing Debt) of the Loan Parties, (ii) fund the Initial Growth Capex
Reserve Account in an amount equal to $42,076,973.27 (which amounts shall be
used solely to fund Frac Fleet 16), (iii) pay accrued expenses and accounts
payable and (iv) pay transaction fees and expenses contemplated under the
Facilities herein or under the ABL Facility.

SECTION 2.12.    Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Loan owing to such Lender from
time to time, including the amounts of principal and interest payable and paid
to such Lender from time to time hereunder. The Borrower agrees that upon
written notice by any Lender to the Borrower (with a copy of such notice to the
Administrative Agent) to the effect that a promissory note or other evidence of
indebtedness is required or appropriate in order for such Lender to evidence
(whether for purposes of pledge, enforcement or otherwise) the Loans owing to,
or to be made by, such Lender, the Borrower shall promptly execute and deliver
to such Lender, with a copy to the Administrative Agent, a Term Loan A Notes and
Term Loan B Notes, as applicable, in substantially the form of Exhibits A-1 and
A-2 hereto, as applicable, payable to the order of such Lender in a principal
amount equal to the Loans of such Lender. All references to the Notes in the
Loan Documents mean the Notes, if any, to the extent issued hereunder.

(a)    The Register maintained by the Administrative Agent pursuant to
Section 9.07(d) shall include a control account, and a subsidiary account for
each Lender, in which accounts (taken together) shall be recorded (i) the date
and amount of each Borrowing made hereunder and, if appropriate, the Eurodollar
Rate Period applicable thereto, (ii) the terms of each Assignment and Acceptance
delivered to and accepted by it, (iii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iv) the amount of any sum received by the Administrative Agent
from the Borrower hereunder and each Lender’s share thereof.

(b)    Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, and by each Lender in its account or accounts
pursuant to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Administrative Agent or such Lender
to make an entry, or any finding that an entry is incorrect, in the Register or
such account or accounts shall not limit or otherwise affect the obligations of
the Borrower under this Agreement.

SECTION 2.13.    Duty to Mitigate. In the event that any Lender demands payment
of costs or additional amounts pursuant to Sections 2.07 or 2.09, the Borrower
may, upon twenty (20) days’ prior written notice to such Lender and the
Administrative Agent, elect to cause such Lender to assign its Loans and
Commitments in full to one or more Persons selected by the Borrower so long as
(i) each such Person satisfies the criteria of an Eligible Assignee and is
reasonably

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 58 of 161



--------------------------------------------------------------------------------

satisfactory to the Administrative Agent, (ii) such Lender receives payment in
full in Cash of the outstanding principal amount of all Loans made by it and all
accrued and unpaid interest thereon and all other amounts due and payable to
such Lender as of the date of such assignment (including, without limitation,
amounts owing pursuant to Sections 2.07, 2.09 and 9.04) and (iii) each such
assignee agrees to accept such assignment and to assume all obligations of such
Lender hereunder in accordance with Section 9.07.

SECTION 2.14.    Accounts; Cash Waterfall.

(a)    Establishment of Collateral Accounts. On or prior to the Effective Date,
the Borrower shall establish each of the Collateral Accounts and the Specified
Distributable Cash Account.

(b)    Deposits into Collateral Accounts and the Specified Distributable Cash
Account; Maintenance of Collateral Accounts and the Specified Distributable Cash
Account. Until the occurrence of any Repayment Event, the Borrower shall, and
shall cause each of its Subsidiaries to, deposit:

(i)    all Collections, promptly after receipt thereof, into the Collections
Account for application in accordance with Section 2.14(h);

(ii)    all Revenues, promptly after receipt thereof, into the Revenue Account
for application in accordance with Section 2.14(c);

(iii)    any Insurance Proceeds or Eminent Domain Proceeds, promptly after
receipt thereof (in the exact form received (with any necessary endorsement)),
into the Loss Proceeds Account for application in accordance with
Section 2.14(e);

(iv)    any Asset Sale Proceeds (other than such Asset Sale Proceeds received in
connection with Asset Sales of ABL Priority Collateral that are required to be
applied as a mandatory prepayment of ABL Obligations under the ABL Credit
Agreement), promptly after receipt thereof (in the exact form received (with any
necessary endorsement)), into the Prepayment Account for application in
accordance with Section 2.14(d), provided that (x) in the event the Borrower
elects to apply such Asset Sale Proceeds to Approved Growth Capital
Expenditures, such Asset Sale Proceeds may be deposited into the Reinvestment
Account and (y) during each Fiscal Year, if such Asset Sale Proceeds, together
with any other Asset Sale Proceeds applied in accordance with this clause (y),
equal in the aggregate $2,500,000 or less, the Borrower may apply such proceeds
to the Revenue Account;

(v)    any Debt Proceeds, promptly after receipt thereof (in the exact form
received (with any necessary endorsement)), into the Prepayment Account for
application in accordance with Section 2.04(b)(vii);

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 59 of 161



--------------------------------------------------------------------------------

(vi)    at the direction of the Borrower, any Equity Issuance proceeds, promptly
after receipt thereof, into the Revenue Account for application in accordance
with Section 2.14(c) or the Specified Distributable Cash Account (as applicable)
for application in accordance with Section 2.14(h);

(vii)    any Reimbursed Transaction Costs into the Revenue Account for
application in accordance with Section 2.14(c);

(viii)    on the Effective Date, an amount equal to $42,076,973.27 into the
Initial Growth Capex Reserve Account in accordance with the Funds Flow
Memorandum delivered on the Effective Date and approved by the Administrative
Agent;

(ix)    any Declined Mandatory Prepayment Proceeds in accordance with
Section 2.04(c); and

(x)    any unidentified funds or to the extent funds are received by the
Borrower or any Guarantor and none of clauses (i) through (viii) above apply to
such funds (other than, in each case, Distributable Cash), promptly after
receipt thereof, into the Revenue Account for application in accordance with
Section 2.14(c).

(xi)    Notwithstanding any provision of this Section 2.14 to the contrary,
assets credited to a Collateral Account or the Specified Distributable Cash
Account may be invested, liquidated and reinvested in Cash and Cash Equivalents
from time to time at the discretion of the Borrower so long as such assets
remain credited to the applicable Collateral Account.

(c)    Withdrawals from the Revenue Account. Prior to the occurrence of any
Repayment Event, all amounts in the Revenue Account shall be disbursed by the
Borrower from time to time for application (or to make Investments in any
Subsidiary permitted pursuant to Section 5.02(f)(i) to permit such Subsidiary to
make any such application), to the extent available at the following times and
in the following order of priority (with no payment referred to in each clause
below being made until all amounts referred to in the clauses preceding it have
been made):

(i)    First, as needed: when due and payable to pay the following (in each
case, without duplication) in such order as the Borrower shall elect (and,
except with respect to any overdue obligations, in such amounts as the Borrower
shall elect): (A) cash general and administrative (G&A) costs (subject to the
G&A Cap) and O&M Costs of the Borrower and its Subsidiaries and (B) Approved
Growth Capital Expenditures (subject to (x) the caps on expenditures for each
individual Frac Fleet set forth on Schedule III and, (y) in the case of any
Approved Growth Capital Expenditures incurred in connection with Frac Fleet 16,
solely to the extent the balance in the Initial Growth Capex Reserve Account is
zero), provided that no payments in respect of any Debt for Borrowed Money shall
be made pursuant to this priority first;

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 60 of 161



--------------------------------------------------------------------------------

(ii)    Second, as needed: when due and payable, to pay the administrative fees
and expenses, indemnities and interest expenses and other costs and amounts
(other than payments in respect of principal of the Loans) with respect to the
ABL Facility;

(iii)    Third, as needed: when due and payable, to pay the administrative fees
and expenses, indemnities, interest expenses and other costs and amounts (other
than payments in respect of principal of the Loans) owing to any Agent or Lender
pursuant to any Loan Document;

(iv)    Fourth, as needed: when due and payable, to make payments in respect of
principal, interest and fees with respect to any Permitted Debt (other than Debt
under the Loan Documents, any Termination Payments, any Non-Lender Financed
Equipment Financings and any Non-Lender Financed Capitalized Leases);

(v)    Fifth, on each Quarterly Payment Date: when due and payable, pro rata, to
pay any Scheduled Amortization Payment and any Termination Payment in connection
with any Hedge Agreement set forth on Schedule 4.01(t) on the Effective Date or
subsequently entered in accordance with the terms of Section 5.02(l);

(vi)    Sixth, on each Sweep Calculation Date, when due and payable, Permitted
Tax Distributions and to make Restricted Payments permitted under
Section 5.02(g)(iv), (v) or (vi), in each case subject to the amount specified
therein;

(vii)    Seventh, at the option of the Borrower: to pay or to repay principal
under the ABL Facility;

(viii)    Eighth, on each Sweep Calculation Date: at the Borrower’s election, a
holdback amount to remain on deposit or credited to the Revenue Account in an
amount that does not exceed the Liquidity Reserve Cap;

(ix)    [Reserved]; and

(x)    Tenth, on each Cash Flow Payment Date: to the Administrative Agent, to
pay the Excess Cash Flow Payment Amount.

(d)    Withdrawals from the Prepayment Account. Prior to the occurrence of a
Repayment Event, all amounts in the Prepayment Account shall be disbursed by the
Borrower from time to time to the Administrative Agent for ultimate application
to the prepayment of outstanding Term A Loans and Term B Loans, together with
any interest, Yield Maintenance, Call Premium, Exit Fee or other amounts then
due and payable in connection therewith, in accordance with the applicable
provisions of Section 2.04(b);

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 61 of 161



--------------------------------------------------------------------------------

(e)    Withdrawals from the Loss Proceeds Account. Prior to the occurrence of a
Repayment Event, all amounts in the Loss Proceeds Account in respect of any
Casualty Event or Event of Eminent Domain shall be disbursed by the Borrower
from time to time for application (or to make Investments permitted pursuant to
Section 5.02(f)(i) in any Subsidiary to permit such Subsidiary, as the case may
be, to make any such application) as follows:

(i)    subject to clause (iii) below, if the Borrower certifies to the Term Loan
Collateral Agent that the Affected Property is not capable of being rebuilt,
repaired, restored or replaced to permit operation of the relevant Frac Fleet or
the Frac Fleets in accordance in all material respects with the terms of the
Loan Documents, then upon delivery of such certificate to the Term Loan
Collateral Agent, the Borrower shall transfer the amount of such Insurance
Proceeds or Eminent Domain Proceeds (as applicable) to the Prepayment Account
for further application in accordance with Section 2.04(b)(iv).

(ii)    Subject to clause (iii) below, if the Loan Parties determine not to
rebuild, repair, restore or replace any Affected Property, the Borrower shall
transfer the amount of such Insurance Proceeds or Eminent Domain Proceeds (as
applicable) to the Prepayment Account for further application in accordance with
Section 2.04(b)(iv).

(iii)    If the Loan Parties elect to rebuild, repair, restore or replace any
Affected Property, then:

(A)    if the aggregate amount of Insurance Proceeds or Eminent Domain Proceeds,
as the case may be, payable in respect of such Casualty Event or Event of
Eminent Domain is less than or equal to $500,000, then the Borrower shall apply
such Insurance Proceeds or Eminent Domain Proceeds, as applicable, to the
payment of the cost of restoration or replacement of the Affected Property
within twelve (12) months; or

(B)    if the aggregate amount of Insurance Proceeds or Eminent Domain Proceeds,
as the case may be, payable in respect of such Casualty Event or Event of
Eminent Domain is less than or equal to $10,000,000, then the Borrower shall
apply such Insurance Proceeds or Eminent Domain Proceeds, as applicable, to the
payment of the cost of restoration or replacement of the Affected Property
within twelve (12) months; provided that the Agents shall have received from the
Borrower within 120 days of such Casualty Event or Event of Eminent Domain, a
certificate of the Borrower executed by a Responsible Officer of the Borrower (a
“Repair Notice”) (1) setting forth in reasonable detail the nature of such
restoration or replacement and the estimated cost and time to complete such
restoration or replacement and (2) stating that (x) the proposed restoration or
replacement is technologically and economically feasible and (y) the Insurance
Proceeds or Eminent Domain Proceeds payable in connection with the related
Casualty Event or Event of Eminent Domain, together with other resources
available to the Borrower and the Guarantors in accordance with the terms of the
Loan Documents, are sufficient to pay the estimated cost of completing such
restoration or replacement; or

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 62 of 161



--------------------------------------------------------------------------------

(C)    if the aggregate amount of Insurance Proceeds or Eminent Domain Proceeds,
as the case may be, payable in respect of any Casualty Event or Event of Eminent
Domain (other than a Casualty Event or Event of Eminent Domain described in
clause (iii)(A) above) is greater than $10,000,000, then no later than three
months following receipt of such payment, the Borrower shall either (1) cause
such amount to be transferred to the Prepayment Account for further application
in accordance with Section 2.04(b)(iv) or (2) deliver to the Agents (x) a Repair
Notice confirming the Borrower’s decision to apply such Insurance Proceeds or
Eminent Domain Proceeds, as applicable, to the payment of the cost of
restoration or replacement of the Affected Property and (y) an approval by an
appraisal firm such as Great American confirming that the proposed replacement
equipment is of similar quality and ability of the Affected Property as set
forth in the related Repair Notice and that such restoration and replacement is
technologically and economically feasible;

provided, that any amount deposited into the Loss Proceeds Account that is not
applied by the Loan Parties in accordance with the terms of this Section 2.14(e)
within twelve (12) months (subject to extension to eighteen (18) months in the
event a Loan Party has entered into a binding contract to complete any Approved
Growth Capital Expenditures), then the Borrower shall transfer such amounts to
the Prepayment Account for further application in accordance with
Section 2.04(b)(iv).

(iv)    Amounts held in the Loss Proceeds Account may be applied by the Borrower
for the payment of the costs of rebuilding, restoration or repair of the
Affected Property only as contemplated in this Section 2.14(e).

(v)    Before any withdrawal or transfer shall be made from the Loss Proceeds
Account (other than any transfer to the Prepayment Account pursuant to this
Section 2.14(e)), the Borrower shall deliver to the Agents with respect to each
date on which it proposes to make a transfer from the Loss Proceeds Account
(each such date, a “Disbursement Date”), a requisition from the Borrower
substantially in the form attached hereto as Exhibit I (a “Restoration
Requisition”), dated not more than three Business Days prior to such
Disbursement Date, signed by an authorized representative of the Borrower.

(vi)    Upon completion of any rebuilding, restoration, repair or replacement of
all or a portion of any Affected Property, the Borrower shall notify (in
writing) the Agents of such completion, and the amount, if any, required in its
reasonable opinion to be retained in the Loss Proceeds Account for the payment
of any remaining costs of rebuilding, restoration, repair or replacement not
then due and payable and for the payment of reasonable contingencies following
completion of such rebuilding, restoration, repair or replacement (the
“Remaining Repair Amounts”). Upon receipt of such notice by

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 63 of 161



--------------------------------------------------------------------------------

the Agents, the Borrower shall transfer the amount remaining in the Loss
Proceeds Account in excess of the Remaining Repair Amounts and any other amounts
to remain in the Loss Proceeds Account as stated in such notice, to the Persons
identified by the Borrower in writing to the extent of any amounts which have
been expended in connection with such rebuilding, restoration, repair or
replacement and not previously reimbursed. If after giving effect to the
foregoing, the amount remaining on deposit in the Loss Proceeds Account in
excess of the Remaining Repair Amounts exceeds $100,000, the Borrower shall
transfer all of such excess in the Loss Proceeds Account to the Prepayment
Account for further application in accordance with Section 2.04(b)(iv). If such
amount is equal to or less than $100,000, the Borrower shall transfer all of
such amount in the Loss Proceeds Account to the Revenue Account for further
application in accordance with Section 2.04(c). Thereafter, upon notice from the
Borrower that payment of all costs of rebuilding, restoration, repair or
replacement of any Affected Property has been made, the Borrower shall transfer
any amounts remaining in the Loss Proceeds Account to the Revenue Account for
further application in accordance with Section 2.04(c).

(f)    Withdrawals from the Initial Growth Capex Reserve Account.

(i)    Upon receipt of a Growth Capex Withdrawal Certificate, duly completed and
duly executed by a Responsible Officer of the Borrower, specifying (A) an amount
requested to be transferred from the Initial Growth Capex Reserve Account and
(B) the items for which such amount is to be paid and the appropriate wire
payment instructions, and (C) certifying that the payments to be made with such
amount constitute payments of Approved Growth Capital Expenditures solely in
connection with Frac Fleet 16 permitted to be paid in accordance with this
Agreement, the Term Loan Collateral Agent shall transfer from the Initial Growth
Capex Reserve Account to the Persons (and in accordance with the payment
information) specified in such Growth Capex Withdrawal Certificate the amounts
specified in such Growth Capex Withdrawal Certificate to be then due and
payable.

(ii)    To the extent any funds deposited into the Initial Growth Capex Reserve
Account shall not have been used within twelve (12) months following the date of
such deposit (which period shall be increased to eighteen (18) months so long as
a binding contract for a Growth Capital Expenditures shall have been entered
into within such initial twelve (12) month period) (any such proceeds, the
“Unused Capex Reserve Proceeds”), the Borrower shall apply such Unused Capex
Reserve Proceeds to the prepayment of Loans in accordance with
Section 2.04(b)(ii). In the event any Lenders decline such Unused Capex Reserve
Proceeds in accordance with Section 2.04(c), the Borrower shall deposit any such
declined amount in the Specified Distributable Cash Account.

(g)    Withdrawals from the Specified Distributable Cash Account. The Borrower
shall be permitted to transfer funds in the Specified Distributable Cash Account
as directed by the Borrower.

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 64 of 161



--------------------------------------------------------------------------------

(h)    Withdrawals from the Collections Account. Once each Business Day (or such
shorter period, as elected by the Borrower), the Borrower shall transfer funds
in the Collection Account to the Revenue Account.

(i)    Withdrawals from the Reinvestment Account.

(i)    Upon receipt of a Reinvestment Withdrawal Certificate, duly completed and
duly executed by a Responsible Officer of the Borrower, specifying (A) an amount
requested to be transferred from the Reinvestment Account and (B) the items for
which such amount is to be paid and the appropriate wire payment instructions,
and (C) certifying that the payments to be made with such amount constitute
payments of Approved Growth Capital Expenditures permitted to be paid in
accordance with this Agreement, the Term Loan Collateral Agent shall transfer
from the Reinvestment Account identified in such Reinvestment Withdrawal
Certificate to the Persons (and in accordance with the payment information)
specified in such Reinvestment Withdrawal Certificate the amounts specified in
such Reinvestment Withdrawal Certificate to be then due and payable.

(ii)    To the extent any funds deposited into the Reinvestment Account shall
not have been used within twelve (12) months following the date of such deposit
(which period shall be increased to eighteen (18) months so long as a binding
contract for Approved Growth Capital Expenditures shall have been entered into
within such initial twelve (12) month period) (any such proceeds, the “Unused
Reinvestment Proceeds”), the Borrower shall apply such Reinvestment Proceeds to
the prepayment of Loans in accordance with Section 2.04(b)(ii). In the event any
Lenders decline such Unused Reinvestment Proceeds in accordance with
Section 2.04(c), the Borrower shall deposit any such declined amount in the
Specified Distributable Cash Account.

(j)    Exercise of Remedies. Notwithstanding any provision to the contrary
contained in this Section 2.14, during the continuance of an Event of Default
and the exercise of control over the Collateral Accounts by the Term Loan
Collateral Agent pursuant to the Account Control Agreements, the Term Loan
Collateral Agent shall apply amounts on deposit in the Collateral Accounts as
provided in Article IV of the Intercreditor Agreement.

ARTICLE III

CONDITIONS TO EFFECTIVENESS OF LENDING

SECTION 3.01.    Conditions Precedent. Section 2.01 of this Agreement shall
become effective on and as of the first date (the “Effective Date”) on which the
Administrative Agent determines in its sole and absolute discretion that the
following conditions precedent have been satisfied (and the obligation of any
Lender to make a Loan hereunder is subject to the satisfaction of such
conditions precedent before or concurrently with the Effective Date):

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 65 of 161



--------------------------------------------------------------------------------

(a)    The Administrative Agent shall have received on or before the Effective
Date the following, each dated such day (unless otherwise specified) and in form
and substance reasonably satisfactory to the Administrative Agent:

(i)    This Agreement, duly executed and delivered by the parties hereto.

(ii)    The Notes, duly executed and delivered by the Borrower and payable to
the order of the Lenders.

(iii)    The Term Loan Security Agreement, duly executed by each Loan Party,
together with:

(A)    confirmation reasonably satisfactory to the Administrative Agent that
(1) certificates representing the Initial Pledged Equity referred to therein
accompanied by undated membership interest powers or partnership interest
powers, as applicable, executed in blank, and (2) instruments evidencing the
Initial Pledged Debt referred to therein, indorsed in blank, in each case, have
been delivered to the Term Loan Collateral Agent;

(B)    appropriately completed financing statements in form appropriate for
filing under the UCC in the State of Delaware and each other jurisdiction the
Term Loan Collateral Agent may request, covering the Collateral described in the
Term Loan Security Agreement, provided that, the parties agree such financing
statement shall be filed prior to any financing statement filed in connection
with the ABL Loan Documents;

(C)    completed requests for information or similar search reports, dated on or
before the Effective Date, listing all effective financing statements filed in
the jurisdictions where the Loan Parties are incorporated or in which the
Collateral is located that name any Loan Party as debtor, together with copies
of such other financing statements;

(D)    true and complete copies of each Material Contract in existence on the
Effective Date and listed on Schedule 4.01(t);

(E)    [Reserved]; and

(F)    evidence that all other actions that the Administrative Agent and the
Term Loan Collateral Agent may deem reasonably necessary in order to perfect and
protect the first priority Liens in all Term Loan Priority Collateral (except
that Liens expressly permitted by Section 5.02(a), including the second priority
Liens on the Term Loan Priority Collateral securing payment of the ABL
Obligations, may exist), the second priority Liens in all ABL Priority
Collateral and security interests created under the Term Loan Security Agreement
has been taken.

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 66 of 161



--------------------------------------------------------------------------------

(iv)    The Administrative Agent shall have received certificates of title for
each of the Title Assets owned by the Loan Parties listed under the headings
“Titles held by US Bank,” “Titles Held by US Well Services” and “Title
Documentation Held by US Well Services,” of Schedule 3.01(a)(iv) and any
documentation required to name the Term Loan Collateral Agent as the Secured
Party.

(v)     The Administrative Agent shall have received an Acceptable Landlord
Waiver with respect to each Designated Leased Property set forth on Schedule
3.01(a)(v) subject to a lease containing terms that expressly prevent or hinder
the removal of any Collateral by any Loan Party or the Administrative Agent.

(vi)    The Intercreditor Agreement, in form and substance satisfactory to the
Administrative Agent, and duly executed by the Loan Parties and each other party
thereto as of the Effective Date.

(vii)    The following:

(A)    The ABL Credit Agreement, duly executed and delivered by the Loan
Parties, the lenders, each other lender party thereto, the ABL Agent and the
other Persons party thereto,

(B)    the ABL Collateral Documents, duly executed by the applicable Loan
Parties and the other Persons party thereto,

(C)    evidence from the lenders and the administrative agent under the ABL
Credit Agreement authorizing the Administrative Agent (or its designee,
including its counsel) to file UCC financing statements expressly specified in
such authorization letter,

(viii)    Certified copies of the resolutions of the board of directors of the
Parent and authorizations of the sole member or general partner, as applicable,
of each other Loan Party, approving the Loan Documents to which it is or is to
be a party and the transactions contemplated thereby, and of all documents
evidencing other necessary organizational action and governmental and other
third party approvals and consents, if any, with respect to the Loan Documents
to which it is or is to be a party and the transactions contemplated thereby.

(ix)    A copy of a certificate of the Secretary of State of Delaware, dated
reasonably near the Effective Date certifying (A) as to a true and correct copy
of the certificate of formation or other constituent documentation, as the case
may be, of such Loan Party, as applicable, and each amendment thereto on file in
such Secretary’s office and (B) that (1) such amendments are the only amendments
to such Loan Party’s certificate

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 67 of 161



--------------------------------------------------------------------------------

of formation or other constituent documents, as the case may be, on file in such
Secretary’s office, (2) to the extent applicable, such Loan Party has paid all
franchise taxes to the date of such certificate and (3) to the extent
applicable, such Loan Party is duly formed and in good standing or presently
subsisting under the laws of the State of Delaware.

(x)    A certificate of the Parent and each other Loan Party signed on behalf of
such Person by a Responsible Officer, dated the Effective Date (the statements
made in which certificate shall be true on and as of the Effective Date),
certifying as to (A) the absence of any amendments to the certificate of
formation or other constituent documentation, as the case may be, of such Person
since the date of the Secretary of State’s certificate referred to in
Section 3.01(a)(ix), (B) a true and correct copy of the bylaws, limited
liability company agreement or other governing agreement, as the case may be, of
such Person as in effect on the date on which the resolutions referred to in
Section 3.01(a)(viii) were adopted and on the Effective Date, (C) the due
formation and good standing or valid existence of such Person as a corporation,
limited liability company or limited partnership, as the case may be, organized
under the laws of the jurisdiction of its formation, and the absence of any
proceeding for the dissolution or liquidation of such Person, and (D) the truth
in all material respects of the representations and warranties contained in the
Loan Documents as though made on and as of the Effective Date; provided, that if
a representation and warranty is qualified as to materiality, with respect to
such representation and warranty, the materiality qualifier set forth in this
clause (D) shall be disregarded.

(xi)    In the case of the Parent, a certificate of the Parent, executed by an
officer or a director of the Parent, in the case of each other Loan Party, a
certificate of the sole member, general partner or other governing Person(s), as
applicable, of such Loan Party, Parent or Holdings, executed by an officer or a
director of such sole member, general partner or other governing Person(s), in
each case, certifying the name and true signature of the authorized Person or
representative of such Loan Party, Parent or Holdings, as applicable, authorized
to sign each Loan Document to which it is or is to be a party and the other
documents to be delivered hereunder and thereunder.

(xii)    A certificate in substantially the form of Exhibit E, attesting to the
Solvency of the Parent and its Subsidiaries on a Consolidated basis after giving
effect to the Loan Documents and the transactions contemplated thereby, from its
chief financial officer.

(xiii)    a certified copy of the operating budget for the Borrower and its
Subsidiaries for the twelve (12) month period beginning on the Effective Date
(the “Initial Operating Budget”).

(xiv)    A pro forma balance sheet of each of the Parent and its Subsidiaries,
in each case on a Consolidated basis, as of the Effective Date after giving
effect to the Loans and extensions of credit pursuant to this Agreement
occurring on the Effective Date.

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 68 of 161



--------------------------------------------------------------------------------

(xv)    Copies of all certificates representing the policies, endorsements and
other documents required under Section 5.01(d) to be in effect as of the
Effective Date, accompanied by (A) a certificate of the Borrower signed by a
Responsible Officer of the Borrower certifying that the copies of each of the
policies, endorsements and other documents delivered pursuant to this
Section 3.01(a)(xv) are true, correct and complete copies thereof, (B) letters
from the Borrower’s insurance brokers or insurers, dated not earlier than
fifteen (15) days prior to the Effective Date, stating with respect to each such
insurance policy that (1) such policy is in full force and effect, (2) all
premiums theretofore due and payable thereon have been paid and (3) the
underwriters of such insurance have agreed that the policies, when issued, will
contain the provisions required under Section 5.01(d) and (C) evidence in form
and substance reasonably satisfactory to the Lenders confirming that such
required insurance is in full force and effect in accordance with the terms of
this Agreement.

(xvi)    An opinion of counsel for the Loan Parties, in form and substance
reasonably satisfactory to the Administrative Agent (including, without
limitation, with respect to the enforceability of this Agreement).

(b)    The Administrative Agent shall be satisfied that all Existing Debt (other
than Permitted Existing Debt) has been (or is contemporaneously being) prepaid,
redeemed or defeased in full or otherwise satisfied and extinguished, including
all interest, fees and other amounts accrued and unpaid in accordance with the
payoff and related payoff letter, and all commitments relating thereto are (or
are contemporaneously being) terminated.

(c)    Before giving effect to the Loan Documents and the transactions
contemplated thereby, there shall have occurred (other than as set forth on
Schedule IV) (x) no Material Adverse Change or (y) no economic, legal or
political developments, or developments in the monetary capital markets, in each
case, having a Material Adverse Effect upon any Lender prior to the occurrence
of the Effective Date, in the case of each of clauses (x) and (y), since
December 31, 2018.

(d)    There shall exist no action, suit, investigation, litigation or
proceeding affecting any Loan Party or any of its Subsidiaries pending or
threatened in writing before any Governmental Authority that (i) other than as
set forth on Schedule IV, could reasonably be expected to have a Material
Adverse Effect or materially impair or interfere with the operations of any Loan
Party or (ii) purports to affect the legality, validity or enforceability of any
Loan Document or the consummation of the transactions contemplated hereby.

(e)    Except for any Governmental Authorizations required in connection with
the Lenders’ exercise of remedies under the Loan Documents, all Governmental
Authorizations and third party consents and approvals necessary in connection
with the Loan Documents and the transactions contemplated thereby or for the
ownership and operation of the Frac Fleets shall have been obtained (without the
imposition of any condition that is not acceptable to the Administrative Agent
or the Lenders) and shall remain in effect.

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 69 of 161



--------------------------------------------------------------------------------

(f)    The Borrower shall have paid (or shall be contemporaneously paying from
the proceeds of the Loans) all accrued fees of the Agents and the Lenders, and
all accrued expenses of the Agents (including all reasonable and documented
accrued fees and expenses of counsel to the Administrative Agent) and other
compensation contemplated in connection with this Agreement and the Fee Letter,
payable to the Administrative Agent and the Lenders in respect of the
transactions contemplated by this Agreement.

(g)    The Administrative Agent shall be reasonably satisfied that the amount of
committed financing available to the Borrower shall be sufficient to meet the
ongoing financial needs of the Borrower and its Subsidiaries after giving effect
to the Loan Documents and the transactions contemplated thereby.

(h)    An Appraisal Report, in form and substance satisfactory to the
Administrative Agent, from the Appraiser.

(i)    The Administrative Agent shall have received (A) a report of the
Insurance Consultant in respect to the Frac Fleets and the other property of the
Loan Parties, (B) a report of the Environmental Consultant, in respect of the
Frac Fleets and the other property of the Loan Parties and (C) a legal due
diligence report of White & Case LLP, in each case satisfactory to the Lenders
and upon which the Administrative Agent, the Term Loan Collateral Agent and each
Lender shall be entitled to rely (in the case of clauses (A) and (B), together
with a certificate from the Insurance Consultant and the Environmental
Consultant (as applicable)) and in each case in form and substance satisfactory
to the Lenders.

(j)    The Administrative Agent shall have received (a) a schedule setting forth
each deposit and/or securities accounts of each Loan Party and setting forth the
financial institution with which such account is maintained, the account number
and the account balance (as of the Effective Date) for each such account, (b) a
certificate from the Responsible Officer of the Borrower certifying as to the
accuracy of the information set forth in such schedule, and (c) an Account
Control Agreement in respect of each Collateral Account, in each case
satisfactory to the Lenders, provided that in the case of the Initial Growth
Capex Reserve Account, the Reinvestment Account, the Loss Proceeds Account and
the Prepayment Account, such Account Control Agreements shall be a blocked
account control agreement entered into with the Term Loan Collateral Agent.

(k)    (i) The Administrative Agent shall have received, at least five (5) days
prior to the Effective Date, all documentation and other information regarding
the Loan Parties requested in connection with applicable “know your customer”
and anti-money laundering rules and regulations, including the Patriot Act, to
the extent requested in writing of the Borrower at least ten (10) days prior to
the Effective Date, and (ii) to the extent any Loan Party qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation, at least five
(5) days prior to the Effective Date, any Lender that has requested, in a
written notice to the Borrower at least ten (10) days prior to the Effective
Date, a Beneficial Ownership Certification in relation to Loan Parties shall
have received such Beneficial Ownership Certification (provided that, upon the
execution and delivery by such Lender of its signature page to this Agreement,
the condition set forth in this clause (ii) shall be deemed to be satisfied).

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 70 of 161



--------------------------------------------------------------------------------

(l)    The Administrative Agent shall have received such other statements,
certificates, documents, approvals and legal opinions as such Person shall
reasonably request.

SECTION 3.02.    Conditions Precedent to Each Borrowing. The obligation of each
Lender to make a Loan on the occasion of each Borrowing (including the initial
Borrowing) shall be subject to the conditions precedent that on the date of such
Borrowing the following statements shall be true and the Administrative Agent
shall have received for the account of such Lender a certificate signed by a
Responsible Officer of the Borrower, dated the date of such Borrowing, stating
that (and each of the giving of the applicable Notice of Borrowing and the
acceptance by the Borrower of the proceeds of such Borrowing shall constitute a
representation and warranty by the Borrower that both on the date of such notice
and on the date of such Borrowing such statements are true):

(a)    the representations and warranties contained in each Loan Document are
true and correct in all material respects on and as of such date, before and
after giving effect to such Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date); provided, that if a representation
and warranty is qualified as to materiality, with respect to such representation
and warranty, the materiality qualifier set forth in this clause (a) shall be
disregarded; and

(b)    no Default has occurred and is continuing, or would result from such
Borrowing or from the application of the proceeds therefrom.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01.    Representations and Warranties. Each Loan Party represents and
warrants as follows:

(a)    Organization. It (i) is a corporation, limited liability company or
limited partnership, as applicable, duly organized, validly existing and in good
standing under the laws of the jurisdiction of its formation, (ii) is duly
qualified and in good standing as a corporation, limited liability company or
limited partnership, as applicable, in each other jurisdiction in which it owns
or leases property or in which the conduct of its business requires it to so
qualify or be licensed except where the failure to so qualify or be licensed
could not reasonably be expected to have a Material Adverse Effect and (iii) has
all requisite corporate, limited liability company or partnership (as
applicable) power and authority (including, without limitation, all Governmental
Authorizations) to own or lease and operate its properties and to carry on its
business as now conducted and as proposed to be conducted.

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 71 of 161



--------------------------------------------------------------------------------

(b)    Entity Names and Principal Places of Business. Set forth on Schedule
4.01(b) hereto is a complete and accurate list of all Loan Parties and their
respective Subsidiaries, showing the exact legal name of each Loan Party and its
Subsidiaries, the jurisdiction of its formation, the address of its principal
place of business, its U.S. taxpayer identification number and its status as a
Loan Party. The copy of the charter, certificate of formation or certificate of
limited partnership, as applicable, of each Loan Party and each amendment
thereto provided pursuant to Section 3.01(a)(ix) is a true, correct and complete
copy of each such document, each of which is valid and in full force and effect.

(c)    Capital Structure. Set forth on Schedule 4.01(c) hereto is a complete and
accurate list of all Subsidiaries of Holdings and its Subsidiaries, showing as
of the date hereof (as to each such Subsidiary), the number of shares,
membership interests or limited partnership interests (as applicable) of each
class of its Equity Interests authorized, and the number outstanding, on the
date hereof and the percentage of each such class of its Equity Interests owned
(directly or indirectly) by such Loan Party and the number of shares, membership
interests or limited partnership interests (as applicable) covered by all
outstanding options, warrants, rights of conversion or purchase and similar
rights at the date hereof. All of the outstanding Equity Interests in each
Subsidiary of Holdings and its Subsidiaries have been validly issued, are fully
paid and non-assessable and are owned by such Loan Party or one or more of its
Subsidiaries free and clear of all Liens, except those created under the Term
Loan Collateral Documents, Liens permitted under Section 5.02(a)(ii) or
Permitted Liens.

(d)    Authorization; Non-Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which it is or is to be a party, and
the consummation of the transactions contemplated thereby, are within such Loan
Party’s corporate, limited liability company or limited partnership (as
applicable) powers, have been duly authorized by all necessary corporate,
limited liability company or limited partnership (as applicable) action, and do
not (i) contravene such Loan Party’s bylaws, limited liability company
agreement, limited partnership agreement or other constituent documents,
(ii) violate in any material respect any law, rule, regulation (including,
without limitation, Regulation X of the Board of Governors of the Federal
Reserve System), order, writ, judgment, injunction, decree, determination or
award applicable to or binding on it, (iii) conflict with or result in the
breach of, or constitute a default or require any payment to be made under, a
Contractual Obligation of any Loan Party (except to the extent such conflict,
breach, default or payment could not reasonably be expected to have a Material
Adverse Effect) or (iv) except for the Liens created under the Term Loan
Collateral Documents or the ABL Collateral Documents, result in or require the
creation or imposition of any Lien upon or with respect to any of the Properties
of any Loan Party.

(e)    Licenses, Consents and Approvals.

(i)    No Governmental Authorization, and no notice to, filing with, or consent
or approval of any other third party is required for (A) the due execution,
delivery,

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 72 of 161



--------------------------------------------------------------------------------

recordation, filing or performance by any Loan Party of any Loan Document to
which it is or is to be a party, or for the consummation of the transactions
contemplated thereby, (B) the grant by any Loan Party of the Liens granted by it
pursuant to the Term Loan Collateral Documents, (C) the perfection or
maintenance of the Liens created under the Term Loan Collateral Documents
(including the first priority nature thereof in respect of all Term Loan
Priority Collateral and the second priority nature thereof in respect of all ABL
Priority Collateral (except that Liens expressly permitted by Section 5.02(a),
including first priority Liens on ABL Priority Collateral securing payment of
the ABL Obligations and second priority Liens on Term Loan Priority Collateral
security payment of the ABL Obligations, may exist)), or (D) the exercise by any
Agent or any Lender of its rights under the Loan Documents or the remedies in
respect of the Collateral pursuant to the Term Loan Collateral Documents, except
for (1) those Governmental Authorizations, notices and filings set forth on
Schedule 4.01(e), all of which except as set forth on Schedule 4.01(e) or that
are otherwise a Governmental Authorization described in clauses (2) or (3) below
(x) have been duly obtained, taken, given or made, (y) are in full force and
effect, and (z) are free from conditions or requirements that have not been met
or complied with or (2) those Governmental Authorizations, notices, filings
with, or consents of, any other third party, the failure of which to obtain and
maintain could not reasonably be expected to result in a Material Adverse
Effect.

(ii)    No Governmental Authorization, and no notice to, filing with, or consent
or approval of any Governmental Authority or any other third party is required
in connection with the operation of the Frac Fleets in accordance with
applicable law and as otherwise contemplated by this Agreement, except for
(A) the Governmental Authorizations, notices and filings set forth on Schedule
4.01(e), all of which except as set forth on Schedule 4.01(e) (or that are
otherwise a Governmental Authorization described in clause (B) below) (1) have
been duly obtained, taken, given or made, (2) are in full force and effect and
(3) are free from conditions or requirements that have not been met or complied
with or (B) those Governmental Authorizations, notices, filings with or consents
of any other third party, the failure of which to obtain and maintain could not
reasonably be expected to result in a Material Adverse Effect.

(f)    Binding Agreement. This Agreement has been, and each other Loan Document
when delivered hereunder will have been, duly executed and delivered by each
Loan Party party thereto. This Agreement is, and each other Loan Document when
delivered hereunder will be, the legal, valid and binding obligation of each
Loan Party party thereto, enforceable against each such Loan Party in accordance
with its terms.

(g)    Litigation. Other than as set forth on Schedule IV, there is no action,
suit, investigation, litigation or proceeding affecting any Loan Party or any of
its Subsidiaries, including any Environmental Action, pending or threatened in
writing before any Governmental Authority or arbitrator that (i) could
reasonably be expected to have a Material Adverse Effect or (ii) purports to
affect the legality, validity or enforceability of any Loan Document or the
consummation of the transactions contemplated thereby.

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 73 of 161



--------------------------------------------------------------------------------

(h)    Financial Statements.

(i)    The Consolidated financial statements of the Parent and its Subsidiaries,
including the balance sheet and related statements of income and cash flows for
the Fiscal Year and Fiscal Quarter then ended, duly certified by a Responsible
Officer of the Parent, in each case which have most recently been furnished to
the Administrative Agent pursuant to Section 3.01 or Section 5.03, fairly
present in all material respects, subject, in the case of any interim balance
sheet and related statements of income and cash flows for the relevant three
months then ended, to year-end audit adjustments, the financial condition of the
Parent and its Subsidiaries as at the dates of such financial statements and the
results of operations of the Parent and its Subsidiaries for the periods ended
on such dates, all in accordance with GAAP applied on a consistent basis.

(ii)    Other than as set forth on Schedule IV, since December 31, 2018, there
has been no Material Adverse Change.

(iii)    The Consolidated forecasted balance sheet, statement of income and
statement of cash flows of the Parent and its Subsidiaries and all other
projections and forward-looking information delivered to the Administrative
Agent pursuant to Section 3.01(a)(xiii) were prepared in good faith on the basis
of the assumptions stated therein, which assumptions were fair in light of the
conditions existing at the time of delivery of such forecasts, and represented,
at the time of delivery, the Borrower’s best estimate of its future financial
performance.

(i)    Full Disclosure. As of the Effective Date, no written information,
exhibit or report furnished by or on behalf of any Loan Party to any Agent or
any Lender in connection with the negotiation and syndication of the Loan
Documents or pursuant to the terms of the Loan Documents contained, when taken
as a whole, and as of the date such information, exhibit or report (as
applicable) was so furnished, any untrue statement of a material fact or omitted
to state a material fact necessary to make the statements made therein not
materially misleading in light of the circumstances under which such statements
were made; provided, however, that, except as set forth herein, no
representation or warranty is made with respect to any projections or other
forward looking statements provided by or on behalf of any Loan Party or any of
their Affiliates.

(j)    Margin Stock. No Loan Party is engaged in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of
purchasing, buying or carrying Margin Stock, and no proceeds of any Loan will be
used to purchase or carry any Margin Stock, to extend credit to others for the
purpose of purchasing or carrying any Margin Stock, or for any purpose which
violates the provisions of Regulations T, U or X of the Board of Governors of
the Federal Reserve System.

(k)    Investment Company Act. No Loan Party is an “investment company”, as
defined in or subject to regulations under the Investment Company Act of 1940,
as amended.

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 74 of 161



--------------------------------------------------------------------------------

(l)    Security Interest; Enforceable Obligations. All filings and other actions
necessary to perfect and protect the security interest in the Collateral created
under the Term Loan Collateral Documents have been duly made or taken and are in
full force and effect, and the Term Loan Collateral Documents create in favor of
the Term Loan Collateral Agent for the benefit of the Term Loan Secured Parties
legal, valid, enforceable and, together with such filings and other actions,
perfected (i) first priority Liens in all Term Loan Priority Collateral (except
that Liens expressly permitted by Section 5.02(a), including second priority
Liens on the Term Loan Priority Collateral securing payment of the ABL
Obligations, may exist) and (ii) second priority Liens in all ABL Priority
Collateral (except that Liens expressly permitted by Section 5.02(a), including
first priority Liens on the ABL Priority Collateral securing payment of the ABL
Obligations, may exist), securing the payment of the Term Loan Obligations. The
Loan Parties are the legal and beneficial owners of the Collateral free and
clear of any Lien, except for the liens and security interests created or
permitted under the Loan Documents.

(m)    Solvency. After giving effect to the Loan Documents and the transactions
contemplated thereby, the Loan Parties are, on a Consolidated basis, Solvent.

(n)    ERISA Matters. (i) No ERISA Event has occurred or is reasonably expected
to occur with respect to any Plan that has resulted in or is reasonably expected
to result in a material liability of any Loan Party or any ERISA Affiliate.

(i)    Neither any Loan Party nor any ERISA Affiliate has incurred or is
reasonably expected to incur any material Withdrawal Liability to any
Multiemployer Plan.

(ii)    Neither any Loan Party nor any ERISA Affiliate has been notified by the
sponsor of a material Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and no such Multiemployer Plan is reasonably expected to be in reorganization or
to be terminated, within the meaning of Title IV of ERISA.

(o)    Environmental Matters.

(i)    Except as otherwise set forth on Part I of Schedule 4.01(o) hereto, each
Loan Party and each of its Subsidiaries and each of the foregoing’s operations
and properties comply with all applicable Environmental Laws and Environmental
Permits, all past non-compliance with such Environmental Laws and Environmental
Permits has been resolved without ongoing obligations or costs, except for any
such noncompliance, obligation or cost that, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect and, to the
best knowledge of each Loan Party, no circumstances exist that could (A) form
the basis of an Environmental Action against any Loan Party or any of its
Subsidiaries or any of their properties that could reasonably be expected to
have a Material Adverse Effect or (B) cause any such property to be subject to
any restrictions on ownership or transferability, or subject to any material
Lien, under any Environmental Law.

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 75 of 161



--------------------------------------------------------------------------------

(ii)    Except as otherwise set forth on Part II of Schedule 4.01(o) hereto,
none of the properties currently or formerly owned, leased or operated at by any
Loan Party or any of its Subsidiaries is currently listed or proposed for
listing on the NPL or on the Superfund Enterprise Management System or any
analogous state or local list; there are no and never have been any underground
or aboveground storage tanks or any surface impoundments, septic tanks, pits,
sumps or lagoons in which Hazardous Materials are being or have been treated,
stored or disposed on any property currently owned or operated by any Loan Party
or any of its Subsidiaries; there is no asbestos or asbestos-containing material
on any property currently owned or operated by any Loan Party or any of its
Subsidiaries that requires abatement under any applicable Environmental Law; and
Hazardous Materials have not been released, discharged or disposed of on any
property currently or formerly owned or operated by any Loan Party or any of its
Subsidiaries in a manner that would reasonably be expected to require any
material investigation, cleanup, remediation or remedial action by any Loan
Party under any applicable Environmental Law.

(iii)    Except as otherwise set forth on Part III of Schedule 4.01(o) hereto,
no Loan Party or any of its Subsidiaries is undertaking or financing, required
to undertake or finance, or has completed, either individually or together with
other potentially responsible parties, any investigation or assessment, Remedial
Action or remedial or response action relating to any actual or threatened
Release, discharge or disposal of Hazardous Materials at any site, location or
operation, either voluntarily or pursuant to any contractual agreement, the
order of any Governmental Authority or the requirements of any Environmental
Law; and all Hazardous Materials generated, used, treated, handled or stored at,
or transported to or from, any property currently or formerly owned, leased or
operated by any Loan Party or any of its Subsidiaries have been disposed of in a
manner not reasonably expected to result in liability to any Loan Party or any
of its Subsidiaries except, in each case above, where any such investigation or
assessment, Remedial Action or other remedial or response action or liability
could not reasonably be expected to have a Material Adverse Effect.

(p)    Tax Matters. (i) Neither any Loan Party nor any of its Subsidiaries is
party to any tax sharing agreement.

(i)    Each Loan Party and each of its Subsidiaries has filed, has caused to be
filed or has been included in all tax returns (Federal, state, local and
foreign) required to be filed, other than those tax returns where the failure to
file such returns could not be reasonably expected to have a Material Adverse
Effect or to result in a liability of such Loan Party and its Subsidiaries in an
amount in excess of $5,000,000 at any time, and has paid all taxes shown thereon
to be due, together with applicable interest and penalties (other than taxes
contested in good faith by proper proceedings to the extent that adequate
reserves are being maintained therefor in accordance with GAAP).

(ii)    No issues have been raised by the Internal Revenue Service in respect of
federal income tax returns for years for which the expiration of the applicable

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 76 of 161



--------------------------------------------------------------------------------

statute of limitations has not occurred by reason of extension or otherwise
that, in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

(iii)    No issues have been raised by any state, local or foreign taxing
authorities, in respect of the returns for years for which the expiration of the
applicable statute of limitations has not occurred by reason of extension or
otherwise, that, in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

(q)    Owned Real Property. No Loan Party owns any real property.

(r)    Leased Real Property. Set forth on Schedule 4.01(r) hereto is a complete
and accurate list of all leases of real property under which any Loan Party is
the lessee, showing as of the date hereof the street address, county or other
relevant jurisdiction, state, lessor and lessee thereof. Each such lease is the
legal, valid and binding obligation of each Loan Party party thereto,
enforceable against such Loan Party in accordance with its terms.

(s)    Compliance with Laws and Agreements; No Default or Event of Default; No
Material Adverse Change; No Force Majeure Event.

(i)    Other than as set forth on Schedule IV, no Loan Party or any of its
Subsidiaries is in violation of any law, rule, regulation, order, writ,
judgment, injunction, decree, determination or award or in breach of any
contract, loan agreement, indenture, mortgage, deed of trust, lease or other
instrument, the violation or breach of which could reasonably be expected to
have a Material Adverse Effect.

(ii)    No Default or Event of Default has occurred and is continuing.

(iii)    Other than as set forth on Schedule IV, no Material Adverse Change has
occurred.

(iv)    No Force Majeure Event has occurred and is continuing.

(t)    Material Contracts; Hedge Agreements.

(i)    Each Material Contract (i) has been duly authorized, executed and
delivered by all parties thereto, (ii) has not been amended or otherwise
modified from the form previously delivered to the Administrative Agent except
to the extent permitted under the terms of the Loan Documents and (iii) is in
full force and effect and is binding upon and enforceable against each Loan
Party party thereto in accordance with its terms, and to the best knowledge of
the Loan Parties, there exists no default under any Material Contract by any
party thereto.

(ii)    No Loan Party is party to any Hedge Agreement other than Hedge
Agreements permitted under Section 5.02(l) and disclosed on Schedule 4.01(t).

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 77 of 161



--------------------------------------------------------------------------------

(iii)    All Material Contracts and Hedge Agreements, including all amendments
thereto, to which any Loan Party is a party are set forth on Schedule 4.01(t).

(u)    Accounts. No Loan Party has any deposit or securities accounts other than
(i) the Collateral Accounts, (ii) the Specified Distributable Cash Account and
(iii) as otherwise permitted under the terms of the Loan Documents. Each Account
Control Agreement required pursuant to the Loan Documents has been executed and
delivered and is in full force and effect.

(v)    Existing Capitalized Leases; Existing Equipment Financings. Set forth on
Schedule 4.01(v) hereto is a complete and accurate list of all Capitalized
Leases and Equipment Financings, including all amendments thereto, to which any
Loan Party is a party and in effect as of the Effective Date.

(w)    Regulatory Approvals. No approvals or authorizations from any
Governmental Authority are required to be obtained by any Loan Party, any Agent
or the Lenders with respect to the Loan Documents and the transactions
contemplated thereby.

(x)    Business and Property of the Loan Parties; Insurance Matters.

(i)    Business. Upon and after the Effective Date, the Loan Parties and their
respective Subsidiaries shall solely engage in the business relating to oil
field services and related activities and ancillary, supplementary and
complementary lines of business. On the Effective Date, the Loan Parties and
their respective Subsidiaries, taken as a whole, will own all the property and
possess all of the rights and consents necessary for the conduct of the business
of the Loan Parties and their respective Subsidiaries, taken as a whole, except
where such failure would not reasonably be expected to have a Material Adverse
Effect.

(ii)    Frac Fleets. Each of the individual Frac Fleets that is deployed to
service Customers as of the Effective Date is in good working order and
condition and usable in the ordinary course of business. Each of the individual
Frac Fleets that is idle as of the Effective Date is being maintained in
accordance with the Frac Fleet Preservation Program. As of the Effective Date,
(i) the aggregate horsepower of the Frac Fleets that are either ready for
immediate deployment in accordance with the Frac Fleet Preservation Program or
currently deployed meets or exceeds the Required Aggregate Horsepower Amount and
(ii) the Frac Fleets satisfy the Minimum Frac Fleet Requirement.

(iii)    Insurance Matters.

(A)    The properties of each Loan Party and each of their respective
Subsidiaries are insured pursuant to policies and other bonds that are valid and
in full force and effect and that provide coverage as is customarily carried by
companies engaged in similar businesses of the same size and character as its
business and owning and operating similar properties in locations in which it
operates.

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 78 of 161



--------------------------------------------------------------------------------

(B)    Each Loan Party and each of their respective Subsidiaries has obtained
flood insurance for such structures and contents constituting Collateral located
in a flood hazard zone pursuant to policies that are valid and in full force and
effect, in accordance with applicable law and reasonably satisfactory to the
Term Loan Collateral Agent.

(C)    Schedule 4.01(x) sets forth a description of all insurance maintained by
or on behalf of the Loan Parties on the Effective Date.

(D)    As of the Effective Date, no Casualty Event has occurred and is
continuing, except where such Casualty Event would not reasonably be expected to
have a Material Adverse Effect.

(y)    Intellectual Property. All Registered Intellectual Property owned by any
Loan Party or any of their respective Subsidiaries is set forth on Schedule
4.01(y). The Loan Parties and/or their respective Subsidiaries own or have
rights or licenses to all Intellectual Property sufficient to conduct the
business and operations as currently conducted or proposed to be conducted (as
of the Effective Date), except as otherwise would not reasonably be expected to
result in a Material Adverse Effect. All material Registered Intellectual
Property owned by any Loan Party or any of their respective Subsidiaries is, to
the knowledge of each Loan Party, valid and enforceable. There is no objection
to or pending challenge to the validity or enforceability of any such owned
material Registered Intellectual Property (other than with respect to pending
applications in the ordinary course of prosecution before the United States
Patent and Trademark Office or other applicable governmental authority) or, to
the knowledge of any Loan Party, any licensed material Registered Intellectual
Property. As of the Effective Date, no Loan Party is aware of any grounds for
any such challenge to such owned or licensed Registered Intellectual Property,
except as set forth in Schedule 4.01(y). Each item of material Intellectual
Property owned by any Loan Party or any of their respective Subsidiaries is
described on Schedule 4.01(y) and consists of material or property developed by
or on behalf of such Loan Party or was lawfully acquired by such Loan Party or
Subsidiary from the proper and lawful owner thereof, except as otherwise would
not reasonably be expected to result in a Material Adverse Effect. Each Loan
Party and of their respective Subsidiaries has taken commercially reasonable
steps to maintain all owned Intellectual Property as to preserve the value
thereof from the date of creation or acquisition thereof except as otherwise
would not reasonably be expected to result in a Material Adverse Effect. With
respect to all software used by any Loan Party or any of their respective
Subsidiaries in the operation of any such Loan Party’s or Subsidiary’s business,
as currently conducted, such Loan Party or Subsidiary owns, or possesses valid
licenses or other rights to use all such software in all material respects. No
Intellectual Property owned by any Loan Party or any of their respective
Subsidiaries has been sold or licensed to another Person except as permitted
under Section 5.02(e)(vi). No Intellectual Property owned by any Loan Party or
any of the respective Subsidiaries has been sold or licensed to another Person
except as permitted under Section 5.02(e)(vi).

(z)    No Labor Disputes. None of the Loan Parties nor any of their respective
Subsidiaries is involved in any labor dispute; there are no strikes, walkouts or
union organization of any Loan Party’s employees nor any of their respective
Subsidiaries’ employees threatened or in existence and no labor contract is
scheduled to expire during the term of this Agreement, in each case, that would
reasonably be expected to have a Material Adverse Effect.

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 79 of 161



--------------------------------------------------------------------------------

(aa)    Letter of Credit Rights. No Loan Party has any letter of credit rights,
except as set forth on Schedule 4.01(aa).

(bb)    Commercial Tort Claims. No Loan Party is a party to any commercial tort
claims exceeding $100,000 (either individually or $500,000 in the aggregate),
except as set forth on Schedule 4.01(bb).

(cc)    Employment Contracts. No Loan Party is party to any employment
contracts, except as set forth on Schedule 4.01(cc).

(dd)    Affiliate Transactions. Except as set forth on Schedule 4.01(dd), there
are no existing or proposed agreements, arrangements, understandings or
transactions between any Loan Party and any of the officers, members, managers,
directors, stockholders, parents, holders of other Equity Interests, employees
or Affiliates (other than Subsidiary Guarantors) of any Loan Party other than as
disclosed in public filings or permitted under Section 5.01(i).

(ee)    No Burdensome Restrictions. No Loan Party is subject to any Burdensome
Restrictions except Burdensome Restrictions permitted under Section 5.02(q).

(ff)    Anti-Terrorism; Anti-Corruption Laws and Sanctions.

(i)    No Loan Party is in violation of any Anti-Terrorism Laws.

(ii)    Each Loan Party has implemented and maintains in effect policies and
procedures designed to ensure compliance by such Loan Party, its Subsidiaries
and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and such Loan Party, its
Subsidiaries and their respective officers and directors and, to the knowledge
of such Loan Party, its employees and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) any Loan Party, any Subsidiary or any of their respective directors,
officers or employees, or (b) to the knowledge of any such Loan Party or
Subsidiary, any agent of such Loan Party or any Subsidiary that will act in any
capacity in connection with or benefit from Facilities established hereby, is a
Sanctioned Person. No Borrowing, use of proceeds, or other transaction
contemplated by this Agreement or the other Loan Documents will violate
Anti-Corruption Laws or applicable Sanctions.

(gg)    Maintained Insurance. The insurance certificates attached as Schedule
4.01(x) represent all of the insurance policies currently issued by insurance
companies in favor the Loan Parties.

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 80 of 161



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS

SECTION 5.01.    Affirmative Covenants. Until a Repayment Event has occurred,
each Loan Party will:

(a)    Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply with all applicable laws, rules, regulations and orders binding on such
Loan Party or such Subsidiary, such compliance to include, without limitation,
compliance with ERISA and the Racketeer Influenced and Corrupt Organizations
Chapter of the Organized Crime Control Act of 1970, other than any such
non-compliance which could not reasonably be expected to have a Material Adverse
Effect. Each Loan Party will maintain in effect and enforce policies and
procedures designed to ensure compliance by such Loan Party, its Subsidiaries
and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

(b)    Payment of Obligations, Etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge all material Debt obligations and all other
liabilities and obligations, including (i) all taxes, assessments and
governmental charges or levies imposed upon it or upon its property and (ii) all
lawful claims that, if unpaid, might by law become a Lien upon its property
(unless, in the case of (i) and (ii), the failure to do so could not reasonably
be expected to have a Material Adverse Effect, or to result in a liability of
such Loan Party and its Subsidiaries in an amount in excess of $5,000,000 at any
time), in each case, before the same shall become delinquent; provided, that
neither such Loan Party nor any of its Subsidiaries shall be required to pay or
discharge any such tax, assessment, charge or claim that is being contested in
good faith and by proper proceedings to the extent that adequate reserves are
being maintained in accordance with GAAP; provided, however, that each Loan
Party will, and will cause each Subsidiary to, remit withholding taxes and other
payroll taxes to appropriate Governmental Authorities as and when claimed to be
due, notwithstanding the foregoing exceptions.

(c)    Environmental Matters.

(i)    Comply, and cause each of its Subsidiaries and, if applicable, take
commercially reasonable efforts to cause, all lessees and other Persons
operating or occupying its properties to comply, in all material respects, with
all applicable Environmental Laws and Environmental Permits; obtain and renew,
and cause each of its Subsidiaries to obtain and renew, all material
Environmental Permits necessary for its operations and properties; and conduct,
and cause each of its Subsidiaries to conduct, any investigation, study,
sampling and testing, cleanup, removal, Remedial Action or other action in
response to any Release, discharge or disposal of any Hazardous Materials from
or at any of its properties or otherwise relating to its operations, to the
extent required by, and in material compliance with, all Environmental Laws;
provided, however, that neither such Loan Party nor any of its Subsidiaries
shall be required to undertake any such cleanup, removal, Remedial Action or
other action to the extent that its obligation to do so is being contested in
good faith and by proper proceedings provided appropriate reserves are being
maintained with respect to such circumstances.

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 81 of 161



--------------------------------------------------------------------------------

(ii)    Establish and maintain, and cause each of its Subsidiaries and, if
applicable, cause, all lessees and other Persons operating or occupying its
properties to establish and maintain, a system to assure and monitor continued
compliance in all material respects of such Persons’ operations and businesses
with all applicable Environmental Laws and Environmental Permits, which system
shall include periodic reviews of such compliance.

(iii)    In the event that it (A) obtains, gives or receives written notice of
any Release or written threat of Release of a reportable quantity of any
Hazardous Materials at any Loan Party’s or any of its Subsidiaries’ Property or
any Customer’s Property caused by any Loan Party or any of its Subsidiaries that
could reasonably be expected to result in a Material Adverse Effect (any such
event being hereinafter referred to as a “Hazardous Discharge”) or (B) receives
any written notice of violation, written request for information or written
notification that it is potentially responsible for investigation, Remedial
Action or cleanup of environmental conditions at any Loan Party’s or any of its
Subsidiaries’ Property or any Customer’s Property caused by any Loan Party or
any of its Subsidiaries, or written demand letter, complaint, order, citation or
other written notice with regard to any Hazardous Discharge or violation of
Environmental Laws or Environmental Permits affecting any Loan Party’s or any of
its Subsidiaries’ Property or any Person’s interest therein, or any Customer’s
Property caused by any Loan Party, that with respect to any of the foregoing
could reasonably be expected to result in a Material Adverse Effect (any of the
foregoing is referred to herein as an “Environmental Complaint”) from any
Governmental Authority responsible in whole or in part for environmental matters
in the state in which the such Property is located or the United States
Environmental Protection Agency (any such Person, hereinafter, the “Authority”),
or any other Person, then the Borrower shall, within five (5) Business Days
after any Responsible Officer becomes aware of such notification, give written
notice of the same to the Administrative Agent, detailing facts and
circumstances (to the extent that such is non-privileged) of which any Loan
Party or any of its Subsidiaries is aware of giving rise to the Hazardous
Discharge or Environmental Complaint. Such notice is not intended to create, nor
shall it create, any obligation upon the Administrative Agent or any Lender with
respect thereto.

(iv)    Promptly forward to the Administrative Agent copies of any written
request for information, written notification of potential liability, or demand
letter from any Governmental Authority relating to potential responsibility with
respect to the investigation, Remedial Action or clean-up of Hazardous Materials
at any other site owned, leased, operated at or used by any Loan Party or any of
its Subsidiaries for the disposal of Hazardous Materials (including sites to
which such Persons have arranged for the transport and disposal of Hazardous
Materials) that could reasonably be expected to have a Material Adverse Effect
and shall continue to forward to the Administrative Agent copies of written
correspondence and other non-privileged documents reasonably requested by the
Administrative Agent until such matter is settled. The Borrower shall promptly
forward to

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 82 of 161



--------------------------------------------------------------------------------

the Administrative Agent and the Lenders copies of all written documents and
reports concerning a Hazardous Discharge that is reasonably expected to have a
Material Adverse Effect at any Loan Party’s or any of its Subsidiaries’ Property
or any Customer’s Property caused by any Loan Party, or any such third party
disposal sites that any Loan Party or any of its Subsidiaries is required to
file under any Environmental Laws.

(v)    Respond promptly to any Hazardous Discharge or Environmental Complaint
and take all Remedial Actions to the extent required by Environmental Law,
Environmental Permit or the Authority; provided, that, it shall not be required
to undertake any such Remedial Action to the extent that its obligation to do so
is being contested in good faith and by proper proceedings. If it shall fail to
respond promptly to any such Hazardous Discharge or as required by Environmental
Law, Environmental Permit or the Authority, which such failure would reasonably
be expected to have a Material Adverse Effect, the Administrative Agent on
behalf of the Lenders may, but without the obligation to do so, for the sole
purpose of protecting the Lenders’ interest in the Collateral, upon written
notification to the Borrower, enter onto any Loan Party’s or any of its
Subsidiaries’ Property (or authorize third parties to enter onto any Loan
Party’s or Subsidiaries’ Property) and take such Remedial Actions required by
Environmental Law, Environmental Permit or the Authority with respect to any
such Hazardous Discharge or Environmental Complaint. All reasonable and
documented costs and expenses incurred by the Administrative Agent and Lenders
(or such third parties) in the exercise of any such rights under this
Section 5.01(c), including any sums paid in connection with any judicial or
administrative investigation or proceedings, fines and penalties, shall be paid
by the Borrowers within thirty (30) days of written demand by the Administrative
Agent, and until paid shall be added to and become a part of the Obligations
secured by the Liens created by the terms of the Loan Documents.

(vi)    In the event there is a Hazardous Discharge or a failure to comply with
Environmental Laws or Environmental Permit at any Loan Party’s or any of its
Subsidiaries’ Property or any Customer’s Property caused by any Loan Party,
which in either case is reasonably expected to have a Material Adverse Effect,
comply with all reasonable written requests for information made by the
Administrative Agent with respect to such Hazardous Discharge or failure to
comply with Environmental Laws or Environmental Permits. Such information
reasonably requested may include, at the Borrowers’ expense, an environmental
site assessment or environmental compliance audit of any Loan Party’s or any of
its Subsidiaries’ Property or any Customer’s Property caused by any Loan Party,
to be prepared by a nationally recognized environmental consulting or
engineering firm, to assess such Hazardous Discharge or noncompliance with
Environmental Laws or Environmental Permits; provided, however, that any
environmental site assessment, environmental compliance audit or similar report
acceptable to the Authority that is charged to oversee any Remedial Action
related to such Hazardous Discharge or failure to comply with Environmental Laws
or Environmental Permits shall be deemed acceptable to the Administrative Agent
and the Required Lenders.

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 83 of 161



--------------------------------------------------------------------------------

(vii)    Defend and indemnify the Agents and the Lenders and hold the Agents,
the Lenders and their respective employees, agents, directors and officers
harmless from and against all loss, liability, reasonable expense, claims,
costs, fines and penalties, including reasonable and documented out-of-pocket
attorney’s fees, suffered or incurred by the Agents or the Lenders under or on
account of any Environmental Action, Hazardous Material, Environmental Law or
Environmental Permit, including the assertion of any Lien thereunder, including
with respect to any Hazardous Discharge or the presence of any Hazardous
Materials affecting any Loan Party’s or any of its Subsidiaries’ Property or any
Customer’s Property whether or not the same originates or emerges from such Loan
Party’s or Subsidiary’s or Customer’s Property or any contiguous real estate,
except to the extent such loss, liability, damage and expense is attributable to
any Hazardous Discharge or presence of Hazardous Materials that is found by a
final and non-appealable judgment of a court of competent jurisdiction to have
directly and solely been caused by the gross negligence or willful misconduct of
such indemnified party under this Section 5.01(c). The Loan Parties’ respective
obligations under this Section 5.01(c) exist regardless of whether or not any
federal, state or local environmental agency has taken or threatened any action
in connection with the presence of any such Hazardous Material or Hazardous
Discharge. The Loan Parties’ obligations and the indemnifications hereunder
shall survive until a Repayment Event has occurred.

(d)    Insurance Matters.

(i)    In the case of each insurance policy in force on the Effective Date (and
described on Schedule 4.01(x)), from the Effective Date to the renewal date of
such insurance policy, maintain and cause each of its Subsidiaries to maintain,
insurance in accordance with the terms and conditions set forth in such
insurance policy, provided that, the Loan Parties shall commence negotiations
for renewal of each insurance policy set forth on Schedule 4.01(x) on the terms
set forth on Schedule 5.01(d) not later than 30 calendar days prior to renewal
thereof; and

(ii)    On and after the renewal date of each insurance policy listed on
Schedule 4.01(x) until the Maturity Date, maintain and cause each of its
Subsidiaries to maintain, insurance in accordance with Schedule 5.01(d),
provided that, following the renewal date of all of the insurance policies set
forth on Schedule 4.01(x) the Loan Parties shall at all times maintain and cause
each of its Subsidiaries to maintain, insurance in accordance with Schedule
5.01(d).

(e)    Maintenance of Existence, Etc. Preserve and maintain, and cause each of
its Subsidiaries to preserve and maintain, its existence as a corporation,
limited liability company or limited partnership, as applicable, its good
standing in its jurisdiction of incorporation, formation, organization, or
otherwise, as applicable, and, to the extent required under applicable law, its
qualification to do business and good standing in each other state or
jurisdiction in which it operates a material part of its business; provided,
however, that the Borrower and its Subsidiaries may consummate any merger or
consolidation permitted under Section 5.02(d).

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 84 of 161



--------------------------------------------------------------------------------

(f)    Visitation Rights; Inspections.

(i)    Upon reasonable notice, at any reasonable time and from time to time,
permit any of the Agents or any of the Lenders, or any agents or representatives
thereof, to examine and make copies of and abstracts from the records and books
of account of, and visit the properties of, the Loan Parties, and to discuss the
affairs, finances and accounts of the Loan Parties and any of their respective
Subsidiaries with any of their officers or directors and with their independent
certified public accountants; provided that so long as no Event of Default shall
have occurred and be continuing, unless the Borrower shall have consented
thereto, neither the Agents nor the Lenders shall be entitled to more than one
visit at the cost of Borrower to any single location in any Fiscal Year,
provided further that, the Agents and Lenders may make additional visits at
their sole cost and expense.

(ii)    In addition to the foregoing, at any time upon the Administrative
Agent’s reasonable request, the Loan Parties will allow any Collateral
Inspection Party to verify or examine in the Administrative Agent’s name or in
the name of any Loan Party, the validity, amount, quality, quantity, value and
condition of, or any other matter relating to, the equipment and machinery
Collateral, and to perform collateral inspection services on behalf of the
Administrative Agent for the benefit of the Lenders, including, but not limited
to, inspections with respect to equipment and machinery Collateral located at
any properties of the Loan Parties and to conduct field examinations to ensure
the adequacy of such equipment and machinery Collateral, prepared on a basis
reasonably satisfactory to the Administrative Agent, and any actions required by
applicable law (the “Collateral Inspection Actions”); provided that, prior to
the occurrence of an Event of Default, (A) the Collateral Inspection Party shall
not conduct such Collateral Inspection Actions more than one (1) time in any
Calendar Quarter (“Quarterly Inspection Cap”) (it is expressly acknowledged and
agreed that the duration and scope of any Collateral Inspection Actions (or any
portion thereof) conducted during a Calendar Quarter may comprise of and extend
across multiple days, which days may or may not be consecutive, all as
determined by the Collateral Inspection Party), (B) the Borrower shall pay
and/or reimburse the Administrative Agent (and/or the Collateral Inspection
Party (if so requested by the Administrative Agent)) for all reasonable and
documented fees for the services provided by such Collateral Inspection Party in
an amount not exceeding $75,000 per Calendar Quarter (“Inspection Fees Cap”)
(with all or any portion of the Inspection Fees Cap which is unspent or unused
in any Calendar Quarter being carried forward to the next succeeding Calendar
Quarter), and (C) to the extent any Collateral Inspection Party issues any final
written report in respect of any applicable Collateral Inspection Actions to the
Administrative Agent and/or the Lenders (any such final written report, a
“Collateral Report”), if requested by the Borrower in writing, and such
applicable Collateral Report is in the possession and control of the Lenders, a
copy of such Collateral Report shall be made available to the Borrower; provided
further that this Section 5.01(f)(ii)(C) (x) shall only require any applicable
final Collateral Reports to be made available to the Borrower (and not any
interim work product, regardless of whether the same includes any “draft”,
“draft

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 85 of 161



--------------------------------------------------------------------------------

form” or similar notation or watermark therein), and (y) shall not require nor
permit any disclosure of trade secrets or proprietary information, or any
information or reports that is restricted in order to preserve attorney-client,
work product or similar privilege, or to comply with any applicable
confidentiality obligations or applicable law. The Borrower acknowledges that
all Collateral Inspection Actions, Collateral Reports, inspections, appraisals
and reports are prepared by Collateral Inspection Party are for the benefit of
the Administrative Agent and/or the Lenders, and the Borrower shall not be
entitled to rely upon them.

(iii)    Notwithstanding anything to the contrary under any Loan Document
(including Section 5.01(f)(ii)), upon the occurrence of an Event of Default,
(A) the Quarterly Inspection Cap shall cease to apply and there shall be no
limitation on the number or frequency of any Collateral Inspection Actions
(including any actions related thereto), (B) all such actions and Collateral
Reports prepared or issued in connection therewith shall be at the sole expense
of the Borrower, and the Borrower shall reimburse the Administrative Agent
(and/or the Collateral Inspection Party (if so requested by the Administrative
Agent)) for all such fees and reasonable and documented out-of-pocket charges,
costs and expenses (including any applicable per diem field examination charge),
and (C) no Secured Party nor Collateral Inspection Agent shall be required to
share any results of any Collateral Inspection Actions, Collateral Reports, or
any other appraisal or report with any Loan Party.

For the purposes of clarity, any Collateral Inspection Actions commenced when an
Event of Default has occurred and is continuing may be completed at the
Borrower’s sole expense notwithstanding the cessation of such Event of Default.
The Secured Parties shall have no duty to any Loan Party to conduct any
Collateral Inspection Actions or request any Collateral Reports.

(iv)    Notwithstanding anything set forth herein to the contrary, if any
Collateral Inspection Party is engaged by the Administrative Agent to assist
with the liquidation and/or disposition of all or any part of the equipment and
machinery Collateral upon the occurrence of an Event of Default, then such
Collateral Inspection Party may receive, prior to distribution of the proceeds
from such liquidation and/or disposition in accordance with the provisions
hereunder, its reasonable actual out-of-pocket expenses which are incurred
solely in connection with the actual liquidation/disposition of such equipment
and machinery Collateral.

(g)    Books and Records. (i) Keep proper books of record and account in which
full, true and correct entries will be made, in all material respects, of all
dealings or transactions of or in relation to its business and affairs; (ii) set
up on its books accruals with respect to all taxes, assessments, charges, levies
and claims; and (iii) on a reasonably current basis, set up on its books, from
its earnings, allowances against doubtful Receivables, advances and investments
and all other proper accruals (including by reason of enumeration, accruals for
premiums, if any, due on required payments and accruals for depreciation,
obsolescence or amortization of properties), which should be set aside from such
earnings in connection with its business. All determinations

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 86 of 161



--------------------------------------------------------------------------------

pursuant to this Section 5.01(g) shall be made in accordance with, or as
required by, GAAP consistently applied in the opinion of such independent
certified public accounting firm as shall then be regularly engaged by the Loan
Parties.

(h)    Conduct of Business and Maintenance of Properties, Etc.

(i)    Actively conduct and operate its business and cause each of its
Subsidiaries to actively conduct and operate their business according to good
business practices and maintain, preserve and protect, and cause each of its
Subsidiaries to maintain, preserve and protect, all of its properties and
equipment necessary in the conduct of the business of the Loan Parties
(including all Collateral) and their Subsidiaries in good working order and
condition, ordinary wear and tear excepted, and in accordance with Prudent
Industry Practices.

(ii)    Maintain and cause all Subsidiaries to maintain all Intellectual
Property and any licenses under third-party Intellectual Property, subject to
the terms of any such licenses, and take all commercially reasonable actions
necessary to enforce and protect the validity of any Intellectual Property right
or other right included in the Collateral, except, in the case of any such
Intellectual Property right, where the failure to do so would not reasonably be
expected to have a Material Adverse Effect.

(iii)    Maintain and cause each of its Subsidiaries to maintain each of the
individual Frac Fleets in good operating condition and repair (including, in the
case of idle Frac Fleets, maintenance in accordance with the Frac Fleet
Preservation Program) in a manner such that each deployed Frac Fleet shall be,
during the period of its deployment, usable in the ordinary course of business
in accordance with Section 4.01(x) and this Section 5.01(h), and each idle Frac
Fleet shall be, once prepared for service in accordance with the Frac Fleet
Preservation Program, capable of deployment and usable in the ordinary course of
business in accordance with Section 4.01(x) and this Section 5.01(h).

(iv)    Make such Maintenance Capital Expenditures in accordance with the Frac
Fleet Preservation Program as are necessary to (A) conduct and operate its
business according to good business practices, (B) maintain the Required
Aggregate Horsepower Amount with respect to the Frac Fleets that are either
ready for immediate deployment in accordance with the Frac Fleet Preservation
Program or currently deployed, and (C) satisfy the Minimum Frac Fleet
Requirement.

(i)    Mandatory Repair Notice. In the event that, in the reasonable opinion of
any Collateral Inspection Party, any equipment and machinery Collateral (other
than equipment that is obsolete, not economic to repair and/or that individually
or in the aggregate is not reasonably necessary for the continued operation of
any Loan Party) owned or leased by a Loan Party is not properly maintained
and/or in functioning order, and the Administrative Agent (in consultation with
any Collateral Inspection Party) notifies a Loan Party of the same in writing
(such notification,

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 87 of 161



--------------------------------------------------------------------------------

“Mandatory Repair Notification”), the Borrower shall (A) commence any relevant
repairs and maintenance as directed (“Relevant Repairs”) within 45 days of such
Mandatory Repair Notification, and (B) complete or cause to be completed such
Relevant Repairs to the reasonable satisfaction of the Administrative Agent (in
consultation with the Collateral Inspection Party) within 120 days following the
date of such Mandatory Repair Notification (the “Initial Repair Completion
Period”); provided that in the event that (1) any Relevant Repair is not
susceptible to be completed within the Initial Repair Completion Period (whether
by reason of third party backlog or otherwise), (2) the applicable Loan Party is
proceeding with diligence and in good faith to complete such Relevant Repair,
(3) the applicable equipment or machinery Collateral can be Repaired Feasibly,
and (4) the extension of such Initial Repair Completion Period could not be
reasonably expected to have a Material Adverse Effect, such Initial Repair
Completion Period may be extended with the consent of the Administrative Agent
as may be necessary to complete the Relevant Repairs (in all cases, in the
Administrative Agent’s reasonable discretion).

(j)    Covenant to Give Security. Upon the acquisition of any Property, in the
case of Property other than Real Property, subject to the terms and conditions
in the Security Agreement, by any Loan Party, and such Property, in the judgment
of the Administrative Agent, shall not already be subject to a Lien and
perfected first priority security interest (except that Liens expressly
permitted by Section 5.02(a), including first priority Liens on ABL Priority
Collateral securing payment of the ABL Obligations, may exist) in favor of the
Term Loan Collateral Agent for the benefit of the Term Loan Secured Parties,
then in each case at the Borrower’s expense:

(i)    within five (5) Business Days (or such longer period as the
Administrative Agent may agree in its discretion) after such acquisition,
furnish to the Administrative Agent and the Term Loan Collateral Agent a
description of the real and personal properties so acquired, in each case in
detail reasonably satisfactory to the Administrative Agent; and

(ii)    promptly, but in any event within thirty (30) days after such
acquisition, take all such actions and execute and deliver, or cause to be
executed and delivered, all such mortgages, surveys, estoppel and consent
agreements of lessors, title insurance policies (such title insurance policies
insuring the mortgages to be valid first subsisting Liens on the property
described therein, free of all defects (including, but not limited to,
mechanics’ and materialmen’s Liens) and encumbrances, excepting only Permitted
Liens, and providing for such other affirmative insurance (including
endorsements for future advances under the Loan Documents and for mechanics’ and
materialmen’s Liens) and direct access), documents, instruments, agreements,
opinions and certificates with respect to such Property as the Administrative
Agent shall reasonably request to create (and provide evidence thereof) a valid
and perfected first priority Liens (except that Liens expressly permitted by
Section 5.02(a), including first priority Liens on Receivables securing payment
of the ABL Obligations, may exist) on such Property in favor of the Term Loan
Collateral Agent (for the benefit of the Term Loan Secured Parties).

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 88 of 161



--------------------------------------------------------------------------------

(k)    Further Assurances.

(i)    Promptly upon the written request by any Agent, or any Lender through the
Administrative Agent, will, execute, acknowledge, deliver, record, re-record,
file, re-file, register and re-register any and all such further acts, deeds,
conveyances, pledge agreements, mortgages, landlord waivers, estoppel and
consent agreements of lessors, deeds of trust, trust deeds, assignments,
financing statements and continuations thereof, termination statements, notices
of assignment, transfers, certificates, assurances and other instruments and
amendments, modifications or supplements to any of the foregoing, in each case,
as any Agent, or any Lender through the Administrative Agent, may reasonably
require from time to time in order to (i) carry out more effectively the
purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Term Loan Collateral Documents and (iii) perfect and maintain the
validity, effectiveness and priority of any of the Term Loan Collateral
Documents and any of the Liens intended to be created thereunder.

(ii)    Promptly upon the written request by any Agent, deliver an updated
Appraisal Report in form and substance satisfactory to the Administrative Agent,
from the Appraiser (or such other appraiser as the Administrative Agent may
approve in its sole discretion), provided that, so long as no Event of Default
shall have occurred and be continuing, unless the Borrower shall have consented
thereto, neither the Agents nor the Lenders shall be entitled to more than one
updated Appraisal Report in any Fiscal Year, provided further that, the Lenders
may request additional Appraisal Reports at their sole cost and expense.

(iii)    Notwithstanding anything to the contrary in this Agreement or any Loan
Document, no Default or Event of Default shall have occurred and be continuing,
in the event the Loan Parties have failed to (x) grant or perfect a Lien on
Vehicles and/or (y) perfect and maintain the validity, effectiveness and
priority of the Liens on Collateral, in the case of clauses (x) and (y)
collectively, having value not to exceed $500,000 in the aggregate, provided
that in each case, the Loan Parties are diligently taking and pursuing steps to
grant, perfect and/or maintain such Lien on the Vehicles or other Term Loan
Collateral, as applicable (it being understood, and the parties hereby agree,
that failure to (x) grant or perfect a Lien on Vehicles and/or (y) perfect and
maintain the validity, effectiveness and priority of the Liens on Collateral, in
the case of clause (x) and (y) collectively, having an aggregate value exceeding
$500,000 shall trigger an Event of Default hereunder).

(l)    Accounts.

(i)    Establish and maintain, and cause each other Loan Party to maintain at
all times the Collateral Accounts and the Specified Distributable Cash Account;

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 89 of 161



--------------------------------------------------------------------------------

(ii)    cause all Revenues and other amounts (including Collections) payable to
it to be deposited into, or credited to, the Accounts, in accordance with the
terms of Section 2.14;

(iii)    cause all funds deposited in the Accounts to be applied and disbursed
in accordance with the terms of Section 2.14; and

(iv)    cause the type of bank account of the Payroll Account to be a zero
balance account at all times and require that the proceeds of such Payroll
Account be transferred by the end of the Business Day in which a transfer is
made into the Payroll Account.

(m)    Performance of Material Contractual Obligations. (i) (x) Perform its
Contractual Obligations under and observe all the terms and provisions of each
Material Contract and Commercial Agreement to be performed or observed by it,
and (y) maintain each such Material Contract in full force and effect, and
enforce each such Material Contract in accordance with its terms unless, in each
case, (A) the failure to do so would not reasonably be expected to have a
Material Adverse Effect or (B) such Material Contract or Commercial Agreement,
as applicable, has expired in accordance with its terms in the ordinary course
(and not related to any default thereunder) or, in the case solely of any
Commercial Agreement, has been voluntarily terminated by the counterparty in
accordance with its terms and (ii) without limiting the generality of the
foregoing, replace, or cause to be replaced (or put into place alternative
arrangements (including contracts) satisfactory to the Required Lenders with
respect to), any Material Contract that has expired in accordance with its terms
in the ordinary course (and related to any default thereunder) to the extent
such replacement (or such alternative arrangement satisfactory to the Required
Lenders) is necessary or advisable in accordance with Prudent Industry
Practices.

(n)    Separateness.

(i)    Obtain, and cause each of their respective Subsidiaries to obtain, proper
authorization from member(s), shareholder(s), director(s) and manager(s), as
required by its limited liability company agreement or bylaws for all of its
limited liability company or corporate actions; and

(ii)    Comply, and cause each of their respective Subsidiaries to comply, with
the terms of its certificate of incorporation or formation and by-laws or
limited liability company agreement (or similar constituent documents).

(o)    Reimbursable Transaction Costs. Promptly, but in any event not later than
three (3) calendar days following the closing of any permitted equity issuance
for which Reimbursable Transaction Costs were paid by the Borrower, cause the
party that issued such permitted equity issuance to deposit an amount equal to
such Reimbursable Transaction Costs paid by the Borrower or any other Loan Party
to be deposited into the Revenue Account (such amounts, the “Reimbursed
Transaction Costs”)

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 90 of 161



--------------------------------------------------------------------------------

(p)    Custodial Services Agreement. In the event the Administrative Agent
elects to hold Title Assets through a Servicer, use commercially reasonable
efforts to enter into a customary Custodial Administration Agreement among the
ABL Agent, the Collateral Agent, the Servicer and the Loan Parties to engage
such Servicer to hold such Title Assets.

(q)    Equipment Finance SPV.

(i)    Cause each Equipment Finance SPV to comply with the Separateness
Covenants (as defined in Schedule 5.02(k)).

(ii)    At all times cause the Equity Interests in each Equipment Finance SPV to
be owned by a Subsidiary Guarantor.

(iii)    Cause the Equipment Finance SPV to be the sole owner of the asset it
holds.

(iv)    Cause the Equipment Finance SPV to own assets solely relating to the
Non-Lender Financed Capital Lease or Non-Lender Financed Equipment Financing.

(r)    Post-Closing Actions.

(i)    Promptly, but in any event not later than ninety (90) calendar days
following the Effective Date, cause each of the Wells Fargo Collections Account
and the Wells Fargo Revenue Account to be closed and cause any proceeds
deposited in such accounts to be transferred to the Revenue Account;

(ii)    Use commercially reasonable efforts to deliver an Acceptable Landlord
Waiver with respect to each Designated Leased Property subject to a lease
containing terms that expressly prevents or hinders the removal of any
Collateral by any Loan Party or the Administrative Agent;

(iii)    Promptly, but in any event not later than sixty (60) calendar days (or
such additional period as the Administrative Agent may reasonably agree)
following the Effective Date, use commercially reasonable efforts to take all
actions that the Administrative Agent and the Term Loan Collateral Agent may
deem reasonably necessary in order to Perfect by Filing, the valid first
priority (provided Liens expressly permitted by Section 5.02(a) may exist) Liens
and security interests created under the Term Loan Security Agreement in the
Title Assets has been taken;

(iv)     Promptly, but in no event later than one-hundred and fifty
(150) calendar days following the Effective Date, with respect to each Title
Asset for which no certificate of title/ownership exists or for which no
certificate of title/ownership is in the possession of the Loan Parties or the
Lenders on the Effective Date (such Title Assets, the “Uncertificated Title
Assets”), (x) obtain certificates of title/ownership for each such Title Asset
and (x) use commercially reasonable efforts to take all actions that the
Administrative

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 91 of 161



--------------------------------------------------------------------------------

Agent and the Term Loan Collateral Agent may deem reasonably necessary in order
to Perfect by Filing, the valid first priority (provided Liens expressly
permitted by Section 5.02(a) may exist) Liens and security interests created
under the Term Loan Security Agreement in the Title Assets has been taken,
provided that no Event of Default shall exist under this Section 5.01(r)(iv)(x),
so long as the Borrower shall pay to the Agents and the Lenders (as applicable)
a rate of interest equal to the Default Interest on the amounts specified in,
and in accordance with, the terms of Section 2.05(b) commencing on the date that
is 150 calendar days following the Effective Date until the date the Loan
Parties have obtained a certificate of title/ownership for each such Title
Asset, provided that, the Default Interest shall no longer be payable by the
Borrower pursuant to the terms of this Section 5.01(r) on the date that the
Uncertificated Title Assets have an outstanding value equal to or less than
$500,000 in the aggregate for such Untitled Assets;

(v)    Promptly, but in no event later than thirty (30) calendar days following
the Effective Date, deliver to each relevant insurer of the Loan Parties an
executed copy of the Insurance Payment Instruction Letter naming the Term Loan
Collateral Agent as payee under the insurance policies set forth on Schedule
4.01(x), substantially in the form of Exhibit M hereto;

(vi)    Promptly, but in no event later than ninety (90) calendar days following
the Effective Date, deliver to the Administrative Agent a supplement to Exhibit
G with information including (a) reasonable estimates of repairs and Maintenance
Capital Expenditures by individual Frac Fleet, (b) key performance indicators
used by management to monitor needed maintenance by individual Frac Fleet and
(c) a general description of the Loan Parties’ preventive maintenance
principles, provided that, upon approval by the Administrative Agent of such
supplement to the Frac Fleet Maintenance Report, such supplement, together with
Schedule G delivered on the Effective Date, shall be deemed to be the updated
Schedule G hereunder; and

(vii)    Promptly, but in no event later than thirty (30) calendar days from the
date hereof, deliver to the Administrative Agent copies of all certificates
representing the policies, endorsements and other documents required under
Section 5.01(d) to be in effect as of the Effective Date, accompanied by (A) a
certificate of the Borrower signed by a Responsible Officer of the Borrower
certifying that the copies of each of the policies, endorsements and other
documents delivered pursuant to this Section 5.01(r)(vii) are true, correct and
complete copies thereof, (B) letters from the Borrower’s insurance brokers or
insurers, dated not earlier than fifteen (15) days prior to the date such
certificate is delivered, stating with respect to each such insurance policy
that (1) such policy is in full force and effect, (2) all premiums theretofore
due and payable thereon have been paid and (3) the underwriters of such
insurance have agreed that the policies, when issued, will contain the
provisions required under Section 5.01(d) and (C) evidence in form and substance
reasonably satisfactory to the Lenders confirming that such required insurance
is in full force and effect in accordance with the terms of this Agreement.

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 92 of 161



--------------------------------------------------------------------------------

(s)    Upon the occurrence of the Discharge of ABL Obligations:

(i)    Promptly, but in no event later than 5 Business Days following the
Discharge of ABL Obligations, close the Collections Account and cause all
Collections to be deposited into the Revenue Account; and

(ii)    Promptly, but in no event later than 5 Business Days following the
Discharge of ABL Obligations, transfer each of the Revenue Account and the
Specified Distributable Cash Account to Beal Bank USA and cause such Revenue
Account and Specified Distributable Cash Account to be subject to an Account
Control Agreement between the Borrower, Beal Bank USA and the Administrative
Agreement.

SECTION 5.02.    Negative Covenants. Until a Repayment Event has occurred, no
Loan Party will, at any time:

(a)    Liens, Etc. Create, incur, assume or suffer to exist, or permit any of
its Subsidiaries to create, incur, assume or suffer to exist, any Lien on or
with respect to any of its properties of any character (including, without
limitation, accounts) whether now owned or hereafter acquired, or sign or file
or, or to its knowledge, suffer to exist, or permit any of its Subsidiaries to
sign or file or to their knowledge suffer to exist, under the UCC of any
jurisdiction, a financing statement that names such Loan Party or any of its
Subsidiaries as debtor, or sign or suffer to exist, or permit any of its
Subsidiaries to sign or suffer to exist, any security agreement authorizing any
secured party thereunder to file such financing statement, or assign, or permit
any of its Subsidiaries to assign, any accounts or other right to receive
income, except:

(i)    Liens created under the Term Loan Collateral Documents; provided that
such Liens only secure Debt permitted under Section 5.02(b)(i);

(ii)    Liens created under the ABL Collateral Documents; provided that (A) such
Liens only secure Debt permitted under Section 5.02(b)(ii) or obligations under
Secured Hedge Agreements or in respect of Cash Management Agreements in each
case as defined in the ABL Credit Agreement, (B) such Liens are subject to the
terms of the Intercreditor Agreement, all such Liens (other than Liens on ABL
Priority Collateral) rank second in priority to all Liens securing the Term Loan
Obligations and (C) any lender or issuing bank (or any agent or trustee thereof,
including the ABL Agent) with respect to such Debt shall have become a party to
the Intercreditor Agreement as, and shall have the obligations of, an ABL
Secured Party thereunder;

(iii)    Permitted Liens;

(iv)    purchase money Liens upon or in real property or equipment acquired or
held by the Borrower or any of its Subsidiaries in the ordinary course of
business to secure the purchase price of such property or equipment or to secure
Debt incurred solely for the purpose of financing the acquisition of any such
property or equipment to be subject to such Liens, or Liens existing on any such
property or equipment at the time of acquisition (other than any such Liens
created in contemplation of such acquisition that do not secure the purchase
price), or extensions, renewals or replacements

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 93 of 161



--------------------------------------------------------------------------------

of any of the foregoing for the same or a lesser amount; provided, however, that
no such Lien shall extend to or cover any property other than the property or
equipment being acquired, and no such extension, renewal or replacement shall
extend to or cover any property not theretofore subject to the Lien being
extended, renewed or replaced; and provided further that the aggregate principal
amount of the Debt secured by Liens permitted by this clause (iv) shall not
exceed the amount permitted under Section 5.02(b)(iii) at any time outstanding;

(v)    Liens arising by virtue of any statutory or common law provision relating
to banker’s liens, rights of set-off or similar rights;

(vi)    Liens arising from precautionary UCC financing statements regarding, and
any interest or title of a licensor, lessor or sublessor under, any operating
lease;

(vii)    pledges or deposits of Cash or Cash Equivalents securing deductibles,
self-insurance, co-payment, co-insurance, retentions or similar obligations to
providers of property, casualty or liability insurance in the ordinary course of
business;

(viii)    in connection with any Debt permitted under Section 5.02(b)(xi), Liens
solely on the proceeds received or to be received by any Loan Party in
connection with the termination of any insurance policy financed by such Debt;

(ix)    Liens arising under Capitalized Leases permitted under
Section 5.02(b)(v); provided that no such Lien shall extend to or cover any
Collateral or assets other than the property subject to such Capitalized Leases;

(x)    Liens arising from UCC financing statements filed solely for obligations
arising from the deferred purchase price of Property or services (x) not overdue
by more than 120 days and incurred in the ordinary course of such Person’s
business or (y) being contested in good faith by appropriate proceedings for
which reserves and other appropriate provisions, if any, required by GAAP shall
have been made; and

(xi)    other Liens incident to the ordinary course of business that are not
incurred in connection with the incurrence of any Debt in respect of an
aggregate amount of obligations with a value not to exceed $500,000 at any one
time outstanding.

(b)    Debt. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Debt, except:

(i)    Debt under the Loan Documents;

(ii)    (A) Debt under the ABL Facility, provided that the aggregate principal
amount of such Debt shall not exceed $75,000,000 at any time outstanding, and
(B) Debt constituting obligations under Secured Hedge Agreements and Cash
Management

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 94 of 161



--------------------------------------------------------------------------------

Agreements as contemplated by the ABL Credit Agreement as in effect on the
Effective Date and in the case of (A) and (B), so long as (i) the ABL Agent on
behalf of the Secured Parties (as defined in the ABL Credit Agreement) has
entered into the Intercreditor Agreement), (ii) the ABL Secured Parties are
granted a first priority Lien solely in the ABL Priority Collateral and
(iii) such Secured Parties are granted a second priority Lien solely in the Term
Loan Priority Collateral;

(iii)     (A) Debt arising under Existing Equipment Financings, (B) other Debt
incurred subsequent to the Effective Date and secured by Liens permitted by
Section 5.02(a)(iv); provided that Debt permitted to be incurred pursuant to
this Section 5.02(b)(iii)(B) shall not exceed in the aggregate, when taken
together with any outstanding Debt permitted to be incurred pursuant to
Section 5.02(b)(v)(B), $8,000,000 at any time outstanding, and (C) Debt arising
under Non-Lender Financed Equipment Financings incurred subsequent to the
Effective Date in accordance with the terms of, and subject to the satisfaction
of each condition in, Schedule 5.02(k);

(iv)    Debt owed to any Loan Party, which Debt shall (x) constitute Pledged
Debt, (y) be on terms reasonably acceptable to the Administrative Agent and
(z) be otherwise permitted under Section 5.02(f);

(v)    (A) Existing Capitalized Leases, (B) other Debt incurred subsequent to
the Effective Date and attributable to Capitalized Leases not to exceed in the
aggregate, when taken together with any outstanding Debt permitted to be
incurred pursuant to Section 5.02(b)(iii)(B), $8,000,000 at any time outstanding
and (C) Debt arising under Non-Lender Financed Capitalized Leases incurred
subsequent to the Effective Date in accordance with the terms of, and subject to
each condition in, Schedule 5.02(k);

(vi)    to the extent constituting Debt, (A) Debt in respect of performance
bonds, workers’ compensation claims, unemployment insurance, employee
compensation and benefits, bid bonds, appeal bonds, surety bonds, completion
guarantees, indemnification obligations, obligations to pay insurance premiums,
take or pay obligations, completion guarantees and similar obligations incurred
in the ordinary course of business and not securing Debt for Borrowed Money and
(B) letters of credit, bonds or similar instruments collateralized in full by
amounts permitted under, and to the extent secured by a Lien described in,
clause (d) of the definition of Permitted Liens;

(vii)    non-current pay, non-amortizing, unsecured and subordinated junior lien
debt with a maturity date beyond the Maturity Date of the Loans and which is
subordinated in right of payment in full to the Obligations, subject to
execution by such junior debt lenders of a subordination agreement in form and
substance satisfactory to the Administrative Agent; or such other form as may be
acceptable to the Administrative Agent in its sole discretion;

(viii)    Guaranteed Debt of any Loan Party in respect of any Debt otherwise
permitted to be incurred under this Section 5.02(b);

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 95 of 161



--------------------------------------------------------------------------------

(ix)    Debt of the Loan Parties under company debit cards, stored value cards,
commercial cards or cash management services incurred in the ordinary course of
business in an amount not to exceed $500,000 in the aggregate at any time
outstanding;

(x)    Debt of the Loan Parties arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business, so long as such Debt
(i) does not exceed $100,000 at any time outstanding or (ii) is extinguished
within 10 Business Days of receipt of notice from the applicable financial
institution of such occurrence;

(xi)    Debt in respect of the financing of insurance premiums incurred in the
ordinary course of business and consistent with past practice; and

(xii)    unsecured Debt incurred in the ordinary course of business in an
aggregate amount not to exceed $500,000 at any one time outstanding.

(c)    Change in Nature of Business. Make, or permit any of its Subsidiaries to
make, any material change in the nature of its business as carried on as of the
date hereof.

(d)    Mergers, Etc.

(i)    Merge into or consolidate with any Person or permit any Person to merge
into it, or permit any of its Subsidiaries to do so; provided that any
Subsidiary of the Borrower may merge into or consolidate with any other
Subsidiary of the Borrower; provided that, in the case of any such merger or
consolidation, the Person formed by such merger or consolidation shall be a
wholly owned Subsidiary of the Borrower; provided that, in the case of any such
merger or consolidation to which a Guarantor is a party, the Person formed by
such merger or consolidation shall be a Guarantor.

(ii)    Change its legal form, liquidate or dissolve or enter into any Division.

(iii)    Make or permit any change in the upstream ownership of any Guarantor
(other than Parent or Holdings) without the prior written consent of the
Administrative Agent, such consent not to be unreasonably withheld.

(e)    Sales, Etc. of Assets. Without the prior written consent of the Required
Lenders, which consent may be granted or withheld in each Required Lender’s sole
and absolute discretion, sell, lease, license, transfer or otherwise dispose of,
or permit any Subsidiary Guarantor to sell, lease, license, transfer or
otherwise dispose of (including by way of Division), any assets (including any
Intellectual Property), or grant any option or other right to purchase, lease or
otherwise acquire, or permit any Subsidiary Guarantor to grant any option or
other right to purchase, lease, license or otherwise acquire, any assets,
except:

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 96 of 161



--------------------------------------------------------------------------------

(i)    sales of (or the granting of any option or other right to purchase, lease
or otherwise acquire) services inventory in the ordinary course of such Person’s
business;

(ii)    sales, transfers or other dispositions in the ordinary course of its
business of Property that is surplus, obsolete, defective, worn-out, damaged, or
that individually or in the aggregate is not reasonably necessary for the
continued operation of any Loan Party, which, in the case of any such sale,
transfer or disposition exceeding $1,000,000 in value, shall be so certified by
a Responsible Officer of the Borrower and agreed by the Administrative Agent;

(iii)    the liquidation, sale or use of Cash and Cash Equivalents;

(iv)    to the extent constituting Asset Sales, dispositions permitted by
Section 5.02(d), Investments permitted by Section 5.02(f) and Restricted
Payments permitted by Section 5.02(g);

(v)    sales, transfers or other dispositions of assets among Loan Parties;

(vi)    sales, transfers or other dispositions of assets, so long as such assets
are exchanged for like-kind (replacement) assets or the proceeds of such sales,
transfers or other dispositions are applied contemporaneously to acquire
like-kind (replacement) property (which, in each case, will become Collateral);

(vii)    sales and issuances of Equity Interests in the Parent and, so long as
no Change of Control occurs, Holdings;

(viii)    non-exclusive grants of licenses or sublicenses to use the patents,
trade secrets, know-how and other intellectual property, and licenses, leases or
subleases of other assets, of the Loan Parties that could reasonably be expected
to be accretive to the business of the Loan Parties; and

(ix)    sale, lease, license, transfer or disposition of any assets, the value
of which does not exceed the Remaining Excused Amount; provided that any such
sale, lease, license, transfer or disposition under this Section 5.02(e)(ix)
will be an Excused Payment and notice of such Excused Payment (together with the
amount of such Excused Payment) will be delivered promptly, and in any event
within five (5) days after the Borrower or any other Loan Party obtains
knowledge thereof) to the Administrative Agent.

(f)    Investments in Other Persons. Make or hold, or permit any of its
Subsidiaries to make or hold, any Investment in any Person, except:

(i)    Investments by and among Loan Parties in other Loan Parties;

(ii)    Investments by the Borrower and its Subsidiaries in (A) Cash and Cash
Equivalents, (B) direct obligations of the United States of America (including

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 97 of 161



--------------------------------------------------------------------------------

obligations issued or held in book-entry form on the books of the Department of
the Treasury of the United States of America) or obligations the timely payment
of the principal and interest on which are fully guaranteed by the United States
of America and (C) certificates of deposit fully insured by the Federal Deposit
Insurance Corporation in national, state or foreign commercial banks whose
outstanding long term debt is rated at least A or the equivalent by S&P or
Moody’s;

(iii)    to the extent constituting Investments, Investments in contracts and
agreements (including, without limitation, interest rate Hedge Agreements),
including prepaid deposits and expenses thereunder, to the extent permitted
under the Loan Documents;

(iv)    Investments received in connection with the bankruptcy or reorganization
of suppliers or customers and in settlement of delinquent obligations of, and
other disputes with, customers arising in the ordinary course of business;

(v)    Investments in the Accounts and Investments permitted pursuant to
Section 5.02(f)(ii) on deposit in or credited to the Accounts, or other accounts
permitted under the Loan Documents;

(vi)    loans and advances to officers, directors and employees of any Loan
Party for reasonable and customary business related travel expenses, moving
expenses and similar expenses incurred in the ordinary course of business of
such Loan Party in an aggregate principal amount at any time outstanding not
exceeding $500,000;

(vii)    Investments by a Loan Party in the Equity Interests in any Equipment
Finance SPVs, provided that each of the conditions precedent set forth in
Schedule 5.02(k) shall have been satisfied at the time such Investment is made
by any Loan Party; and

(viii)    Investments with proceeds from the Specified Distributable Cash
Account.

(g)    Restricted Payments. Declare or pay any dividends, purchase, redeem,
retire, defease or otherwise acquire for value any of its Equity Interests now
or hereafter outstanding, return any capital to its stockholders, partners or
members (or the equivalent Persons thereof) as such, make any distribution of
assets, Equity Interests, obligations or securities to its stockholders,
partners or members (or the equivalent Persons thereof) as such, or permit any
of its Subsidiaries to do any of the foregoing, or permit any of its
Subsidiaries to purchase, redeem, retire, defease or otherwise acquire for value
any Equity Interests in the Borrower (each a “Restricted Payment”); except that:

(i)    any Loan Party may make Restricted Payments to any Loan Party;

(ii)    [Reserved];

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 98 of 161



--------------------------------------------------------------------------------

(iii)    any Loan Party may make Permitted Tax Distributions;

(iv)    so long as no Event of Default shall have occurred and be continuing at
the time of any such action or would result therefrom, the redemption,
repurchase or other acquisition or retirement for value of Equity Interests of
the Parent held by officers, directors or employees or former officers,
directors or employees (or their transferees, estates or beneficiaries under
their estates), either upon any such individual’s death or disability; provided
that in any case, that the aggregate cash consideration paid for all such
redemptions, repurchases or other acquisitions or retirements shall not exceed
$1,000,000 during any calendar year (with unused amounts in any calendar year
being carried forward to the next succeeding calendar year);

(v)    so long as no Event of Default shall have occurred and be continuing at
the time of any such action or would result therefrom, (i) repurchases,
redemptions or other acquisitions or retirements for value of Equity Interests
deemed to occur upon the exercise of stock options, warrants, rights to acquire
Equity Interests or other convertible securities to the extent such Equity
Interests represent a portion of the exercise or exchange price thereof and
(ii) any repurchases, redemptions or other acquisitions or retirements for value
of Equity Interests made in lieu of withholding Taxes in connection with any
exercise or exchange of stock options, warrants or other similar rights,
provided that in any case, that the aggregate repurchases, redemptions or other
acquisitions or retirements shall not exceed $100,000 in the aggregate;

(vi)    the payment of cash in lieu of fractional Equity Interests in an amount
not to exceed $100,000;

(vii)    any Loan Party may make Restricted Payments with Distributable Cash;

(viii)    the Parent may declare and pay dividends with respect to its Equity
Interests payable solely in Qualified Equity Interests; and

(ix)    any Subsidiary of the Borrower may (1) declare and pay Cash dividends to
the Borrower or to any Loan Party of which it is a Subsidiary and (2) accept
capital contributions from its parent to the extent permitted under
Section 5.02(f)(i).

(h)    Amendments of Constitutive Documents. Amend, or permit any of its
Subsidiaries to amend, its bylaws, limited liability company agreement, limited
partnership agreement or other constitutive documents, other than amendments in
respect of the constitutive documents of such Person that could not be
reasonably expected to have a Material Adverse Effect.

(i)    Accounting Changes. Make or permit, or permit any of its Subsidiaries to
make or permit, any change in (i) accounting policies or reporting practices,
except, with prior written notice to the Administrative Agent, as permitted or
required by GAAP, or (ii) Fiscal Year.

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 99 of 161



--------------------------------------------------------------------------------

(j)    Prepayments, Etc., of Debt. Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner, or make
any payment in violation of any subordination terms of, any Debt that is
expressly subordinated to the Obligations hereunder, or that is secured and the
Liens securing such Debt rank behind the Liens created by the Term Loan
Collateral Documents, or permit any of its Subsidiaries to do any of the
foregoing, in each case, except (a) the prepayment of Loans in accordance with
the terms of this Agreement, (b) the prepayment of Credit Extensions in
accordance with (and as defined in) the term of the ABL Credit Agreement as in
effect on the date hereof, provided that this limitation shall not apply to
mandatory or voluntary payments or prepayments of Debt (a) under the ABL
Facility, (b) permitted under Section 5.02(b)(iii) or (v), (c) solely in the
case of the Equipment Finance SPVs, the prepayment of Non-Lender Financed
Capitalized Leases or Non-Lender Financed Equipment Financings solely with the
proceeds of internally generated cash by such Equipment Finance SPV or (d) with
Distributable Cash.

(k)    Partnerships; Formation of Subsidiaries, Etc.

(i)    Become a general partner in any general or limited partnership or joint
venture, or permit any of its Subsidiaries to do so; or

(ii)    acquire, form or organize or permit any Subsidiary to acquire, form or
organize any new Subsidiary; provided that any Loan Party may acquire, form or
organize (A) one or more new Subsidiaries so long as such new Subsidiary shall
(I) be wholly-owned by such Loan Party, (II) have no Debt (other than Debt
permitted under Section 5.02(b)) and (III) become a Guarantor, and all of the
Equity Interests issued by such new Subsidiary and all of such new Subsidiary’s
Property shall be pledged to the Term Loan Collateral Agent for the benefit of
the Term Loan Secured Parties in accordance with this Agreement and the Term
Loan Security Agreement and (B) subject to satisfaction of conditions set forth
on Schedule 5.02(k), one or more Equipment Finance SPVs.

(l)    Hedge Agreements. Enter into, or it permit any Subsidiary to enter into,
any hedging activity or Hedge Agreement, except Non-Speculative Interest Rate
Hedge Agreements entered into in order to effectively cap, collar or exchange
interest rates (from floating to fixed rates, from one floating rate to another
floating rate or otherwise) with respect to any interest-bearing liability or
investment of the Borrower or any Subsidiary. The Borrower shall promptly, but
in any event not later than the third (3rd) Business Day following any Loan
Party’s entry into a Hedge Agreement, deliver and updated Schedule 4.01(t) to
the Administrative Agent.

(m)    Capital Expenditures. Make, or permit any of its Subsidiaries to make:

(i)    any Maintenance Capital Expenditures that are funded with Debt of any
kind (including Equipment Financings); or

(ii)    any Growth Capital Expenditures without the prior written consent of the
Administrative Agent, which consent may be granted or withheld in the
Administrative Agent’s sole and absolute discretion, other than Approved Growth
Capital Expenditures;

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 100 of 161



--------------------------------------------------------------------------------

(iii)    any Capital Expenditures for Investment that are funded with internally
generated cash in an aggregate amount not to exceed $1,000,000 in the aggregate
in each fiscal year; or

(iv)    any Capital Expenditures, other than those described in clauses (i),
(ii) and (iii) above and Capital Expenditures that are financed with the
proceeds of Non-Lender Financed Equipment Financing or Non-Lender Financed
Capital Leases.

(n)    Amendment, Etc., of Material Contracts. Cancel or terminate any Material
Contract or consent to or accept any cancellation or termination thereof, amend
or otherwise modify any Material Contract, waive any default under or breach of
any Material Contract, agree in any manner to any other amendment, modification,
waiver or change of any term or condition of any Material Contract, or permit
any of its Subsidiaries to do any of the foregoing, unless (x) such
cancellation, termination, amendment, modification, waiver or change could not
reasonably be expected to have a Material Adverse Effect, (y) such Material
Contract has been replaced as set forth in Section 6.01(n), or (z) such Material
Contract has expired in accordance with its terms in the ordinary course (and
not related to any default thereunder).

(o)    Investments by Other Persons. Direct or permit any Person to invest any
funds on deposit in or credited to the Accounts to be invested in any
Investments other than Investments permitted pursuant to Section 5.02(f)(ii).

(p)    Use of Proceeds. Request any Borrowing or use, or permit any of its
Subsidiaries and its and their respective directors, officers, employees and
agents to use, the proceeds of any Borrowing (a) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(b) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, except to the extent permitted for a Person required to comply with
Sanctions, or (c) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.

(q)    Burdensome Restrictions. Enter into, incur or permit to exist (nor permit
any Subsidiary to enter into, incur or permit to exist) any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of such Loan Party or any Subsidiary to create, incur or permit to exist
any Lien upon any of its property or assets, or (b) the ability of any
Subsidiary to pay dividends or other distributions with respect to any of its
Equity Interests or to make or repay loans or advances to the Borrower or any
other Subsidiary Guarantor or to guaranty Debt of the Borrower or any other
Subsidiary; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by any applicable law or by any ABL Loan Document as in
effect on the Effective Date, (ii) the foregoing shall not apply to restrictions
and conditions existing on the date hereof identified on Schedule 4.01(ee) (but
shall apply to any extension or renewal of, or any amendment or modification
expanding the scope of, any such

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 101 of 161



--------------------------------------------------------------------------------

restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided that such restrictions and conditions
apply only to the Subsidiary that is to be sold and such sale is permitted
hereunder, (iv) clause (a) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to secured Debt permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Debt and (v) clause (a) of the foregoing shall not apply to
customary provisions in leases restricting the assignment thereof.

(r)    Transactions With Affiliates. Sell, lease or otherwise transfer (nor
permit any Subsidiary to sell, lease or otherwise transfer) any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (i) transactions that (A) are in the ordinary course of business and
(B) are at prices and on terms and conditions not less favorable to such Loan
Party or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (ii) transactions between or among the Loan Parties not
involving any other Affiliate, (iii) any Investment permitted by
Section 5.02(f)(i), (iv) any Debt permitted under Section 5.02(b)(iv), (v) any
Restricted Payment permitted by Section 5.02(g), (vi) loans or advances to
employees permitted under Section 5.02(f)(vi), (vii) any contribution to the
capital of the Borrower or Holdings by the Sponsor Group or any purchase of
Equity Interests of Holdings by the Sponsor Group and (viii) any sale, lease or
other transfer of any property or assets to, or purchase, lease or other
acquisition of property or assets from, any Affiliate that, as of the date of
any such sale, lease or other transfer, is not in excess of the Remaining
Excused Amount, so long as such amount is designated by the Loan Parties an
Excused Payment and notice of such Excused Payment (together with the amount of
such Excused Payment) will be delivered promptly, and in any event within five
(5) days after the Borrower or any other Loan Party obtains knowledge thereof)
to the Administrative Agent.

(s)    Accounts.

(i)    Open or hold any deposit accounts or securities accounts, other than:

(A)    the Collateral Accounts;

(B)    the Specified Distributable Cash Account;

(C)    the Payroll Account; and

(D)    the Workers Compensation Account.

(ii)    Grant any Lien in respect of the Initial Growth Capex Reserve Account to
the ABL Agent; or

(iii)    Allow the balance in the Workers Compensation Account to exceed
$1,000,000 at any one time outstanding.

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 102 of 161



--------------------------------------------------------------------------------

(t)    Amendment, Etc. of Indebtedness. Amend, modify or change in any manner
any term or condition of the ABL Loan Documents except as provided in the
Intercreditor Agreement.

(u)     Settlements. Enter into any settlement agreement in connection with any
litigation or proceeding which, together with any other settlement agreements
entered into by any Loan Party since the Effective Date, results in payment
obligations or liability of the Loan Parties in excess of $10,000,000 in the
aggregate since the Effective Date, unless such payment obligations or liability
are fully covered by insurance policies (excluding any deductibles required to
be paid under such insurance policies or self-insured retention obligations in
any amount not to exceed $100,000).

(v)     Non-Lender Financed Equipment Financing or Non-Lender Financed
Capitalized Lease; Equipment Finance SPV.

(i)    Enter into any Non-Lender Financed Equipment Financing or Non-Lender
Financed Capitalized Lease or acquire the interests of any Equipment Finance
SPV, unless the following conditions precedent have been satisfied:

(A)    Prior to seeking any Non-Lender Financed Equipment Financing or
Non-Lender Financed Capitalized Lease (as applicable) and the acquisition of
interests of any Equipment Finance SPV:

(i)    To the Lenders’ reasonable satisfaction, the Borrower shall demonstrate,
together with any supporting documentation, that there are insufficient funds
available to the Loan Parties in the Reinvestment Account and the Specified
Distributable Cash Account to fund and complete the additional Electric Frac
Fleet in accordance with the proposed Approved AGCE Contract.

(ii)    If the condition in clause (i) is satisfied, the Borrower shall provide
to the Lenders the opportunity to fund an Incremental Facility on the same terms
and conditions as the Facilities to finance the additional Electric Frac Fleet
in accordance with such Approved AGCE Contract. In the event the Lender elects,
in its sole discretion, to fund such Incremental Facility, (i) such Incremental
Facility shall be accepted by the Borrower as the sole source of financing for
such additional Electric Frac Fleet and funded in accordance with the terms of
Section 2.01(c) and (iii) the Electric Frac Fleet financed by such Incremental
Facility shall be owned by a Guarantor. Should the Lender, in its sole and
absolute discretion, elect not to fund such Incremental Facility, the Borrower
may seek to enter into an alternative Non-Lender Financed Equipment Financing or
Non-Lender Financed Capitalized Lease.

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 103 of 161



--------------------------------------------------------------------------------

(B)    In the event the Lenders do not elect to fund an Incremental Facility set
forth in clause (A)(ii), prior to the execution of any Non-Lender Financed
Equipment Financing or Non-Lender Financed Capitalized Lease (as applicable):
the Borrower shall (i) satisfy each of the conditions precedent set forth in
Schedule 5.02(k) and (ii) deliver to the Administrative Agent a certificate of
an Authorized Officer of Borrower, together with information reasonably
requested by Administrative Agent, demonstrating compliance with each conditions
precedent in Schedule 5.02(k) in connection with each such Non-Lender Financed
Equipment Financing or Non-Lender Financed Capitalized Lease. In the event the
Lenders confirm such conditions precedent are satisfied, the Borrower or any
other Loan Party shall be permitted to acquire the Equity Interests in an
Equipment Finance SPV and cause such Equipment Finance SPV to enter into such
Non-Lender Financed Equipment Financing or Non-Lender Financed Capitalized
Lease.

(w)     Payments by Equipment Finance SPV’s. Apply any amounts (including any
amounts received by the Loan Parties), other than cash internally generated by
the Equipment Finance SPV or Distributable Cash, to pay any obligations under
any Non-Lender Financed Equipment Financing or Non-Lender Financed Capitalized
Lease.

(x)     Inventory. Permit the proceeds of the sale, transfer or disposition of
any Inventory not directly and actively used in connection with the provision of
services by the Loan Parties (including the sale of any Inventory to any
third-party) to be deposited into any Collateral Account, other than the
Prepayment Account or Reinvestment Account as required herein.

(y)     Required Horsepower.

(i)    From the period commencing on the Effective Date and ending on June 30,
2019, own and own and operate Frac Fleets representing less than 585,000
hydraulic horsepower;

(ii)    From the period commencing on July 1, 2019 and ending on December 31,
2019, own and operate Frac Fleets representing less than 620,000 hydraulic
horsepower; and

(iii)    On and after January 1, 2020, own and operate Frac Fleets representing
less than 655,000 hydraulic horsepower.

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 104 of 161



--------------------------------------------------------------------------------

SECTION 5.03.    Reporting Requirements. Until a Repayment Event has occurred,
the Borrower will furnish to the Agents:

(a)    Notice of Material Events. As soon as possible and in any event within
five (5) days after the Borrower or any other Loan Party obtains knowledge
thereof:

(i)    the occurrence of each Default or any event, development or occurrence
reasonably likely to have a Material Adverse Effect or to materially impair or
interfere with the operations of any Frac Fleet, a written statement of a
Responsible Officer of the Borrower setting forth details of such Default,
event, development or occurrence and the action that the Borrower has taken and
proposes to take with respect thereto;

(ii)    any breach or default, any allegation of breach or default, or any
event, development or occurrence under any Material Contract, to the extent such
breach or default, or allegation thereof is reasonably likely to have a Material
Adverse Effect (or to materially impair or interfere with the operations of any
Frac Fleet for longer than three (3) months), a written statement of an officer
of the Borrower setting forth details of such breach, default, allegation,
event, development or occurrence and the action that the Borrower has taken and
proposes to take with respect thereto;

(iii)    receipt of any written notice of any investigation by a Governmental
Authority or any litigation or proceeding commenced or threatened against any
Loan Party or any Subsidiary that (i) seeks damages in excess of $5,000,000,
(ii) seeks injunctive relief, (iii) alleges criminal misconduct by any Loan
Party or any Subsidiary, or (iv) asserts liability on the part of any Loan Party
or any Subsidiary in excess of $5,000,000 in respect of any tax, fee,
assessment, or other governmental charge;

(iv)    any Lien (other than Liens permitted under this Agreement) or claim made
or asserted against any of the Collateral;

(v)    any change in any Loan Party’s information set forth on Schedule 4.01(b)
or Schedule 4.01(c) or the information provided in the Beneficial Ownership
Certification delivered to such Lender that would result in a change to the list
of beneficial owners identified in such certification.

(b)    Annual Financials. As soon as available and in any event within 120 days
after the end of each Fiscal Year of the Borrower (or, if earlier, fifteen
(15) days after the date required to be filed with the SEC (without giving
effect to any extension permitted by the SEC)), a copy of the annual audit
report for such year for the Parent and its Subsidiaries, including therein a
Consolidated balance sheet of the Parent and its Subsidiaries as of the end of
such Fiscal Year and a Consolidated statement of income and a Consolidated
statement of cash flows of the Borrower and its Subsidiaries for such Fiscal
Year, in each case accompanied by (i) an opinion as to such audit report of
independent public accountants of recognized standing who are acceptable to the
Administrative Agent and (ii) a certificate of a Responsible Officer of the
Borrower (A) certifying such financial statements as having been prepared in
accordance with GAAP and (B) stating that no Default has occurred and is
continuing or, if a Default has occurred and is continuing, a statement as to
the nature thereof and the action that the Borrower has taken and proposes to
take with respect thereto, provided that in the event the Parent and its
Subsidiaries

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 105 of 161



--------------------------------------------------------------------------------

includes an Equipment Finance SPV on the date such annual report is being
delivered, such annual report shall include a consolidating balance sheet,
consolidating statement of income and consolidating statement of cash flows.

(c)    Monthly/Quarterly Financials. As soon as available and in any event
within:

(i)     sixty (60) days after the end of each Fiscal Quarter of the Borrower
(or, if earlier, fifteen (15) days after the date required to be filed with the
SEC (without giving effect to any extension permitted by the SEC)), a
Consolidated balance sheet of each of the Borrower and its Subsidiaries as of
the end of such quarter and a Consolidated statement of income of the Borrower
for the period commencing at the end of the previous Fiscal Quarter and ending
with the end of such Fiscal Quarter and a Consolidated statement of income of
the Borrower for the period commencing at the end of the previous Fiscal Year
and ending with the end of such quarter, setting forth in each case in
comparative form the corresponding figures for the corresponding date or period
of the preceding Fiscal Year, all in reasonable detail and duly certified
(subject to normal year-end audit adjustments) by a Responsible Officer of the
Borrower as having been prepared in accordance with GAAP, together with a
certificate of said officer stating that no Default has occurred and is
continuing or, if a Default has occurred and is continuing, a statement as to
the nature thereof and the action that the Borrower has taken and proposes to
take with respect thereto, provided that, in the event the Parent and its
Subsidiaries includes an Equipment Finance SPV on the date such quarterly
financials are being delivered, such quarterly financials shall include a
consolidating balance sheet, consolidating statement of income and consolidating
statement of cash flows; and

(ii)    if the shares of the Parent’s common stock are no longer publicly traded
on a nationally recognized stock exchange and only if the Initial Lenders and
their respective Affiliates (and/or any commonly-owned Affiliates thereof) are
“Lenders” hereunder, thirty (30) days after the end of each calendar month, a
Consolidated balance sheet of each of the Borrower and its Subsidiaries as of
the end of such calendar month and a Consolidated statement of income of the
Borrower for the period commencing at the end of the previous calendar month and
ending with the end of such calendar month and a Consolidated statement of
income of the Borrower for the period commencing at the end of the previous
Fiscal Year and ending with the end of such calendar month, setting forth in
each case in comparative form the corresponding figures for the corresponding
date or period of the preceding Fiscal Year, all in reasonable detail and duly
certified (subject to normal year-end audit adjustments) by a Responsible
Officer of the Borrower as having been prepared in accordance with GAAP,
together with a certificate of said officer stating that no Default has occurred
and is continuing or, if a Default has occurred and is continuing, a statement
as to the nature thereof and the action that the Borrower has taken and proposes
to take with respect thereto, provided that, in the event the Parent and its
Subsidiaries includes an Equipment Finance SPV on the date such monthly
financials are being delivered, such monthly financials shall include a
consolidating balance sheet, consolidating statement of income and consolidating
statement of cash flows.

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 106 of 161



--------------------------------------------------------------------------------

(d)    Annual Budget. As soon as available and in any event no later than
fifteen (15) days before the start of each Fiscal Year (or such longer period as
the Administrative Agent may agree in its sole discretion), an annual budget,
prepared on a quarterly basis for such Fiscal Year in substantially the same
form as the Initial Operating Budget or in form otherwise acceptable to the
Administrative Agent (with respect to each such Fiscal Year, the “Budget”),
which Budget shall be certified by a Responsible Officer of the Borrower as
having been prepared in good faith based upon assumptions believed by the
Borrower to be reasonable at the time made.

(e)    Litigation. Promptly after the commencement thereof, notice of all
actions, suits, litigation and proceedings before any Governmental Authority of
the type described in Section 4.01(g) and/or Section 6.01(g).

(f)    Agreement Notices; Etc.

(i)    Promptly, but in any event within five (5) calendar days of execution,
after execution thereof, copies of any Material Contract entered into by any
Loan Party after the date hereof with an individual value in excess of
$1,000,000;

(ii)    promptly (but in any event within ten (10) days) following any Loan
Party’s entering into of any Material Contract after the date hereof (other than
a Material Contract in replacement of a Material Contract for which no Consent
and Agreement was required as of the Effective Date), a Consent and Agreement
substantially in the form of Exhibit F-1 or Exhibit F-2, as applicable, in
respect of such Material Contract; provided, that the Borrower shall be in
compliance with this Section 5.03(f)(ii) if it uses commercially reasonable
efforts to promptly obtain and furnish each such Consent and Agreement at the
time such Loan Party’s enters into any such Material Contract;

(iii)    promptly upon execution thereof, copies of any amendment, modification
or waiver of any provision of any ABL Loan Document or any other Material
Contract; and

(iv)    promptly, but in any event within five (5) calendar days, notice of any
termination of any Commercial Contract.

(g)    ERISA.

(i)    ERISA Events and ERISA Reports. (A) Promptly and in any event within 10
Business Days after any Loan Party or any ERISA Affiliate knows or has reason to
know that any ERISA Event has occurred that could reasonably be expected to
result in liability in excess of $5,000,000, a statement of a Responsible
Officer of the Borrower describing such ERISA Event and the action, if any, that
such Loan Party or such ERISA Affiliate has taken and proposes to take with
respect thereto and (B) within ten (10) Business Days after the date any
records, documents or other information must be furnished to the PBGC with
respect to any Plan pursuant to Section 4010 of ERISA, a copy of such records,
documents and information.

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 107 of 161



--------------------------------------------------------------------------------

(ii)    Plan Terminations. Promptly and in any event within ten Business Days
after receipt thereof by any Loan Party or any ERISA Affiliate, copies of each
notice from the PBGC stating its intention to terminate any Plan or to have a
trustee appointed to administer any Plan.

(iii)    Multiemployer Plan Notices. Promptly and in any event within ten
Business Days after receipt thereof by any Loan Party or any ERISA Affiliate
from the sponsor of a Multiemployer Plan, copies of each notice concerning
(A) the imposition of Withdrawal Liability that could reasonably be expected to
result in liability in excess of $5,000,000 by any such Multiemployer Plan,
(B) the reorganization or termination, within the meaning of Title IV of ERISA,
of any such Multiemployer Plan that could reasonably be expected to result in
liability in excess of $5,000,000 or (C) the amount of liability incurred, or
that may be incurred, by such Loan Party or any ERISA Affiliate in connection
with any event described in clause (A) or (B).

(h)    Environmental Conditions.

(i)    Provide all written notices and perform all other reporting requirements
set forth in Section 5.01(c).

(ii)    Promptly after the assertion or occurrence thereof, provide notice of
any Environmental Action against or of any noncompliance known to the Borrower
by any Loan Party or any of its Subsidiaries with any Environmental Law or
Environmental Permit that could (i) reasonably be expected to have a Material
Adverse Effect (or to materially impair or interfere with the operations of any
Frac Fleet) or (ii) cause any property described in the Mortgages to be subject
to any restrictions on use, ownership or transferability, or subject to any
material Lien, under any Environmental Law.

(i)    Real Property. To the extent there have been any changes during the
preceding Fiscal Year, as soon as available and in any event within thirty
(30) days after the end of each Fiscal Year, a report supplementing Schedules
4.01(q) and 4.01(r) hereto, including an identification of all owned and leased
real property disposed of by the Borrower or any of its Subsidiaries during such
Fiscal Year, a list and description (including the street address, county or
other relevant jurisdiction, state, record owner, and, in the case of leases of
property, lessor and lessee thereof) of all real property acquired or leased
during such Fiscal Year and a description of such other changes in the
information included in such Schedules as may be necessary for such Schedules to
be accurate and complete.

(j)    Insurance.

(i)    Promptly after the Borrower gains knowledge of the occurrence thereof, a
report summarizing any changes in the insurance coverage of the Borrower and its
Subsidiaries resulting from a change in the insurance markets of the type
described in Section 2 of Schedule 5.01(d).

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 108 of 161



--------------------------------------------------------------------------------

(ii)    Promptly after the occurrence thereof, notice of any Casualty Event or
Event of Eminent Domain affecting any Loan Party, whether or not insured,
through fire, theft, other hazard or casualty involving a probable loss of
$4,000,000 or more.

(iii)    Promptly after receipt thereof, copies of any cancellation or receipt
of written notice of threatened cancellation of any property damage insurance
required to be maintained under Section 5.01(d).

(k)    Net Cash Flow. Commencing with the first full Sweep Period following the
Effective Date, and for each Sweep Period thereafter, promptly, but in any event
not later than the fifteenth (15th) Business Day following the last day of such
Sweep Period, a certificate (a “Net Cash Flow Certificate”) setting forth for
such Sweep Period, all Cash inflows and outflows of the Loan Parties and a
detailed schedule of the application of funds held in the Revenue Account in
accordance with Section 2.14(c).

(l)    Frac Fleet Maintenance Report. Within thirty (30) days after the end of
each calendar month, a Frac Fleet Maintenance Report.

(m)    Patriot Act, Etc. Promptly following any request therefor, (i) such other
information regarding the operations, changes in ownership of Equity Interests,
business affairs and financial condition of any Loan Party or any Subsidiary, or
compliance with the terms of this Agreement, as the Administrative Agent or any
Lender may reasonably request, and (ii) information and documentation reasonably
requested by the Administrative Agent or any Lender for purposes of compliance
with applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act and the Beneficial Ownership Regulation.

(n)    Other Reports and Filing. To the extent not otherwise delivered
hereunder, promptly after the filing or delivery thereof, copies of all material
financial information, proxy materials and reports, if any, which the Parent or
any of its Subsidiaries shall publicly file with the U.S. Securities and
Exchange Commission or any successor thereto (the “SEC”) (which delivery
requirement shall be deemed satisfied by the posting of such information,
materials or reports on EDGAR or any successor website maintained by the SEC so
long as the Administrative Agent shall have been promptly notified in writing by
the Borrower of the posting thereof) or deliver to holders (or any trustee,
agent or other representative therefor) of any Debt permitted pursuant to
Section 5.02(b).

(o)    Other Information. Such other information respecting the business,
condition (financial or otherwise), operations, performance, properties or
prospects of any Loan Party or any of its Subsidiaries as any Agent, or any
Lender through the Administrative Agent, may from time to time reasonably
request.

(p)    Post-Closing Reports. Within five (5) Business Days following the end of
each calendar month following the Effective Date until each post-closing action
required to be completed pursuant to Section 5.01(r)(iv) is complete, a report,
together with reasonable supporting documentation, describing in reasonable
detail the status of each certificate of title/ownership required to be obtained
by the Loan Parties.

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 109 of 161



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to Section 5.03(b), (c) or (o) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Parent or the Borrower posts
such documents, or provides a link thereto on the Internet at the Parent’s
website address or (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the Borrower
shall deliver paper copies of such documents to the Administrative Agent or any
Lender following a request to the Borrower to deliver such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent or such Lender and (ii) the Borrower shall notify the Administrative Agent
and each Lender (by fax transmission or e-mail) of the posting of any such
documents and provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents. The Administrative Agent shall
have no obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01.    Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a)    Payment Defaults. (i) the Borrower shall fail to pay any principal of any
Loan when the same shall become due and payable or (ii) the Borrower shall fail
to pay any other payment under any Loan Document (including interest on any
Loan) within three (3) Business Days after the same shall become due and
payable;

(b)    Misrepresentation. any representation or warranty made by any Loan Party
(or any of its officers) under or in connection with any Loan Document shall
prove to have been incorrect in any material respect when made; provided,
however, that if (i) such Loan Party was not aware that such representation or
warranty was false or incorrect at the time such representation or warranty was
made, (ii) the fact, event or circumstance resulting in such false or incorrect
representation or warranty is capable of being cured, corrected or otherwise
remedied and (iii) such fact, event or circumstance resulting in such false or
incorrect representation or warranty shall have been cured, corrected or
otherwise remedied, within forty-five (45) days from the date on which the
Borrower or any officer thereof first obtains knowledge thereof such that such
incorrect or false representation or warranty (as cured, corrected or remedied)
could not reasonably be expected to result in a Material Adverse Effect, then
such incorrect or false representation or warranty shall not constitute a
Default or Event of Default;

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 110 of 161



--------------------------------------------------------------------------------

(c)    Certain Covenants. the Borrower or any other Loan Party (as applicable)
shall fail to perform or observe any term, covenant or agreement contained in
Section 2.11, 5.01(d), (e), (i)(A) (l), and (n), 5.02 or Section 5.03(a); or the
Borrower or any other Loan Party (as applicable) shall suspend or threaten in
writing to either cease or suspend the carrying on of its business in accordance
with any term, covenant or agreement contained in Section 5.01(h); or it becomes
unlawful in any pertinent jurisdiction or impossible for any Loan Party, Parent
or Holdings to perform any material obligation or covenant under any Loan
Document or to comply with any other obligation which is material in the context
of the Loan Documents;

(d)    Other Covenants. any Loan Party shall fail to perform or observe any
other term, covenant or agreement contained in any Loan Document on its part to
be performed or observed if such failure shall remain unremedied for thirty
(30) days after the earlier of the date on which (i) any Responsible Officer of
a Loan Party becomes aware of such failure or (ii) written notice thereof shall
have been given to the Borrower by any Agent or any Lender;

(e)    Cross Default. (i) any Loan Party or any of its Subsidiaries shall fail
to pay any principal of, premium or interest on or any other amount payable in
respect of any Debt (other than as a result of the return to any lessor of any
asset subject to a Capitalized Lease incurred pursuant to Section 5.02(b)(v),
where the underlying Capitalized Lease is no longer economically attractive to
the Parent and its Subsidiaries (as determined in good faith by the Borrower))
of such Loan Party or such Subsidiary (as the case may be) that is outstanding
in a principal amount (or, in the case of any Hedge Agreement, an Agreement
Value) of at least $10,000,000 either individually or in the aggregate
(including the Debt incurred under the ABL Loan Documents) for all such Loan
Parties and Subsidiaries (but excluding Debt outstanding hereunder), when the
same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; or any other event shall occur or condition
shall exist under any agreement or instrument relating to any such Debt and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Debt or
otherwise to cause, or to permit the holder thereof to cause, such Debt to
mature; or any such Debt shall be declared to be due and payable or required to
be prepaid or redeemed (other than by a regularly scheduled required prepayment
or redemption), purchased or defeased, or an offer to prepay, redeem, purchase
or defease such Debt shall be required to be made, in each case prior to the
stated maturity thereof, or (ii) any “Event of Default” under and as defined in
the ABL Loan Documents;

(f)    Insolvency Event. any Loan Party or any of its Subsidiaries shall
generally not pay its debts as such debts become due, or shall admit in writing
its inability to pay its debts generally, or shall make a general assignment for
the benefit of creditors; or any proceeding shall be instituted by or against
any Loan Party or any of its Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or for any substantial part of its

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 111 of 161



--------------------------------------------------------------------------------

property and, in the case of any such proceeding instituted against it (but not
instituted by it) that is being diligently contested by it in good faith, either
such proceeding shall remain undismissed or unstayed for a period of sixty
(60) days or any of the actions sought in such proceeding (including, without
limitation, the entry of an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for, it or any
substantial part of its property) shall occur; or any Loan Party or any of its
Subsidiaries shall take any corporate action to authorize any of the actions set
forth above in this subsection (f);

(g)    Judgments. any final judgments or orders, either individually or in the
aggregate, for the payment of money in excess of (i) $5,000,000, in the case of
judgments or orders that are superior in right of payment to any Obligation
under this Agreement; provided that a final judgment or order in connection with
any litigation listed on Schedule IV such payment of money is in excess of
$20,000,000, or (ii) $20,000,000, in the case of any other judgment or order, in
each case, shall be rendered against any Loan Party or any of its Subsidiaries
by one or more Governmental Authorities, arbitral tribunals or other bodies
having jurisdiction against such Loan Party and either (x) enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order or (y) there shall be any period of sixty (60) consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect or such judgment or order has not
been otherwise discharged or satisfied within such sixty (60) day period; and
provided, however, that any such judgment or order shall not give rise to an
Event of Default under this Section 6.01(g) if and for so long as (A) the amount
of such judgment or order in excess of the thresholds listed above is covered by
a valid and binding policy of insurance in favor of such Loan Party or
Subsidiary from an insurer that is rated at least “A” “XII” by A.M. Best
Company, which policy covers full payment thereof and (B) such insurer has been
notified, and has not denied the claim made for payment, of the amount of such
judgment or order;

(h)    Non-Monetary Judgments. any non-monetary judgment or order shall be
rendered against any Loan Party or any of its Subsidiaries that could reasonably
be expected to have a Material Adverse Effect, and there shall be any period of
sixty (60) consecutive days during which a stay of enforcement of such judgment
or order, by reason of a pending appeal or otherwise, shall not be in effect;

(i)    Invalidity. any provision of any Loan Document after delivery thereof
pursuant to Section 3.01 or Section 5.01(j) shall for any reason (except as a
result of acts or omissions of the Term Loan Secured Parties or pursuant to the
terms thereof) cease to be valid and binding on or enforceable against any Loan
Party to it, or any such Loan Party shall so state in writing;

(j)    Collateral.

(i)    any Term Loan Collateral Document or financing statement after delivery
thereof pursuant to Section 3.01 or Section 5.01(j) shall for any reason (other
than pursuant to the terms thereof) cease to create legal, valid, enforceable
and perfected first priority Liens on and security interests in all Term Loan
Priority Collateral (and on and after the Discharge of ABL Obligations, all
Collateral) purported to be covered thereby; or

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 112 of 161



--------------------------------------------------------------------------------

(ii)    any Term Loan Collateral Document or financing statement after delivery
thereof pursuant to Section 3.01 or Section 5.01(j) shall for any reason (other
than pursuant to the terms thereof) cease to create a legal, valid, enforceable
second priority Liens on and security interests in all ABL Priority Collateral
purported to be covered thereby;

(k)    Change of Control. a Change of Control shall occur;

(l)    ERISA Event.

(i)    any ERISA Event shall have occurred with respect to a Plan and the sum
(determined as of the date of occurrence of such ERISA Event) of the
Insufficiency of such Plan and the Insufficiency of any and all other Plans with
respect to which an ERISA Event shall have occurred and then exist (or the
liability of the Loan Parties and the ERISA Affiliates related to such ERISA
Event) exceeds $10,000,000;

(ii)    any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan in an amount that, when aggregated with all other
amounts required to be paid to Multiemployer Plans by the Loan Parties and the
ERISA Affiliates as Withdrawal Liability (determined as of the date of such
notification), exceeds $10,000,000 or requires payments exceeding $5,000,000 per
annum; or

(iii)    any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
and as a result of such reorganization or termination the aggregate annual
contributions of the Loan Parties and the ERISA Affiliates to all Multiemployer
Plans that are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the plan
years of such Multiemployer Plans immediately preceding the plan year in which
such reorganization or termination occurs by an amount exceeding $10,000,000;

(m)    Dissolution. any order, judgment or decree shall be entered against any
Loan Party or any of its Subsidiaries decreeing the dissolution or split up of
such Loan Party or Subsidiary and such order shall remain undischarged or
unstayed for a period in excess of thirty (30) days;

(n)    Material Contracts. (i) any Material Contract shall at any time cease to
be valid and binding or in full force and effect (in each case, except in
connection with its expiration in accordance with its terms in the ordinary
course (and not related to any default thereunder)), or (ii) any Loan Party
shall default in any material respect in the performance or observance of any

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 113 of 161



--------------------------------------------------------------------------------

covenant or agreement contained in any Material Contract to which it is a party
and such default has continued beyond any applicable grace period specified
therein, and in the case of (i) or (ii), such event could reasonably be expected
to have a Material Adverse Effect, unless within 120 days of such termination or
default, the applicable Loan Party replaces such Material Contract with a
replacement agreement (x) similar in scope to and on terms not materially less
favorable to the relevant Loan Party and the Lenders than the Material Contract
being replaced or (y) in form and substance reasonably satisfactory to the
Administrative Agent, and in each case with a counterparty of comparable or
better standing in the applicable industry; provided that if at any time during
such 120 day grace period the Administrative Agent reasonably determines that
the applicable Loan Party is not diligently seeking to replace the applicable
Material Contract, an Event of Default shall immediately occur, or

(o)    ABL Financing Statement. The financing statement filed in connection with
the ABL Credit Agreement is filed prior to the financing statement filed in
connection with this Agreement (other than solely in the event such financing
statement filed in connection with the ABL Credit Agreement is directly filed
first by the Administrative Agent (or the Administrative Agent’s counsel)),

(p)    ABL.

(i)     On and following the expiration of the Deferral Period, a Cash Dominion
Trigger Period is in effect or the ABL Administrative Agent (as defined in the
ABL Credit Agreement) or the lenders under the ABL Credit Agreement elect to
implement cash dominion over any Collateral Account, provided that, if the
applicable Cash Dominion Trigger Period commences as set forth in clause (a)(ii)
of the definition Cash Dominion Trigger Period, no Event of Default shall be
triggered under this Section 6.01(p)(i) until such Cash Dominion Trigger Period
has been in effect for six (6) consecutive calendar months or has been in effect
for an aggregate ten (10) calendar months over any twelve (12) calendar month
period,

(ii)    On any day, there shall exist an Overadvance (as such term is defined in
the ABL Credit Agreement as in effect on the date hereof) that is not promptly
repaid pursuant to Section 2.05(b) of the ABL Credit Agreement, or

(q)    Frac Fleet 16 Commercial Agreement. The Commercial Agreement described on
Schedule 6.01(q) at any time ceases to be valid and binding or in full force and
effect or is terminated and no termination payment is paid by the counterparty
to such Commercial Agreement in connection with such termination,

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Commitments of each Lender and the obligation of each Lender to make
Loans to be terminated, whereupon the same shall forthwith terminate and
(ii) shall at the request, or may with the consent, of the Required Lenders, by
notice to the Borrower, declare the Loans, all interest thereon and all other
amounts payable under this Agreement and the other Loan Documents to be
forthwith due and payable,

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 114 of 161



--------------------------------------------------------------------------------

whereupon the Loans, all such interest and all such amounts shall become and be
forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Borrower;
provided, however, that, in the event of an actual or deemed entry of an order
for relief with respect to the Borrower under the Bankruptcy Code, (x) the
Commitments of each Lender and the obligation of each Lender to make Loans shall
automatically be terminated and (y) the Loans, all such interest and all such
amounts shall automatically become and be due and payable, without presentment,
demand, protest or any notice of any kind, all of which are hereby expressly
waived by the Borrower. For the avoidance of doubt, payment defaults may be
cured within the applicable cure period, if any, by equity contributions from
one or more members of the Borrower without limitation as to the number of such
cures. Upon any acceleration (whether elective or automatic) of the unpaid
principal balance of any Loan pursuant to this Section 6.01 (including any
acceleration upon the occurrence of an actual or deemed entry of an order for
relief with respect to any Loan Party under the Bankruptcy Code or any other
Bankruptcy Law, including, without limitation, upon the occurrence of an Event
of Default pursuant to Section 6.01(f)) during the Yield Maintenance Period and
the Call Premium Period, as applicable, the applicable Lender shall be entitled
to, and the Borrower shall pay as liquidated damages (it being agreed that the
amount of damages that such Lender will suffer in each case are difficult to
calculate) an amount equal to the Yield Maintenance Fee and Call Premium
applicable to the principal balance of such Loan that has been accelerated, as
the case may be, determined, in the case of a Loan, as if such Loan had been
prepaid on the date of the acceleration thereof, less any interest accrued and
paid thereon and attributable to the period from the date of acceleration to the
date of payment, in each case in addition to all other amounts (including any
Exit Fee) due and payable in respect of the Obligations hereunder.

SECTION 6.02.    Application of Funds. After the exercise of remedies provided
for in Section 6.01 (or after the Loans have automatically become immediately
due and payable as set forth in Section 6.01), any amounts received on account
of the Obligations shall be applied by the Administrative Agent in the following
order, subject to the Intercreditor Agreement:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article II) payable to the Administrative Agent under this Agreement or any
other Loan Document in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the Lenders
arising under the Loan Documents and amounts payable under Article II), ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;

Third, to payment of that portion of the Obligations constituting interest on
the Term A Loans arising under the Loan Documents, ratably among the Term Loan A
Lenders in proportion to the respective amounts described in this clause Third
payable to them;

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 115 of 161



--------------------------------------------------------------------------------

Fourth, to payment of that portion of the Obligations constituting interest on
the Term B Loans arising under the Loan Documents, ratably among the Term Loan B
Lenders in proportion to the respective amounts described in this clause Fourth
payable to them;

Fifth, to payment of that portion of the Obligations constituting unpaid
principal of the Term A Loans and other Obligations relating to the Term A Loans
(including the Yield Maintenance Fee, the Exit Fee and the Call Premium), in
each case, ratably among the Administrative Agent, the Term Loan A Lenders in
proportion to the respective amounts described in this clause Fifth held by
them;

Sixth, to payment of that portion of the Obligations constituting unpaid
principal of the Term B Loans, Secured Hedge Agreements and Secured Bank Product
Obligations (other than Secured Hedge Agreements) and other Obligations relating
to the Term B Loans, Secured Hedge Agreements and Secured Bank Product
Obligations (including the Yield Maintenance Fee, the Exit Fee and the Call
Premium), in each case, ratably among the Administrative Agent and the Term Loan
B Lenders, the Hedge Banks and the Cash Management Banks in proportion to the
respective amounts described in this clause Sixth held by them;

Seventh, to payment of all other Obligations ratably among the Secured Parties;
and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by applicable law.

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Loan Parties to preserve the
allocation to Obligations otherwise set forth above in this Section 6.02.

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received a Secured Party
Designation Notice, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article VII
hereof for itself and its Affiliates as if a “Lender” party hereto.

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 116 of 161



--------------------------------------------------------------------------------

ARTICLE VII

THE AGENTS

SECTION 7.01.    Authorization and Action. (a) Each Lender (in its capacity as a
Lender) hereby appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
this Agreement and the other Loan Documents as are delegated to the
Administrative Agent by the terms hereof and thereof, together with such powers
and discretion as are reasonably incidental thereto. As to any matters not
expressly provided for by the Loan Documents (including, without limitation,
enforcement of the Obligations or collection of the Obligations owing under the
Loan Documents), the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Required Lenders, and such instructions shall be
binding upon all Lenders and all holders of Notes; provided, however, that the
Administrative Agent shall not be required to take any action that exposes the
Administrative Agent to personal liability or that is contrary to this Agreement
or applicable law. Without limiting the generality of the foregoing, each Lender
hereby authorizes and instructs the Administrative Agent to enter into the
documents to be entered into by the Administrative Agent expressly mentioned in
Section 3.01.

(a)    The Administrative Agent may execute any of its duties under this
Agreement or any other Loan Document (including for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Term Loan Collateral Documents or of exercising any rights and remedies
thereunder at the direction of the Term Loan Collateral Agent) by or through
agents, employees or attorneys-in-fact and shall be entitled to advice of
counsel and other consultants or experts concerning all matters pertaining to
such duties. The Administrative Agent shall not be responsible for the
negligence or misconduct of any agent, employee or attorney-in-fact that it
selects in accordance with the foregoing provisions of this Section 7.01(b) in
the absence of the Administrative Agent’s gross negligence or willful
misconduct.

SECTION 7.02.    Administrative Agent’s Reliance, Etc. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be liable for any action taken or omitted to be taken by it or them under
or in connection with the Loan Documents, except for its or their own gross
negligence or willful misconduct. Without limitation of the generality of the
foregoing, the Administrative Agent: (a) may consult with legal counsel
(including counsel for any Loan Party), independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (b) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations (whether written or oral) made in or in connection with the Loan
Documents; (c) shall not have any duty to ascertain or to inquire as to the
performance, observance or satisfaction of any of the terms, covenants or
conditions of any Loan Document on the part of any Loan Party or the existence
at any time of any Default under the Loan Documents or to inspect the property
(including the books and records) of any Loan Party; (d) shall not be
responsible to any Lender for

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 117 of 161



--------------------------------------------------------------------------------

the due execution, legality, validity, enforceability, genuineness, sufficiency
or value of, or the perfection or priority of any lien or security interest
created or purported to be created under or in connection with, any Loan
Document or any other instrument or document furnished pursuant thereto; and
(e) shall incur no liability under or in respect of any Loan Document by acting
upon any notice, consent, certificate or other instrument or writing (which may
be by electronic communication) believed by it to be genuine and signed or sent
by the proper party or parties.

SECTION 7.03.    Agents and Affiliates. With respect to its Commitments, the
Loans made by it and any Notes issued to it, each Agent and its Affiliates shall
have the same rights and powers under the Loan Documents as any other Lender and
may exercise the same as though each were not an Agent or an Affiliate of an
Agent; and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated, include each Agent and its Affiliates in their respective individual
capacities. Each Agent and its Affiliates may accept deposits from, lend money
to, act as trustee under indentures of, accept investment banking engagements
from and generally engage in any kind of business with, any Loan Party, any of
its Subsidiaries and any Person that may do business with or own securities of
any Loan Party or any such Subsidiary, all as if such Agent was not an Agent and
without any duty to account therefor to the Lenders. No Agent shall have any
duty to disclose any information obtained or received by it or any of its
Affiliates relating to any Loan Party or any of its Subsidiaries to the extent
such information was obtained or received in any capacity other than as such
Agent.

SECTION 7.04.    Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon any Agent or any other Lender and based
on the financial statements referred to in Section 3.01 and such other documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon any Agent or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.

SECTION 7.05.    Indemnification. (a) Each Lender severally agrees to indemnify
each Agent (to the extent not promptly reimbursed by the Borrower and without
limiting its obligation to do so) from and against such Lender’s ratable share
(determined as provided below) of any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against such Agent in any way relating to or arising out of the Loan
Documents or any action taken or omitted by such Agent under the Loan Documents
(collectively, the “Indemnified Costs”); provided, however, that no Lender shall
be liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from such Agent’s gross negligence or willful misconduct as found in a final,
non-appealable judgment by a court of competent jurisdiction. Without limitation
of the foregoing, each Lender agrees to reimburse each Agent promptly upon
demand for its ratable share of any costs and expenses (including, without
limitation, reasonable fees and expenses of counsel) payable by the Borrower
under Section 9.04, to the extent that such Agent is not promptly reimbursed for
such costs and expenses by the Borrower. In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Costs, this Section 7.05
applies whether any such investigation,

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 118 of 161



--------------------------------------------------------------------------------

litigation or proceeding is brought by any Lender or any other Person. Each
Agent is hereby authorized at any time and from time to time, to the fullest
extent permitted by law, to set off and otherwise apply any and all amounts it
receives pursuant to the Loan Documents to or for the credit or the account of
any Lender against any and all obligations of such Lender to such Agent now or
hereafter existing under this Section 7.05; provided that the foregoing sentence
shall only apply if such Lender fails to promptly pay such obligation following
such Agent’s written request for payment; provided further that any obligation a
Lender fails to promptly pay following the Agent’s written request for payment
shall bear interest at the same rate as Default Interest and the Agent is
authorized to set off against any such accrued interest in the manner described
above.

(a)    For purposes of Section 7.05(a), (i) each Lender’s ratable share of any
amount shall be determined, at any time, according to the sum of the aggregate
principal amount of the Loans outstanding at such time and owing to such Lender.
The failure of any Lender to reimburse any Agent promptly upon demand for its
ratable share of any amount required to be paid by the Lenders to such Agent as
provided herein shall not relieve any other Lender of its obligation hereunder
to reimburse such Agent for its ratable share of such amount, but no Lender
shall be responsible for the failure of any other Lender to reimburse such Agent
for such other Lender’s ratable share of such amount. Without prejudice to the
survival of any other agreement of any Lender hereunder, the agreement and
obligations of each Lender contained in this Section 7.05 shall survive the
payment in full of principal, interest and all other amounts payable hereunder
and under the other Loan Documents.

SECTION 7.06.    Successor Administrative Agent. The Administrative Agent may
resign at any time by giving thirty (30) days’ written notice thereof to the
Lenders and the Borrower. Upon any such resignation, the Required Lenders shall
have the right, with (so long as no Event of Default has occurred and is
continuing) the consent of the Borrower (not to be unreasonably withheld or
delayed), to appoint a successor Administrative Agent. If no successor
Administrative Agent shall have been so appointed by the Required Lenders, and
shall have accepted such appointment, within thirty (30) days after the retiring
Administrative Agent’s giving of notice of resignation or the Required Lenders’
removal of the retiring Administrative Agent, then the retiring Administrative
Agent may, on behalf of the Lenders, appoint a successor Administrative Agent,
which shall be a commercial bank organized under the laws of the United States
or of any State thereof and having a combined capital and surplus of at least
$500,000,000. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall succeed to and become vested with all the rights, powers,
discretion, privileges and duties of the retiring Administrative Agent, and the
retiring Administrative Agent shall be discharged from its duties and
obligations under the Loan Documents. If within forty-five (45) days after
written notice is given of the retiring Administrative Agent’s resignation or
removal under this Section 7.06 no successor Administrative Agent shall have
been appointed and shall have accepted such appointment, then on such
forty-fifth (45th) day (a) the retiring Administrative Agent’s resignation or
removal shall become effective, (b) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (c) the Required Lenders shall thereafter perform all duties of the retiring
Administrative Agent under the Loan Documents until such time,

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 119 of 161



--------------------------------------------------------------------------------

if any, as the Required Lenders appoint a successor Agent as provided above.
After any retiring Administrative Agent’s resignation or removal hereunder as
Administrative Agent shall have become effective, the provisions of this Article
VII shall inure to its benefit as to any actions taken or omitted to be taken by
it while it was Administrative Agent under this Agreement.

SECTION 7.07.    Term Loan Collateral Agent. Each of the Administrative Agent
and the Lenders hereby designates and appoints CLMG as Term Loan Collateral
Agent under this Agreement and the other Loan Documents and authorizes CLMG, in
the capacity of Term Loan Collateral Agent, to (A) execute, deliver and perform
the obligations, if any, of the Term Loan Collateral Agent, as applicable under
this Agreement and each other Loan Document and (B) take such action on its
behalf under the provisions of this Agreement and the other Loan Documents and
to exercise such powers and perform such duties as are expressly delegated to
the Term Loan Collateral Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto;
provided, however, that the Term Loan Collateral Agent shall not be required to
take any action that exposes the Term Loan Collateral Agent to personal
liability or that is contrary to this Agreement or applicable law. Without
limiting the generality of the foregoing, each of the Administrative Agent and
the Lenders hereby authorizes and instructs CLMG, in the capacity of Term Loan
Collateral Agent, to execute and deliver the documents to be entered into by the
Term Loan Collateral Agent expressly mentioned in Section 3.01, and, without
limiting any of the provisions of this Agreement, CLMG, in the capacity of Term
Loan Collateral Agent, shall continue to be bound by and entitled to all the
benefits and protections of all provisions of this Article VII (including the
successor agent provisions) and Article IX as if set forth in full herein with
respect thereto.

SECTION 7.08.    Secured Cash Management Agreements and Secured Hedge
Agreements. Except as otherwise expressly set forth herein, no Cash Management
Bank or Hedge Bank that obtains the benefit of the provisions of Section 6.02,
the Guaranty or any Collateral by virtue of the provisions hereof, of the Term
Loan Security Agreement or any Term Loan Collateral Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) (or to notice
of or to consent to any amendment, waiver or modification of the provisions
hereof or of the Term Loan Security Agreement or any Term Loan Collateral
Document) other than in its capacity as a Lender and, in such case, only to the
extent expressly provided in the Loan Documents. Notwithstanding any other
provision of this Article VII to the contrary, the Administrative Agent shall
not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Secured
Cash Management Agreements and Secured Hedge Agreements except to the extent
expressly provided herein and unless the Administrative Agent has received a
Secured Party Designation Notice of such Obligations, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be. The
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 120 of 161



--------------------------------------------------------------------------------

been made with respect to, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements in the case of termination of the
Commitments and repayment in full of all Obligations hereunder.

ARTICLE VIII

[RESERVED]

ARTICLE IX

MISCELLANEOUS

SECTION 9.01.    Amendments, Etc. (a) Subject to Section 5.3 of the
Intercreditor Agreement and clause (b) below, no amendment or waiver of any
provision of this Agreement, the Notes or any other Loan Document (including the
Intercreditor Agreement), nor consent to any departure by any Loan Party
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Required Lenders (or the Administrative Agent on their behalf)
and, in the case of an amendment, the Borrower on behalf of the Loan Parties,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that (i) no
amendment, waiver or consent shall, unless in writing and signed by each Lender,
do any of the following at any time:

(A)    waive any of the conditions specified in Section 3.01 or, in the case of
the initial Borrowing hereunder, Section 3.02;

(B)    change (1) the definition of “Required Lenders” or (2) the number of
Lenders or the percentage of (x) the Commitments or (y) the aggregate unpaid
principal amount of the Loans that, in each case, shall be required for the
Lenders or any of them to take any action hereunder or under any other Loan
Document;

(C)    change any other definition in the Intercreditor Agreement in any manner
adverse to the Lenders;

(D)    release one or more Guarantors (or otherwise limit such Guarantors’
liability with respect to the Obligations owing to the Agents and the Lenders
under the Guaranty) if such release or limitation is in respect of a material
portion of the value of the Guaranty to the Lenders;

(E)    release (i) any material portion of the Term Priority Collateral in any
transaction or series of related transactions or (ii) other than as expressly
contemplated by Section 5.1(a)(ii), any material portion of the ABL Priority
Collateral in any transaction or series of related transactions;

(F)    subordinate the Liens of the Lenders; or

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 121 of 161



--------------------------------------------------------------------------------

(G)    amend this Section 9.01,

and (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Required Lenders and each Lender specified below for such amendment, waiver
or consent:

(A)    increase the Commitments of a Lender without the consent of such Lender;

(B)    reduce or forgive the principal of, or stated rate of interest on, the
Loans owed to a Lender or any fees or other amounts stated to be payable
hereunder or under the other Loan Documents to such Lender without the consent
of such Lender;

(C)    postpone any date scheduled for any payment of principal of, or interest
on, the Loans pursuant to Section 2.03 or 2.05, any or any date fixed for any
payment of fees hereunder, in each case, payable to a Lender without the consent
of such Lender;

(D)    impose any restrictions on the rights of such Lender under Section 9.07
without the consent of such Lender;

(E)    change the order of any prepayment of Loans from the application thereof
set forth in the applicable provisions of Section 2.04(b) in any manner that
materially adversely affects the Lenders without the consent of holders of a
majority of the Commitments or Loans outstanding;

(F)    increase the maximum duration of any Eurodollar Rate Period;

(G)    change the order of application of proceeds of Collateral and other
payments set forth in Article IV of the Intercreditor Agreement in a manner that
materially adversely affects any Lender without the consent of such Lender;

(H)    otherwise amend or modify any of the Intercreditor Agreement or any Term
Loan Collateral Document in a manner which disproportionately affects any Lender
vis-à-vis any other Secured Party without the written consent of such Lender; or

(I)    amend or modify the provisions of Section 2.08(a)(i), Section 2.08(f) and
Section 2.10 (including the definition of “Pro Rata Share”) in a manner that
adversely affects any Lender without the consent of such Lender;

provided further that no amendment, waiver or consent shall, unless in writing
and signed by an Agent in addition to the Lenders required above to take such
action, affect the rights or duties of such Agent under this Agreement or the
other Loan Documents.

(a)    Notwithstanding the other provisions of this Section 9.01, the Borrower,
the Guarantors, the Term Loan Collateral Agent and the Administrative Agent may
(but shall have no obligation to) amend or supplement the Loan Documents without
the consent of any Lender: (i) to cure any ambiguity, defect or inconsistency;
(ii) to make any change that would provide any additional rights or benefits to
the Lenders or (iii) to make, complete or confirm any grant of

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 122 of 161



--------------------------------------------------------------------------------

Collateral permitted or required by this Agreement or any of the Term Loan
Collateral Documents or any release of any Collateral that is otherwise
permitted under the terms of this Agreement and the Term Loan Collateral
Documents.

SECTION 9.02.    Notices, Etc. (a) All notices and other communications provided
for hereunder shall be either (x) in writing (including electronic
communication) and mailed or delivered or (y) as and to the extent set forth in
Section 9.02(b) and in the proviso to this Section 9.02(a), in an electronic
medium and delivered as set forth in Section 9.02(b), (i) if to any Loan Party,
to the Borrower at its address as set forth on Schedule 9.02 attached hereto;
(ii) if to any Lender identified on Schedule I hereto, at its Lending Office
specified opposite its name on Schedule I hereto; (iii) if to any Initial
Lender, at its Lending Office specified in Schedule I attached hereto; (iv) if
to any other Lender, at its Lending Office specified in the Assignment and
Acceptance pursuant to which it became a Lender; (v) if to the Term Loan
Collateral Agent or Administrative Agent, at its address as set forth on
Schedule 9.02 attached hereto; or, as to the Borrower or the Administrative
Agent, at such other address as shall be designated by such party in a written
notice to the other parties and, as to each other party, at such other address
as shall be designated by such party in a written notice to the Borrower and the
Administrative Agent; provided, however, that materials and information
described in Section 9.02(b) shall be delivered to the Administrative Agent in
accordance with the provisions thereof or as otherwise specified to the Borrower
by the Administrative Agent. All such notices and other communications shall,
when mailed, e-mailed, be effective when deposited in the mails or sent by
electronic communication, respectively, except that notices and communications
to any Agent pursuant to Article II, Article III or Article VII shall not be
effective until received by such Agent. Delivery by electronic communication of
an executed counterpart of a signature page to any amendment or waiver of any
provision of this Agreement or the Notes shall be effective as delivery of an
original executed counterpart thereof.

(a)    The Borrower hereby agrees that it will provide to the Administrative
Agent all information, documents and other materials that it is obligated to
furnish to the Administrative Agent pursuant to the Loan Documents, including,
without limitation, all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (i) relates to a request for a new Borrowing (including
any election of an interest rate or interest period relating thereto), (ii)
relates to the payment of any principal or other amount due under this Agreement
prior to the scheduled date therefor, (iii) provides notice of any Default or
Event of Default under this Agreement or (iv) is required to be delivered to
satisfy any condition precedent to the effectiveness of this Agreement and/or
any Borrowing or other extension of credit thereunder (all such non-excluded
communications being referred to herein collectively as “Communications”), by
transmitting the Communications in an electronic/soft medium in a format
acceptable to the Administrative Agent to an electronic mail address specified
by the Administrative Agent to the Borrower. In addition, the Borrower agrees to
continue to provide the Communications to the Administrative Agent in the manner
specified in the Loan Documents but only to the extent requested by the
Administrative Agent. The Borrower further agrees that the Administrative Agent
may make the Communications available to the Lenders by posting the
Communications on IntraLinks or a substantially similar electronic transmission
system (the “Platform”).

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 123 of 161



--------------------------------------------------------------------------------

(b)    THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT PARTIES
(AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY LENDER
OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE
BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH
THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN
A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

(c)    The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth on Schedule 9.02 shall
constitute effective delivery of the Communications to the Administrative Agent
for purposes of the Loan Documents. Each Lender agrees (i) that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and (ii) that the foregoing notice may be
sent to such e-mail address. Nothing herein shall prejudice the right of the
Administrative Agent or any Lender to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document.

SECTION 9.03.    No Waiver; Remedies. No failure on the part of any Lender or
any Agent to exercise, and no delay in exercising, any right hereunder or under
any Note or any other Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 124 of 161



--------------------------------------------------------------------------------

SECTION 9.04.    Costs and Expenses. (a)The Borrower agrees to pay on demand
(i) all reasonable and documented out-of-pocket costs and expenses of each Agent
in connection with the preparation, execution, delivery, administration,
modification and amendment of, or any consent or waiver under, the Loan
Documents (including, without limitation, (A) all due diligence, collateral
review, syndication, transportation, computer, duplication, appraisal, audit,
insurance, consultant, search, filing and recording fees and expenses and
(B) the reasonable and documented fees and expenses of counsel for each Agent
with respect thereto, with respect to advising such Agent as to its rights and
responsibilities, or the perfection, protection or preservation of rights or
interests, under the Loan Documents, with respect to negotiations with any Loan
Party or with other creditors of any Loan Party or any of its Subsidiaries
arising out of any Default or any events or circumstances that may give rise to
a Default and with respect to presenting claims in or otherwise participating in
or monitoring any bankruptcy, insolvency or other similar proceeding involving
creditors’ rights generally and any proceeding ancillary thereto) and (ii) all
costs and expenses of each Agent and each Lender in connection with the
enforcement of the Loan Documents, whether in any action, suit or litigation, or
any bankruptcy, insolvency or other similar proceeding affecting creditors’
rights generally (including, without limitation, the reasonable fees and
expenses of counsel for the Administrative Agent and each Lender with respect
thereto).

(a)    The Borrower agrees to indemnify, defend and save and hold harmless each
Agent, each Lender, each of their Affiliates and the respective officers,
directors, employees, trustees, agents and advisors of each of the foregoing
(each, an “Indemnified Party”) from and against, and shall pay on demand, any
and all claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and expenses of counsel) that may be incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation or proceeding or preparation of a
defense in connection therewith) (i) the Facilities, the actual or proposed use
of the proceeds of the Loans, the Loan Documents or any of the transactions
contemplated thereby, (ii) [Reserved] or (iii) the actual or alleged presence of
Hazardous Materials on any property, including any of any Loan Party or any of
its Subsidiaries or any Environmental Action relating in any way to any Loan
Party or any of its Subsidiaries, except to the extent such claim, damage, loss,
liability or expense is found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party’s gross
negligence or willful misconduct. In the case of an investigation, litigation or
other proceeding to which the indemnity in this Section 9.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, its directors, shareholders or
creditors, any Indemnified Party or any other Person, whether or not any
Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated thereby are consummated. The Borrower also agrees not
to assert any claim against any Agent, any Lender or any of their Affiliates, or
any of their respective officers, directors, employees, trustees, agents and
advisors, on any theory of liability, for special, indirect, consequential or
punitive damages arising out of or otherwise relating to the Facilities, the
actual or proposed use of the proceeds of the Loans, the Loan Documents or any
of the transactions contemplated by the Loan Documents.

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 125 of 161



--------------------------------------------------------------------------------

(b)    If (i) any payment of principal of any Loan is made by the Borrower to or
for the account of a Lender other than on the last day of the Interest Period
for such Loan as a result of (A) acceleration of the maturity of the Loans
pursuant to Section 6.01 or (B) a mandatory prepayment of the Loans pursuant to
Section 2.04(b), or (ii) the Borrower fails to make any payment or prepayment of
a Loan after the Borrower had delivered a notice of prepayment, whether, in the
case of this clause (ii), pursuant to Section 2.03 or 6.01 or otherwise, the
Borrower shall, upon demand by such Lender (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Lender any amounts required to compensate such Lender for any additional losses,
costs or expenses that it may reasonably incur as a result of such payment or
such failure to pay or prepay, as the case may be, including, without
limitation, any loss (excluding loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender to fund or maintain such Loan.

(c)    If any Loan Party fails to pay when due any costs, expenses or other
amounts payable by it under any Loan Document, including, without limitation,
fees and expenses of counsel and indemnities or insurance premiums on account of
insurance required hereunder, such amount may be paid on behalf of such Loan
Party by the Administrative Agent or any Lender, in its sole discretion. The
Borrower agrees to pay all such amounts on demand.

(d)    Without prejudice to the survival of any other agreement of any Loan
Party hereunder or under any other Loan Document, the agreements and obligations
of the Borrower contained in Sections 2.07 and 2.09 and this Section 9.04 shall
survive the payment in full of principal, interest and all other amounts payable
hereunder and under any of the other Loan Documents.

SECTION 9.05.    Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Loans due and payable pursuant to the
provisions of Section 6.01, each Agent and each Lender and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set off and otherwise apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Agent, such Lender or such
Affiliate to or for the credit or the account of the Borrower against any and
all of the Obligations of the Borrower now or hereafter existing under the Loan
Documents, irrespective of whether such Agent or such Lender shall have made any
demand under this Agreement and although such Obligations may be unmatured. Each
Agent and each Lender agrees promptly to notify the Borrower after any such
set-off and application; provided, however, that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of
each Agent and each Lender and their respective Affiliates under this
Section 9.05 are in addition to other rights and remedies (including, without
limitation, other rights of set-off) that such Agent, such Lender and their
respective Affiliates may have.

SECTION 9.06.    Binding Effect. This Agreement shall become effective when it
shall have been executed by the Loan Parties and each Agent and the
Administrative Agent shall have

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 126 of 161



--------------------------------------------------------------------------------

been notified by each initial Lender that such initial Lender has executed it
and thereafter shall be binding upon and inure to the benefit of the Loan
Parties, each Agent and each Lender and their respective successors and
permitted assigns, except that the Borrower shall not have the right to assign
its rights hereunder or any interest herein without the prior written consent of
each Lender. This Agreement is intended to be solely for the benefit of the
parties hereto and is not intended to confer any benefits upon, or create any
rights in favor of, any person other than the parties hereto.

SECTION 9.07.    Assignments and Participations. (a) Each Lender may assign to
one or more Eligible Assignees all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of its
Commitment or Commitments, the Loans owing to it, and the Note or Notes held by
it); provided, however, that (i) each such assignment shall be of a uniform, and
not a varying, percentage of all rights and obligations under and in respect of
the Facilities, (ii) except in the case of an assignment to a Person that,
immediately prior to such assignment, was a Lender, an Affiliate of any Lender
or an Approved Fund of any Lender or an assignment of all of a Lender’s rights
and obligations under this Agreement, the aggregate amount of the Commitments
being assigned to such Eligible Assignee pursuant to such assignment (determined
as of the date of the Assignment and Acceptance with respect to such assignment)
shall in no event be less than $2,000,000 (or such lesser amount as shall be
approved by the Administrative Agent and, so long as no Default shall have
occurred and be continuing at the time of effectiveness of such assignment, the
Borrower), (iii) each such assignment shall be to an Eligible Assignee, (iv) no
such assignments shall be permitted without the written consent of the
Administrative Agent, which consent shall not be unreasonably withheld, and
(v) the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with any Note or Notes (if any) subject to
such assignment.

(a)    Upon such execution, delivery, acceptance and recording, from and after
the effective date specified in such Assignment and Acceptance, (i) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (ii) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights (other than its rights under Sections 2.07, 2.09 and 9.04
to the extent any claim thereunder relates to an event arising prior to such
assignment) and be released from its obligations under this Agreement (and, in
the case of an Assignment and Acceptance covering all of the remaining portion
of an assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto).

(b)    By executing and delivering an Assignment and Acceptance, each Lender
assignor thereunder and each assignee thereunder confirm to and agree with each
other and the other parties thereto and hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 127 of 161



--------------------------------------------------------------------------------

created or purported to be created under or in connection with, any Loan
Document or any other instrument or document furnished pursuant thereto;
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Loan Party or the
performance or observance by any Loan Party of any of its obligations under any
Loan Document or any other instrument or document furnished pursuant thereto;
(iii) such assignee confirms that it has received a copy of this Agreement,
together with copies of the financial statements referred to in Section 4.01 and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance;
(iv) such assignee will, independently and without reliance upon any Agent, such
assigning Lender or any other Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under this Agreement; (v) such assignee
confirms that it is an Eligible Assignee; (vi) such assignee appoints and
authorizes each Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Loan Documents as are delegated to such
Agent by the terms hereof and thereof, together with such powers and discretion
as are reasonably incidental thereto; and (vii) such assignee agrees that it
will perform in accordance with their terms all of the obligations that by the
terms of this Agreement are required to be performed by it as a Lender.

(c)    The Administrative Agent, acting for this purpose (but only for this
purpose) as the agent of the Borrower, shall maintain at its address referred to
in Section 9.02 a copy of each Assignment and Acceptance delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Lenders and the Commitment under each Facility of, and principal amount of
the Loans owing under each Facility to, each Lender from time to time (the
“Register”). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Borrower, the Agents and the Lenders
shall treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower or any Agent or any Lender at any reasonable time
and from time to time upon reasonable prior notice.

(d)    Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee, together with any Note or Notes (if any) subject to such
assignment, the Administrative Agent shall, if such Assignment and Acceptance
has been completed and is in substantially the form of Exhibit C hereto,
(i) accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the Borrower and
each other Agent. In the case of any assignment by a Lender, within five
Business Days after its receipt of such notice, the Borrower, at its own
expense, shall execute and deliver to the Administrative Agent in exchange for
the surrendered Note or Notes (if any) an amended and restated Note (which shall
be marked “Amended and Restated”) to the order of such Eligible Assignee in an
amount equal to the Commitment assumed by it under each Facility pursuant to
such Assignment and Acceptance and, if any assigning Lender that had a Note or
Notes prior to such assignment has retained a Commitment hereunder under such
Facility, an amended and restated Note to the order of such assigning Lender in
an amount equal to the Commitment retained by it hereunder. Such amended and
restated Note or Notes shall be dated the effective date of such Assignment and
Acceptance and shall otherwise be in substantially the form of Exhibit A-1 or
A-2 hereto, as the case may be.

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 128 of 161



--------------------------------------------------------------------------------

(e)    Each Lender may sell participations to one or more Persons (other than
any Loan Party or any of its Affiliates) in or to all or a portion of its rights
and obligations under this Agreement (including, without limitation, all or a
portion of its Commitments, the Loans owing to it and the Note or Notes (if any)
held by it); provided, however, that (i) such Lender’s obligations under this
Agreement (including, without limitation, its Commitments) shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) such Lender shall remain
the holder of any such Note for all purposes of this Agreement, (iv) the
Borrower, the Agents and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (v) no participant under any such
participation shall have any right to approve any amendment or waiver of any
provision of any Loan Document, or any consent to any departure by any Loan
Party therefrom.

(f)    Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.07, disclose to
the assignee or participant or proposed assignee or participant any information
relating to the Borrower furnished to such Lender by or on behalf of the
Borrower; provided, however, that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any Confidential Information received by it from such Lender.

(g)    Notwithstanding any other provision set forth in this Agreement, any
Lender may at any time create a security interest in all or any portion of its
rights under this Agreement (including, without limitation, the Loans owing to
it and the Note or Notes (if any) held by it) in favor of any Federal Reserve
Bank or Federal Home Loan Bank in accordance with Regulation A of the Board of
Governors of the Federal Reserve System or similar laws and regulations relating
to the Federal Home Loan Banks.

(h)    Notwithstanding anything to the contrary contained herein, any Lender
that is a Fund may, without the consent of the Borrower or any other Person,
create a security interest in all or any portion of the Loans owing to it and
any Note or Notes held by it to the trustee for holders of obligations owed, or
securities issued, by such Fund as security for such obligations or securities;
provided that, unless and until such trustee actually becomes a Lender in
compliance with the other provisions of this Section 9.07, (i) no such pledge
shall release the pledging Lender from any of its obligations under the Loan
Documents and (ii) such trustee shall not be entitled to exercise any of the
rights of a Lender under the Loan Documents even though such trustee may have
acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.

(i)    Notwithstanding anything herein to the contrary, no assignment or
participation shall be made to any Person that was a Disqualified Institution as
of the date (the “Trade Date”) on which the assigning Lender entered into a
binding agreement to sell and assign all or a portion of its rights and
obligations under this Agreement to such Person, unless (i) the

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 129 of 161



--------------------------------------------------------------------------------

Borrower has consented to such assignment in writing in its sole and absolute
discretion, or (ii) an Event of Default has occurred and is continuing. For the
avoidance of doubt, with respect to any assignee that becomes a Disqualified
Institution after the applicable Trade Date (including as a result of the
delivery of a notice pursuant to, and/or the expiration of the notice period
referred to in, the definition of “Disqualified Institution”), (A) such assignee
shall not retroactively be disqualified from becoming a Lender and (B) the
execution by the Borrower of an Assignment and Acceptance with respect to such
assignee will not by itself result in such assignee no longer being considered a
Disqualified Institution. Any assignment in violation of this Section 9.07(j)
shall not be void, but the provisions of Section 9.07(k), 9.07(l) and 9.07(m)
below shall apply.

(j)    If any assignment or participation is made to any Disqualified
Institution without the Borrower’s prior written consent in violation of
Section 9.07(j), or if any Person becomes a Disqualified Institution after the
applicable Trade Date, the Borrower may, at its sole expense and effort, upon
notice to the applicable Disqualified Institution and the Agents, (i) terminate
any Commitment of such Disqualified Institution and repay all Obligations of the
Borrower owing to such Disqualified Institution in connection with such
Commitment, (ii) in the case of outstanding Loans held by Disqualified
Institutions, purchase or prepay such Loans by paying the lesser of (A) the
principal amount thereof and (B) the amount that such Disqualified Institution
paid to acquire such Loans, in each case plus accrued interest, accrued fees and
all other amounts (other than principal amounts) payable to it hereunder and/or
(C) require such Disqualified Institution to assign, without recourse (in
accordance with and subject to the restrictions contained in this Section 9.07),
all of its interest, rights and obligations under this Agreement to one or more
Eligible Assignees at the lesser of (x) the principal amount thereof and (y) the
amount that such Disqualified Institution paid to acquire such interests, rights
and obligations of such Loans, in each case plus accrued interest, accrued fees
and all other amounts (other than principal amounts) payable to it hereunder.

(k)    Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (i) will not (A) have the right to receive
information, reports or other materials provided to Lenders by the Borrower, the
Administrative Agent, the Term Loan Collateral Agent or any Lender, (B) attend
or participate in meetings attended by the Lenders and any of the Agents, or
(C) access any electronic site established for the Lenders or confidential
communications from counsel to or financial advisors of the Administrative
Agent, the Term Loan Collateral Agent or the Lenders and (ii) (A) for purposes
of any consent to any amendment, waiver or modification of, or any action under,
and for the purpose of any direction to the Administrative Agent, the Term Loan
Collateral Agent or any Lender to undertake any action (or refrain from taking
any action) under this Agreement or any other Loan Document, each Disqualified
Institution will be limited to consenting to the matters specified in
Section 9.07 (a)(i)(B), Section 9.07 (a)(i)(G) or Section 9.07 (a)(ii) and will
be deemed to have consented in the same proportion as the Lenders that are not
Disqualified Institutions consented to such matter, and (B) for purposes of
voting on any plan of reorganization or plan of liquidation pursuant to the
Bankruptcy Code or any similar law (a “Plan of Reorganization”), each
Disqualified Institution party hereto hereby agrees (x) not to vote on such Plan
of Reorganization, (y) if such Disqualified Institution does vote on such Plan
of Reorganization notwithstanding the restriction in the foregoing clause (x),
such

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 130 of 161



--------------------------------------------------------------------------------

vote will be deemed not to be in good faith and shall be “designated” pursuant
to Section 1126(e) of the Bankruptcy Code (or any similar provision in any other
Bankruptcy Laws), and such vote shall not be counted in determining whether the
applicable class has accepted or rejected such Plan of Reorganization in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other Bankruptcy Laws) and (z) not to contest any request by any party
for a determination by a bankruptcy court (or other applicable court of
competent jurisdiction) effectuating the foregoing clause (y).

(l)    The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to provide the list of
Disqualified Institutions provided by the Borrower and any updates thereto from
time to time (collectively, the “DQ List”) to each Lender requesting the same.

(m)    The Administrative Agent and the Lenders shall not be responsible or have
any liability for, or have any duty to ascertain, inquire into, monitor or
enforce, compliance with the provisions hereof relating to Disqualified
Institutions. Without limiting the generality of the foregoing, neither the
Administrative Agent nor any Lender shall (i) be obligated to ascertain, monitor
or inquire as to whether any other Lender or participant or prospective Lender
or participant is a Disqualified Institution or (ii) have any liability with
respect to or arising out of any assignment or participation of Loans or
Commitments, or disclosure of confidential information, by any other Person to
any Disqualified Institution.

SECTION 9.08.    Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery by electronic communication of an executed counterpart of a signature
page to this Agreement shall be effective as delivery of an original executed
counterpart of this Agreement.

SECTION 9.09.    Confidentiality. Neither any Agent nor any Lender shall
disclose any Confidential Information to any Person without the consent of the
Borrower, other than (a) to such Agent’s or such Lender’s Affiliates and their
officers, directors, employees, trustees, agents and advisors who have a need to
know as a result of being involved in the Facilities and then only on the
condition that such matters may not be further disclosed and to actual or
prospective Eligible Assignees and participants, and then only on a confidential
basis, (b) as required by any law, rule or regulation or judicial process,
(c) as requested or required by any state, Federal or foreign authority or
examiner (including the National Association of Insurance Commissioners or any
similar organization or quasi-regulatory authority) regulating such Lender,
(d) to any rating agency when required by it, provided that, prior to any such
disclosure, such rating agency shall undertake to preserve the confidentiality
of any Confidential Information relating to the Loan Parties received by it from
such Lender, (e) in connection with any litigation or proceeding to which such
Agent or such Lender or any of its Affiliates may be a party or (f) in
connection with the exercise of any right or remedy under this Agreement or any
other Loan Document. Each party hereto acknowledges that money damages would not
be a sufficient remedy for any breach of the confidentiality provisions
contained in this Section 9.09 by such party and that the other party

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 131 of 161



--------------------------------------------------------------------------------

would suffer irreparable harm as a result of any such breach. Accordingly, each
party will also be entitled to equitable relief, including injunction and
specific performance, as a remedy for any breach or threatened breach of the
confidentiality provisions contained in this Section 9.09 by the other party.
Subject to the limitations contained in Section 9.15, the equitable remedies
referred to above will not be deemed to be the exclusive remedies for a breach
of the confidentiality provisions in this Section 9.09.

SECTION 9.10.    Marshalling; Payments Set Aside. Neither any Agent nor any
Lender shall be under any obligation to marshal any assets in favor of any Loan
Party or any other Person or against or in payment of any or all of the
Obligations. To the extent that any Loan Party makes a payment or payments to
the Administrative Agent or the Lenders (or to Administrative Agent, on behalf
of the Lenders), or any Agent or Lender enforces any security interests or
exercise its rights of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any Bankruptcy Law, any
other state or federal law, common law or any equitable cause, then, to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor or related thereto,
shall be revived and continued in full force and effect as if such payment or
payments had not been made or such enforcement or setoff had not occurred.

SECTION 9.11.    Patriot Act Notice. Each Lender and each Agent (for itself and
not on behalf of any Lender) hereby notifies the Loan Parties that pursuant to
the requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
or such Agent, as applicable, to identify such Loan Party in accordance with the
Patriot Act. Each Loan Party shall, and shall cause each of its Subsidiaries to,
provide such information and take such actions as are reasonably requested by
any Agent or any Lender in order to assist the Agents and the Lenders in
maintaining compliance with the Patriot Act.

SECTION 9.12.    Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or any of the other Loan Documents to which it is a party, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such New York State
court or, to the fullest extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Except as provided in
Section 9.15, nothing in this Agreement shall affect any right that any party
may otherwise have to bring any action or proceeding relating to this Agreement
or any of the other Loan Documents in the courts of any jurisdiction.

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 132 of 161



--------------------------------------------------------------------------------

(a)    Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any of the other Loan Documents
to which it is a party in any New York State or Federal court. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

SECTION 9.13.    Governing Law. This Agreement and the Notes shall be governed
by, and construed in accordance with, the laws of the State of New York.

SECTION 9.14.    Waiver of Jury Trial. Each of the Loan Parties, the Agents and
the Lenders irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to any of the Loan Documents, the Loans or the
actions of any Agent or any Lender in the negotiation, administration,
performance or enforcement thereof.

SECTION 9.15.    Limitation on Liability. TO THE EXTENT PERMITTED BY APPLICABLE
LAW, AND NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS: (A) NONE OF THE ADMINISTRATIVE AGENT, THE LENDERS OR ANY INDEMNIFIED
PARTY SHALL BE LIABLE TO ANY PARTY FOR ANY INDIRECT, SPECIAL, PUNITIVE OR
CONSEQUENTIAL DAMAGES IN CONNECTION WITH THEIR RESPECTIVE ACTIVITIES RELATED TO
THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, THE TRANSACTIONS CONTEMPLATED THEREBY,
THE LOANS, OR OTHERWISE IN CONNECTION WITH THE FOREGOING; (B) WITHOUT LIMITING
THE FOREGOING, NONE OF THE ADMINISTRATIVE AGENT, THE LENDERS OR ANY INDEMNIFIED
PARTY SHALL BE SUBJECT TO ANY EQUITABLE REMEDY OR RELIEF, INCLUDING SPECIFIC
PERFORMANCE OR INJUNCTION ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED THEREBY; (C) NONE OF THE
ADMINISTRATIVE AGENT, THE LENDERS OR ANY INDEMNIFIED PARTY SHALL HAVE ANY
LIABILITY TO THE LOAN PARTIES, FOR DAMAGES OR OTHERWISE, ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS
CONTEMPLATED THEREBY UNTIL THE EFFECTIVE DATE HAS OCCURRED; AND (D) IN NO EVENT
SHALL LENDERS’ LIABILITY TO THE LOAN PARTIES FOR FAILURE TO FUND ANY LOAN EXCEED
ACTUAL DIRECT DAMAGES INCURRED BY THE LOAN PARTIES OF UP TO $10,000,000 IN THE
AGGREGATE.

SECTION 9.16.    Acceptable Purchaser Schedule Updates . The parties hereto
agree that either the Administrative Agent (on behalf of the Lenders) or the
Borrower may request, upon 10 Business Days written notice, a modification to
Schedule II to this Agreement, substantially in the form of Exhibit J, to add or
delete a Person from such schedule of Acceptable Purchasers (each such notice, a
“Proposed Acceptable Purchaser Update”). Prior to the proposed date for addition
or deletion set forth in the Proposed Acceptable Purchaser Update, the
Administrative Agent or

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 133 of 161



--------------------------------------------------------------------------------

the Borrower (as applicable) shall approve or reject such proposed update (such
approval not to be unreasonably withheld). In the event such change is approved,
Schedule II shall be updated as of such date for purposes of this Agreement.

SECTION 9.17.    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (a)(i) the arranging and other services
regarding this Agreement provided by the Administrative Agent and any Affiliate
thereof, and the Lenders are arm’s-length commercial transactions between the
Borrower, each other Loan Party and their respective Affiliates, on the one
hand, and the Administrative Agent and, as applicable, its Affiliates and the
Lenders and their Affiliates (collectively, solely for purposes of this Section
9.17, the “Lenders”), on the other hand, (a)(ii) each of the Borrower and the
other Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (iii) the Borrower and
each other Loan Party are capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (b)(i) the Administrative Agent and its Affiliates and
each Lender and its Affiliates each is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary, for the
Borrower, any other Loan Party or any of their respective Affiliates, or any
other Person and (b)(ii) neither the Administrative Agent, any of its Affiliates
nor any Lender or any of its Affiliates has any obligation to the Borrower, any
other Loan Party or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (c) the Administrative Agent and its
Affiliates and the Lenders and their Affiliates may be engaged in a broad range
of transactions that involve interests that differ from those of the Borrower,
the other Loan Parties and their respective Affiliates, and neither the
Administrative Agent, any of its Affiliates nor any Lender or its Affiliates has
any obligation to disclose any of such interests to the Borrower, any other Loan
Party or any of their respective Affiliates. To the fullest extent permitted by
law, each of the Borrower and each other Loan Party hereby waives and releases
any claims that it may have against the Administrative Agent, any of its
Affiliates or any Lender or its Affiliates with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transactions contemplated hereby.

SECTION 9.18.    Acknowledgment and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an the
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an Affected Financial
Institution; and

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 134 of 161



--------------------------------------------------------------------------------

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.

SECTION 9.19.    Recognition of the U.S. Special Resolution Regimes.

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for Hedge Agreements or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support” and each such QFC a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):

(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 135 of 161



--------------------------------------------------------------------------------

(b)    As used in this Section 9.19, the following terms have the following
meanings:

(i)    “BHC Act Affiliate” of a party means an “affiliate” (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
party.

(ii)    “Covered Entity” means any of the following:

(A)    a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. §252.82(b);

(B)    a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. §47.3(b); or

(C)    a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. §382.2(b).

(iii)    “Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

(iv)    “QFC” has the meaning assigned to the term “qualified financial
contract” in, and shall be interpreted in accordance with, 12 U.S.C.
5390(c)(8)(D).

SECTION 9.20.     Intercreditor Agreement.

(a)    EACH LENDER PARTY HERETO (i) UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT IT
(AND EACH OF ITS SUCCESSORS AND ASSIGNS) AND EACH OTHER LENDER (AND EACH OF
THEIR SUCCESSORS AND ASSIGNS) SHALL BE BOUND BY THE INTERCREDITOR AGREEMENT,
(ii) AUTHORIZES AND DIRECTS THE ADMINISTRATIVE AGENT TO ENTER INTO THE
INTERCREDITOR AGREEMENT ON ITS BEHALF, AND (iii) AGREES THAT ANY ACTION TAKEN BY
AGENT PURSUANT TO THE INTERCREDITOR AGREEMENT SHALL BE BINDING UPON SUCH LENDER.

(b)    THE PROVISIONS OF THIS SECTION 9.19 ARE NOT INTENDED TO SUMMARIZE OR
FULLY DESCRIBE THE PROVISIONS OF THE INTERCREDITOR AGREEMENT. REFERENCE MUST BE
MADE TO THE INTERCREDITOR AGREEMENT THEMSELVES TO UNDERSTAND ALL TERMS AND
CONDITIONS THEREOF. EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND
REVIEW OF THE INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS THEREOF, AND
THE ADMINISTRATIVE AGENT AND ITS AFFILIATES DO NOT MAKE ANY

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 136 of 161



--------------------------------------------------------------------------------

REPRESENTATION TO ANY LENDER AS TO THE SUFFICIENCY OR ADVISABILITY OF THE
PROVISIONS CONTAINED IN THE INTERCREDITOR AGREEMENT. A COPY OF THE INTERCREDITOR
AGREEMENT MAY BE OBTAINED FROM THE ADMINISTRATIVE AGENT.

(c)    THE INTERCREDITOR AGREEMENT IS AN AGREEMENT SOLELY AMONGST THE SECURED
PARTIES (AS DEFINED IN THE INTERCREDITOR AGREEMENT) AND THEIR RESPECTIVE AGENTS
(INCLUDING THEIR SUCCESSORS AND ASSIGNS) AND IS ACKNOWLEDGED AND AGREED TO BY
THE LOAN PARTIES. AS MORE FULLY PROVIDED THEREIN, THE INTERCREDITOR AGREEMENT
CAN ONLY BE AMENDED BY THE PARTIES THERETO IN ACCORDANCE WITH THE PROVISIONS
THEREOF.

IN THE EVENT OF ANY CONFLICT BETWEEN THIS AGREEMENT AND THE INTERCREDITOR
AGREEMENT, THE INTERCREDITOR AGREEMENT SHALL GOVERN.

SECTION 9.21.     No Partnership, Etc. The Secured Parties, the Borrower and the
other Loan Parties intend that the relationship between them shall be solely
that of creditor and debtor. Nothing contained in this Agreement, the Notes or
in any of the other Loan Documents shall be deemed or construed to create a
partnership, tenancy-in-common, joint tenancy, joint venture or co-ownership by
or between or among the Secured Parties and the Borrower, the other Loan Parties
or any other Person. The Secured Parties shall not be in any way responsible or
liable for the debts, losses, obligations or duties of the Borrower, the other
Loan Parties or any other Person with respect to the Frac Fleets or otherwise.
All obligations to pay real property or other taxes, assessments, insurance
premiums, and all other fees and charges arising from the ownership or operation
of the Frac Fleets and to perform all obligations under other agreements and
contracts relating to the Frac Fleets shall be the sole responsibility of the
Borrower or the other Loan Parties, as applicable.

[Remainder of Page Intentionally Left Blank]

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019

Page 137 of 161



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

U.S. WELL SERVICES, LLC, as Borrower

 

By  

 

  Name:   Title: U.S. WELL SERVICES, INC., as Parent By  

 

  Name:   Title: USWS HOLDINGS LLC, as Holdings By  

 

  Name:   Title:

USWS FLEET 10, LLC, as Guarantor

By  

 

  Name:   Title: USWS FLEET 11, LLC, as Guarantor By  

 

  Name:   Title:



--------------------------------------------------------------------------------

CLMG CORP.,

        as Administrative Agent

 

By  

 

  Name:  

Title:

 

CLMG CORP.,

        as Term Loan Collateral Agent

 

By  

 

  Name:   Title:

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019



--------------------------------------------------------------------------------

LNV CORPORATION ,

        as Lender

 

By  

 

  Name:  

Title:

 

 

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019



--------------------------------------------------------------------------------

LPP MORTGAGE, INC.,

        as Lender

 

By  

 

  Name:  

Title:

 

 

Senior Secured Term Loan Credit Agreement among U.S. Well Services, Inc., USWS
Holdings LLC, U.S. Well Services, LLC, the Subsidiary Guarantors, the Initial
Lenders, and CLMG Corp. dated as of May 7, 2019